EXHIBIT 10.3

THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OF IT OR ANY DOCUMENT WHICH
CONSTITUTES SUBSTITUTE DOCUMENTATION FOR IT, OR ANY DOCUMENT WHICH INCLUDES
WRITTEN CONFIRMATIONS OR REFERENCES TO IT, INTO AUSTRIA AS WELL AS PRINTING OUT
ANY E-MAIL COMMUNICATION WHICH REFERS TO ANY FINANCE DOCUMENT IN AUSTRIA OR
SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE
WHICH REFERS TO ANY FINANCE DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE
IMPOSITION OF AUSTRIAN STAMP DUTY. ACCORDINGLY, KEEP THE ORIGINAL DOCUMENT AS
WELL AS ALL CERTIFIED COPIES THEREOF AND WRITTEN AND SIGNED REFERENCES TO IT
OUTSIDE OF AUSTRIA AND AVOID PRINTING OUT ANY E-MAIL COMMUNICATION WHICH REFERS
TO ANY BRIDGE FINANCE DOCUMENT IN AUSTRIA OR SENDING ANY E-MAIL COMMUNICATION
CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE WHICH REFERS TO ANY BRIDGE FINANCE
DOCUMENT TO AN AUSTRIAN ADDRESSEE

 

 

March 3, 2008

BRIDGE LOAN AGREEMENT

MAGYAR TELECOM B.V.

as Borrower

arranged by

MERRILL LYNCH INTERNATIONAL

and

BNP PARIBAS

as Mandated Lead Arrangers and Bookrunners

with

BNP PARIBAS TRUST CORPORATION UK LIMITED

as Security Agent

and

MERRILL LYNCH INTERNATIONAL

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE ARTICLE I. DEFINITIONS    1 Section 1.1    Defined Terms    1
Section 1.2    Interpretation    34 Section 1.3    Intercreditor Deed    37
ARTICLE II. THE CREDIT FACILITY    37 Section 2.1    Commitments to Make Bridge
Loans; Tranching; Parties    37 Section 2.2    Conversion to Term Loans    38
Section 2.3    Option to Exchange Term Loans for Exchange Notes    38
Section 2.4    Interest; Default Interest    39 Section 2.5    Mandatory
Prepayment    40 Section 2.6    Optional Prepayment    41 Section 2.7   
Breakage Costs; Indemnity    42 Section 2.8    Effect of Notice of Prepayment   
43 Section 2.9    Payments    43 Section 2.10    Taxes    44 Section 2.11   
Right of Set-Off, Sharing of Payments, Etc.    47 Section 2.12    Requirements
of Law    48 Section 2.13    Failure of a Reference Bank to Supply a Rate    50
Section 2.14    Market Disruption    50 Section 2.15    Alternative Basis of
Interest or Funding    50 Section 2.16    Certain Fees    51 ARTICLE III.
REPRESENTATIONS AND WARRANTIES    51 Section 3.1    Representations and
Warranties    51 Section 3.2    Due incorporation    51 Section 3.3    Power to
borrow/guarantee    51 Section 3.4    Binding obligations    51 Section 3.5   
No conflict with other obligations    51 Section 3.6    No litigation    52
Section 3.7    Financial statements    52 Section 3.8    No filing required   
52 Section 3.9    Legal and beneficial owners    53 Section 3.10    No material
adverse change    53 Section 3.11    Compliance with Environmental Laws and
Licenses    53 Section 3.12    Environmental Claim    53 Section 3.13   
Intellectual Property Rights    53 Section 3.14    Shares    54 Section 3.15   
Base Case Model    54 Section 3.16    Licenses and Necessary Authorizations   
54 Section 3.17    Consents obtained    54 Section 3.18    Contractual
commitments    55 Section 3.19    Telecommunications Laws    55

 

i



--------------------------------------------------------------------------------

Section 3.20    No Default    55 Section 3.21    Choice of law    55 Section
3.22    No Withholding Tax    55 Section 3.23    Group Structure Chart    55
Section 3.24    Information Package    55 Section 3.25    Copies of documents to
be true and accurate    56 Section 3.26    Intercompany Loans    56 Section 3.27
   Repetition    56 ARTICLE IV. GENERAL UNDERTAKINGS    57 Section 4.1    Notice
of Default, etc.    57 Section 4.2    Consents and authorizations    57 Section
4.3    Licenses and Necessary Authorizations    57 Section 4.4    Business    58
Section 4.5    Authorized Officers    58 Section 4.6    Auditors    58 Section
4.7    Pari passu    58 Section 4.8    Provision of further information    58
Section 4.9    Insurance    59 Section 4.10    Inspection    59 Section 4.11   
Notification of Environmental Claim and Expenditure    59 Section 4.12   
Compliance with laws and regulations    59 Section 4.13    Relevant Substance   
59 Section 4.14    Tax    60 Section 4.15    Use of proceeds    60 Section 4.16
   Material Subsidiaries    60 Section 4.17    Restricted Payments    60 Section
4.18    Virtual Mobile Services    61 Section 4.19    Memorex Shareholder
Squeeze Out    61 Section 4.20    Negative Pledge    61 Section 4.21    No
Merger    61 Section 4.22    Disposals    62 Section 4.23    Borrowed Money   
62 Section 4.24    Guarantees    62 Section 4.25    Reduction or purchase of
capital    62 Section 4.26    Investments    62 Section 4.27    Swaps and
Hedging    62 Section 4.28    Change of Business    63 Section 4.29   
Constitutional Documents/the Existing High Yield Funding Loan Agreement/the
Existing FRN Funding Loan Agreements/ Funding Loan Agreements    63 Section 4.30
   Arm’s length transactions    63 Section 4.31    The Parent and the IPO
Subsidiary    63 Section 4.32    Bank Accounts    63 Section 4.33    Existing
High Yield Notes and Existing FRN Bonds    64 Section 4.34    Conditions
Subsequent    64 Section 4.35    Change of Control    65 Section 4.36    PIK
Notes Refinancing    65 Section 4.37    Issuance of Refinancing Securities    66
Section 4.38    Marketing of Refinancing Securities    67

 

ii



--------------------------------------------------------------------------------

ARTICLE V. INFORMATION UNDERTAKINGS    68 Section 5.1    Financial statements   
68 Section 5.2    Requirements as to Accounts    69 Section 5.3    Budget    70
Section 5.4    Presentations    70 Section 5.5    Year-end    71 Section 5.6   
Information: miscellaneous    71 Section 5.7    Notification of default    71
Section 5.8    “Know your customer” checks    71 ARTICLE VI. CONDITIONS
PRECEDENT    73 Section 6.1    Initial Conditions Precedent    73 Section 6.2   
Further Conditions Precedent    73 Section 6.3    Certain Funds Period    73

ARTICLE VII. TRANSFER OF THE LOANS, THE INSTRUMENTS EVIDENCING SUCH LOANS AND
THE EXCHANGE NOTES; REPRESENTATIONS OF LENDERS; PARTICIPATIONS

   74 Section 7.1    Transfer of the Loans    74 Section 7.2    Transfer of the
Exchange Notes    75 Section 7.3    Permitted Assignments    75 Section 7.4   
Permitted Participants; Effect    75 Section 7.5    Dissemination of Information
   76 Section 7.6    Replacement Securities upon Transfer or Exchange    76
Section 7.7    Register    76 Section 7.8    Promissory Note    77 ARTICLE VIII.
EVENTS OF DEFAULT    77 Section 8.1    Events of Default    77 Section 8.2   
Non-payment    77 Section 8.3    Breach of certain obligations    77 Section 8.4
   Breach of other obligations    78 Section 8.5    Misrepresentation    78
Section 8.6    Challenge to security    78 Section 8.7    Cross-default    78
Section 8.8    Hedging Default    79 Section 8.9    Appointment of receivers and
managers    79 Section 8.10    HTCC, Parent and intervening Holding Companies   
79 Section 8.11    Insolvency    79 Section 8.12    Legal process    80 Section
8.13    Compositions    80 Section 8.14    Winding-up    80 Section 8.15   
Analogous proceedings    81 Section 8.16    Principal Agreements    81 Section
8.17    Unlawfulness    81 Section 8.18    Telecommunications Laws    81 Section
8.19    Repudiation    81

 

iii



--------------------------------------------------------------------------------

Section 8.20    Seizure    82 Section 8.21    Material events    82 Section 8.22
   Acceleration    82 Section 8.23    Demand basis    82 Section 8.24   
Clean-Up    82 Section 8.25    Rights and Remedies Cumulative    83 Section 8.26
   Delay or Omission Not Waiver    83 Section 8.27    Waiver of Past Defaults   
83 Section 8.28    Rights of Lenders to Receive Payment    84 ARTICLE IX.
TERMINATION    84 Section 9.1    Termination    84 Section 9.2    Survival of
Certain Provisions    84 ARTICLE X. GUARANTEE    84 Section 10.1    The
Guarantees    84 Section 10.2    Limitation on Liability    86 Section 10.3   
Stay of Acceleration    87 Section 10.4    Further Guarantee Provisions    87
Section 10.5    Additional Guarantors    87 Section 10.6    Release of
Guarantors    88 ARTICLE XI. SECURITY    88 Section 11.1    Security Documents
   88 Section 11.2    Release of Security Interest    89 Section 11.3    Further
Action    90 Section 11.4    Co-Security Agent    90 ARTICLE XII. INDEMNITY   
91 Section 12.1    Indemnification    91 Section 12.2    Indemnity Not Available
   91 Section 12.3    Settlement of Claims    92 Section 12.4    Appearance
Expenses    92 Section 12.5    Indemnity for Taxes, Reserves and Expenses    93
Section 12.6    Survival of Indemnification    93 Section 12.7    Liability Not
Exclusive; Payments    94 ARTICLE XIII. THE ADMINISTRATIVE AGENT; THE ARRANGERS
   94 Section 13.1    Appointment    94 Section 13.2    Delegation of Duties   
94 Section 13.3    Exculpatory Provisions    94 Section 13.4    Reliance by the
Administrative Agent    94 Section 13.5    Notice of Default    95 Section 13.6
   Non-Reliance on the Administrative Agent and Other Lenders    95 Section 13.7
   Indemnification    96 Section 13.8    Administrative Agent, in Its Individual
Capacities    96

 

iv



--------------------------------------------------------------------------------

Section 13.9    Successor Administrative Agent    96 Section 13.10    Role of
the Arrangers    97 Section 13.11    Reliance and Engagement Letters    97
ARTICLE XIV. MISCELLANEOUS    97 Section 14.1    Expenses; Documentary Taxes   
97 Section 14.2    Notices    97 Section 14.3    Consent to Amendments and
Waivers    99 Section 14.4    Parties    100 Section 14.5    New York Law;
Submission to Jurisdiction; Waiver of Jury Trial    100 Section 14.6   
Replacement Notes    101 Section 14.7    Appointment of Agent for Service    101
Section 14.8    Marshalling; Recapture    101 Section 14.9    Limitation of
Liability    101 Section 14.10    Independence of Covenants    102 Section 14.11
   Currency Indemnity    102 Section 14.12    Waiver of Immunity    102 Section
14.13    Freedom of Choice    102 Section 14.14    Successors and Assigns    103
Section 14.15    Merger    103 Section 14.16    Severability Clause    103
Section 14.17    Representations, Warranties and Agreements to Survive Delivery
   103 Section 14.18    Day Count Connection    103 Section 14.19    PATRIOT Act
Notice    103 Section 14.20    Nature of a Bridge Finance Party’s Rights and
Obligations    103 Section 14.21    Counterparts    104 Section 14.22    Place
of Performance outside Austria    104 Section 14.23    Original Guarantors   
104 Section 14.24    Security for Costs    105 EXHIBIT A.    FORM OF ASSIGNMENT
AND ACCEPTANCE    EXHIBIT B.    FORM OF BRIDGE NOTE    EXHIBIT C.    FORM OF
ACCESSION DOCUMENT    EXHIBIT D.    FORM OF UTILIZATION NOTICE    Schedule 1   
Original Guarantors    Schedule 2    Conditions Precedent Documents    Schedule
3    Calculation of the Mandatory Cost    Schedule 4    Commitment Amounts   
Schedule 5    Principal Agreements   

The Registrant has omitted the contents of certain schedules from the SEC
Filing. The Registrant will furnish a copy of any omitted content from any
schedule to the Commission or its staff upon request.

 

v



--------------------------------------------------------------------------------

THIS BRIDGE LOAN AGREEMENT, dated as of March 3, 2008 (this “Credit Agreement”)
is made in London by and among:

(a) MAGYAR TELECOM B.V., a company incorporated in The Netherlands (registered
number 33286951) with its registered office at Laan van Kronenburg 8, 1183 AS
Amstelveem, The Netherlands (the “Borrower”);

(b) THE PERSONS listed in Schedule 1 as original guarantors (the “Original
Guarantors”);

(c) MERRILL LYNCH INTERNATIONAL, as Administrative Agent;

(d) BNP PARIBAS TRUST CORPORATION UK LIMITED, as Security Agent;

(e) the LENDERS party hereto;

(f) MERRILL LYNCH INTERNATIONAL and BNP PARIBAS, as mandated lead arrangers,
bookrunners and syndication agents (the “Mandated Lead Arrangers”); and

(g) MERRILL LYNCH INTERNATIONAL BANK LIMITED, LONDON BRANCH and BNP PARIBAS, as
underwriters (the “Underwriters”).

The parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Defined Terms

As used in this Credit Agreement, the following terms shall have the meanings
specified below:

“Acceptable Bank” means:

(a) a Lender;

(b) any bank or financial institution which has a rating for its long-term
unsecured and non credit-enhanced debt obligations of A or higher by S&P or
Fitch or A1 or higher by Moody’s or a comparable rating from an internationally
recognized credit rating agency; or

(c) any other bank or financial institution approved by the Administrative Agent
(acting reasonably).

“Accession Document” means a document substantially in the form set out in
Exhibit C with such amendments as the Administrative Agent and the Borrower may
agree.

“Accounting Principles” means generally accepted accounting principles set forth
in the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, in the opinions and
pronouncements of the Public Company Accounting Oversight Board and in the
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as have been approved by a
significant segment of the accounting profession in the United States, which are
in effect from time to time.

 

1



--------------------------------------------------------------------------------

“Accounts” means each set of financial statements required to be prepared by a
member of the Group and supplied to the Administrative Agent pursuant to
Section 5.1.

“Acquisition” means the acquisition by Invitel of Memorex on the terms of the
Acquisition Documents.

“Acquisition Agreement” means the sale and purchase agreement entered into
between Invitel and the Vendor relating to the Acquisition.

“Acquisition Documents” means the Acquisition Agreement and the Disclosure
Letter and any other document designated as an “Acquisition Document” by the
Administrative Agent and the Borrower.

“Action” has the meaning specified in Section 12.2.

“Additional Guarantor” means a member of the Group which becomes a Guarantor
after the date of this Credit Agreement pursuant to Section 10.5.

“Administrative Agent” means Merrill Lynch International, acting as agent
pursuant to ARTICLE XIII or any successor or replacement Administrative Agent,
acting in such capacity.

“Administrative Party” means an Arranger, the Administrative Agent or the
Security Agent.

“Affected Party” means any Lender, any beneficial owner which controls any
Lender, and their respective successors and assigns.

“Affected Person” has the meaning specified in Section 5.3

“Affiliate” means, with respect to any specified person, any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person. For the purposes of this definition,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such person, whether
through the ownership of voting securities, by agreement or otherwise. Neither
the Lenders nor any of their Affiliates will be treated as an Affiliate of the
Borrower or any of its Subsidiaries for purposes of this Credit Agreement.

“Agent’s Spot Rate of Exchange” means the Administrative Agent’s spot rate of
exchange for the purchase of the relevant currency in the London foreign
exchange market with the Base Currency as of 11:00 a.m. on a particular day.

“Applicable Margin” means in relation to any Loan, initially, the greater of
(i) 4.25 percent per annum and (ii) 0.50 percent per annum over the FRN Spread
to Maturity at the Completion Date; provided that:

(a) from the date falling six months after the Completion Date up to the date
falling nine months after the Completion Date, the Applicable Margin shall be
the greater of (i) 4.75 percent per annum and (ii) 0.50 percent per annum over
the FRN Spread to Maturity at the date falling six months after the Completion
Date;

(b) from the date falling nine months after the Completion Date up to the
Initial Maturity Date, the Applicable Margin shall be the greater of (i) 5.25
percent per annum and (ii) 0.50 percent per annum over the FRN Spread to
Maturity at the date falling nine months after the Completion Date; and

 

2



--------------------------------------------------------------------------------

(c) at and from the Initial Maturity Date to the Extended Maturity Date, the
Applicable Margin shall be 6.25 percent per annum.

“Arrangers” means the Mandated Lead Arrangers and the Underwriters.

“Asset Sale” means the disposal of an asset by a member of the Group to a person
who is not a member of the Group, other than:

(a) where an asset (not being shares or any other ownership interest in a
person) is to be (and is) replaced by another asset of or substantially similar
type for use in the Group’s business (being a fixed asset in the case of a
disposal of a fixed asset) within 12 months of the date of disposal and pending
such replacement the Net Proceeds of that disposal are deposited in a holding
account; or

(b) any Permitted Disposal.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit A or such other form as shall be approved by the Administrative
Agent.

“Associated Company” of a person means (i) any other person which is directly or
indirectly controlled by, under common control with or controlling such person
or (ii) any other person owning beneficially and/or legally directly or
indirectly 20 percent or more of the equity interest in such person or
20 percent of whose equity interest is owned beneficially and/or legally
directly or indirectly by such person. For the purposes of this definition the
term “control” means possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person whether
through the ownership of interests or voting securities, by contract or
otherwise.

“Austrian Capital Maintenance Rules” has the meaning given to that term in
Section 10.2.

“Austrian Guarantor” means any Guarantor established under the laws of Austria
as a corporation (Gesellschaft mit beschränkter Haftung; Aktiengesellschaft) or
as a limited partnership (Kommanditgesellschaft) with its general partners
(Komplementäre) being corporations.

“Authorization” means an authorization, consent, approval, resolution, license,
exemption, filing, notarization or registration.

“Authorized Officer” means any officer of the Borrower authorized to sign
Utilization Notices and, in the case of the Borrower or any other Obligor or
Security Provider, any other notices, requests or confirmations referred to in
this Credit Agreement or relating to the Bridge Loans granted hereunder.

“Bankruptcy Law” means (a) the U.S. Bankruptcy Code of 1978 or (b) any other law
of the United States (or any political subdivision thereof), Hungary (or any
political subdivision thereof), Romania (or any political subdivision thereof),
the Republic of Turkey, the European Union (or any political subdivision
thereof) or the laws of any other jurisdiction or any political subdivision
thereof relating to bankruptcy, insolvency, winding up, liquidation,
reorganization or relief of debtors.

 

3



--------------------------------------------------------------------------------

“Base Case Model” means the banking base case model agreed between the Borrower
and the Arrangers.

“Base Currency” means euro.

“Base Currency Equivalent” means:

(a) for an amount expressed or denominated in any currency other than the Base
Currency, the equivalent of that amount in the Base Currency converted at the
Agent’s Spot Rate of Exchange on the date of the relevant calculation; and

(b) for an amount expressed or denominated in the Base Currency, that amount.

“beneficial owner” and “beneficial ownership”, as used in the definition of
“Affected Party”, has the meaning as defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act.

“Board” means the Board of Governors of the Federal Reserve System of the United
States or any successor.

“Borrower” has the meaning specified in the preamble to this Credit Agreement.

“Borrowed Money” means Indebtedness (including, for the avoidance of doubt, but
without double counting, any guarantees of such Indebtedness) in respect of
(i) money borrowed or raised and debit balances at banks, (ii) any bond, note,
loan stock, debenture or similar debt instrument, (iii) acceptance or
documentary credit facilities, (iv) receivables sold or discounted (otherwise
than on a non-recourse basis), (v) payments for assets or services acquired
which provide for such payments to be deferred for a period of 180 days or more
after the relevant assets or services were supplied and accepted, (vi) hire
purchase contracts, (vii) principal elements of rental payments under Finance
Leases, (viii) guarantees, bonds, standby letters of credit or other instruments
issued in connection with the performance of contracts to the extent that the
same are treated as borrowings in accordance with the generally accepted
principles and practices used in the preparation of the most recent audited
financial statements of the Group delivered to the Administrative Agent under
this Credit Agreement (ix) derivative transactions entered into in connection
with protection against or benefit from fluctuation in any rate or price (and,
when calculating the value of any derivative transaction, only the marked to
market value shall be taken into account) and any other transaction (including
without limitation forward sale or purchase agreements and issues of redeemable
shares) having the commercial effect of a borrowing or raising of money entered
into for the purpose of financing a person’s operational or capital requirements
provided that in making any calculation of Borrowed Money under this Credit
Agreement no Indebtedness shall be taken into account more than once.

“Bridge Borrower High Yield Notes” means the high yield notes to be issued by
the Borrower to refinance the Bridge Loan.

“Bridge Borrower High Yield Notes Documents” means the documentation required to
implement the issue of the Bridge Borrower High Yield Notes, including without
limitation, the Bridge Borrower High Yield Notes, the Indenture and the
guarantees.

“Bridge Finance Document” means:

(a) this Credit Agreement as may be amended from time to time;

 

4



--------------------------------------------------------------------------------

(b) the Bridge Notes; or

(c) any Related Document.

“Bridge Finance Parties” means the Lenders and the Administrative Parties.

“Bridge Loan” means a loan made by any Lender to the Borrower pursuant to
Section 2.1(a) the proceeds of which will be applied as provided for in
Section 2.1(c).

“Bridge Note” means a promissory note of the Borrower in the form attached as
Exhibit B hereto evidencing the Bridge Loan and (if applicable) the Term Loan of
any Lender.

“Budget” means:

(a) In relation to the period ending December 31, 2007, the Base Case Model in
agreed form to be delivered by the Borrower to the Administrative Agent pursuant
to Part 1 of Schedule 2; and

(b) In relation to any other period, any budget delivered by the Borrower to the
Administrative Agent in respect of that period pursuant to Section 5.3.

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in London and Budapest and if on that day a
payment in or a purchase of euro is to be made, which is also a TARGET Day.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock and (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests.

“Cash” means cash in hand (or in transit or in cash registers or payments made
by checks or debit cards or credit cards which are yet to be received in cleared
funds) and credit balances or amounts on deposit with an Acceptable Bank which
are freely transferable and freely convertible and accessible by a member of the
Group within 90 days or held in a blocked account and not subject to any
Security (other than one arising under the Transaction Security Documents).

“Cash Equivalent Investments” means at any time:

(a) certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Acceptable Bank;

(b) any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America, the United Kingdom, any member state
of the European Economic Area or any Participating Member State or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security;

(c) debt securities maturing within one year after the relevant date of
calculation which are not convertible or exchangeable into any other security,
are rated either A-1 or higher by S&P or Fitch or P-1 or higher by Moody’s (or,
if no rating is available in respect of the debt securities, the issue of which
has, in respect of its long-term debt obligations, an equivalent rating);

 

5



--------------------------------------------------------------------------------

(d) open market commercial paper not convertible or exchangeable to any other
security:

(i) for which a recognized trading market exists;

(ii) issued by an issuer incorporated in the United States of America, the
United Kingdom, any member state of the European Economic Area or any
Participating Member State;

(iii) which matures within one year after the relevant date of calculation; and

(iv) which has a credit rating of either A-1 or higher by S&P or Fitch or P-1 or
higher by Moody’s, or, if no rating is available in respect of the commercial
paper, the issuer of which has, in respect of its long-term unsecured and
non-credit enhanced debt obligations, an equivalent rating;

(e) bills of exchange issued in the United States of America, the United
Kingdom, any member state of the European Economic Area or any Participating
Member State eligible for rediscount at the relevant central bank and accepted
by an Acceptable Bank (or any dematerialized equivalent);

(f) any investment accessible within 90 days in money market funds which have a
credit rating of either A-1 or higher by S&P or Fitch or P-1 or higher by
Moody’s and which invest substantially all their assets in securities of the
types described in sub-paragraphs (a) to (e) above; or

(g) any other debt security approved by the Majority Lenders,

in each case, to which any member of the Group is beneficially entitled at that
time and which is not issued or guaranteed by any member of the Group or subject
to any Security (other than one arising under the Transaction Security
Documents) and is denominated and payable in freely transferable and freely
convertible currencies and the proceeds of which are capable of being remitted
to a member of the Group.

“Change of Control” means:

(a) prior to a Primary Offering, TDC ceases to own (directly or indirectly) more
than 50 percent of the voting shares of HTCC;

(b) following a Primary Offering, TDC ceases to own (directly or indirectly)
more than 30 percent of the voting shares of HTCC and any person or persons
acting in concert owns a greater percentage of the voting shares of HTCC than
TDC;

(c) HTCC ceases to own (directly or indirectly) 100 percent of the issued share
capital of the Borrower;

(d) the Borrower ceases to own (directly or indirectly) 100 percent of the
issued share capital of the Major Companies (other than (i) 99.983 percent of
the issued share capital of Invitel and (ii) Euroweb Romania);

 

6



--------------------------------------------------------------------------------

(e) the Borrower ceases to own (directly or indirectly) 95 percent of the issued
share capital of Euroweb Romania; or

(f) the occurrence of a change of control event under the indenture governing
the €200 million aggregate principal amount Floating Rate Senior Notes due 2013
issued by HTCC Holdco II B.V. and assumed by the Borrower, the indenture
governing the €142 million aggregate principal amount of 10  3/4% Senior Notes
due 2012 issued by the Borrower, the indenture governing the €125 million
aggregate principal amount of Floating Rate Senior PIK Notes due 2013 initially
issued by Invitel Holdings N.V. and assumed by Holdco I B.V. and under the
indenture governing any high yield bond offering issued by the Borrower, HTCC or
any intermediate Holding Company (in each case, whether or not such indenture is
outstanding or in effect at the time).

“Clean-Up Date” means the date falling 135 days after the Completion Date.

“Collateral” means any assets in which a Security Interest has been granted (or
is purported to be granted) pursuant to any Transaction Security Document to
secure all or a part of the Obligations, the Loans or any other Bridge Finance
Document.

“Commitment” means:

(a) for any Lender falling within paragraph (a) of the definition thereof, the
relevant amount set forth opposite such Lender’s name as set out on Schedule 4
of this Credit Agreement and the amount of any other Commitment which it
acquires; and

(b) for any other Lender, the amount of any Commitment which it acquires,

in each case to the extent not cancelled, transferred or reduced under this
Credit Agreement.

“Commitment Letter” means that letter dated December 19, 2007 by and among the
Borrower and the Arrangers setting out the Arrangers’ commitments related to the
Loans.

“Completion” means the completion of the Acquisition in accordance with clause 6
of the Acquisition Agreement.

“Completion Date” means the date of the Completion and the first utilization of
the Bridge Loan.

“Consolidated EBITDA” means, in respect of each Quarterly Period or Twelve Month
Period, without regard to unrealized exchange losses or gains, the Net Income of
the HTCC Group plus any depreciation, amortization, other non-cash expenses
(excluding pre-paid expenses), tax and interest expense, less any non-cash
income (excluding deferred income) and interest income less (to the extent not
already deducted in the calculation of Net Income) any payments pursuant to
paragraphs (d) or (f) of the definition of Permitted Payments but (i) excluding
any extraordinary income (other than any such income directly related to the
performance by a member of the HTCC Group of its specific obligations under any
concession contract or any Telecommunications Laws which may otherwise be
included as extraordinary income under the Accounting Principles), net of any
tax paid or payable in respect of such income, of the HTCC Group during the
relevant period and (ii) to the extent the same would otherwise be deducted in
calculating Net Income, adding back closing fees in connection with the Existing
High Yield Notes and/or the Existing FRN Bonds and/or the Loans and/or the
Bridge Borrower High Yield Notes and obtaining the financing under the Senior
Credit Agreement and adding back transaction expenses in relation to the HTCC
Acquisition and the Acquisition all as determined in accordance with the
Accounting Principles

 

7



--------------------------------------------------------------------------------

used in the preparation of and as shown in the financial statements or Quarterly
Management Accounts in respect of such Quarterly Period or Twelve Month Period,
prepared and delivered to the Administrative Agent pursuant to Section 5.1.

“Conversion Date” means the date (if any) upon which the Bridge Loans convert to
Term Loans, pursuant to Section 2.2.

“Conversion Default” means the occurrence of any one or more of the following:
(a) the Borrower being subject to any default under Section 8.11,
Section 8.12(b), Section 8.13, Section 8.14 and Section 8.15 (provided that for
the purposes of this definition, the cross-references in Section 8.15 shall only
include Section 8.11, Section 8.12(b), Section 8.13 and Section 8.14), (b) any
Payment Default or (c) any default or potential default relating to payment
under the Senior Credit Agreement.

“Current Assets” means, at any relevant time, the aggregate of the current
assets (excluding Cash and Cash Equivalent Investments) of the Group at such
time which would fall to be included as current assets in a consolidated balance
sheet of the Group drawn up at such time in accordance with the appropriate
accounting principles.

“Current Liabilities” means, at any relevant time, the aggregate of the current
liabilities (excluding short term debt (which shall include, for the avoidance
of doubt, any long term debt repayable within 12 months) and overdrafts) of the
Group at such time which would fall to be included as current liabilities in a
consolidated balance sheet of the Group drawn up at such time in accordance with
the appropriate accounting principles.

“Custodian” means any receiver, interim receiver, manager, trustee, assignee,
liquidator, sequestrator, custodian or similar official under any Bankruptcy
Law.

“Declared Default” means an Event of Default in respect of which a notice of
acceleration has been served.

“Default” means an Event of Default or any event or circumstance which would,
but for the expiry of a grace period, the giving of notice or the making of any
determination, in each case, under ARTICLE IX, be an Event of Default; provided
that any such event which is subject to a qualification as to materiality, or
requires a determination to be made shall not constitute a Default unless such
qualification is satisfied or such determination is made, as the case may be.

“Disclosure Letter” has the meaning given to that term in the Acquisition
Agreement.

“EBITDA” has the same meaning as Consolidated EBITDA save that the calculations
shall apply in respect of a person and a period and not the consolidated Group.

“Encumbrance” means any mortgage, charge (whether fixed or floating), pledge,
lien, hypothecation, assignment by way of security, trust arrangement or
security interest of any kind securing any obligation of any person (including
without limitation title transfer and/or retention arrangements having similar
effect).

“Engagement Letter” means that certain engagement letter, dated as of
December 19, 2007, among the Borrower and the Arrangers, as such agreement may
be amended from time to time.

“Environmental Claim” means any claim, notice of violation, prosecution, demand,
action, official warning, abatement or other order (conditional or otherwise),
relating to Environmental Matters and any notification or order requiring
compliance with the terms of any Environmental License or Environmental Law in
each case by any competent authority, court or regulatory body.

 

8



--------------------------------------------------------------------------------

“Environmental Laws” means all or any laws, statutes, regulations, treaties, and
judgments of any governmental authority or agency or any regulatory body in any
jurisdiction in which any member of the Group is formed or carries on business
relating to Environmental Matters applicable to such member of the Group.

“Environmental License” includes any permit, license, authorization, consent or
other approval required at any time by any Environmental Law.

“Environmental Matters” means (i) any generation, deposit, disposal, keeping,
treatment, transportation, transmission, handling or manufacture of any waste or
any Relevant Substance, (ii) nuisance, noise, defective premises, health and
safety at work or elsewhere and (iii) the pollution, conservation or protection
of the environment (both natural and built) or of man or any living organism
supported by the environment (both natural and built).

“Escrow Agent” has the meaning specified in the Escrow Agreement.

“Escrow Agreement” means the escrow agreement relating to the escrow of the
Exchange Notes to be entered into among the Borrower, the Guarantors, the
Administrative Agent, on behalf of the Lenders, and the Escrow Agent.

“EURIBOR” means with respect to an Interest Period of a Loan (or any other
period by reference to which interest on a Loan as an overdue amount is
calculated):

(a) the applicable Screen Rate; or

(b) if no Screen Rate is available for that Interest Period of that Loan or
overdue amount, the arithmetic mean (rounded upward to four decimal places) of
the rates, as supplied to the Administrative Agent at its request, quoted by the
Reference Banks to leading banks in the European interbank market,

as of 11:00 a.m. (Brussels time) on the Rate Fixing Day for the offering of
deposits in euro for a period comparable to the relevant Interest Period (or
other such period).

“euro” or “€” means the single currency of the Participating Member States.

“Euroweb Romania” means S.C. Euroweb Romania S.A.

“Exchange Act” means the U.S. Securities Exchange Act of 1934.

“Exchange Note Indenture” means, the indenture relating to the Exchange Notes,
among the Borrower, the Guarantors, as guarantors, and the Exchange Note
Trustee, in agreed form.

“Exchange Note Interest Rate” means a rate equal to 11.5 percent per annum
(excluding default interest) at any time.

“Exchange Note Trustee” means, on any date of determination, the trustee under
the Exchange Note Indenture.

 

9



--------------------------------------------------------------------------------

“Exchange Notes” means the exchange notes to be issued pursuant to
Section 2.3(a) and to be governed by the Exchange Note Indenture.

“Exchange Notice” has the meaning specified in Section 2.3(a).

“Excluded Taxes” means with respect to any Lender, or any other recipient of any
payment to be made by or on account of any obligation of the Borrower or any
Guarantor hereunder, Taxes imposed (or measured by) its overall net income,
profits or gains by the jurisdiction or jurisdictions under the laws of which
such recipient is organized or is resident for tax purposes or in which its
applicable lending office is located.

“Existing FRN Bonds” means the €200 million aggregate principal amount Floating
Rate Senior Notes due 2013 issued by HTCC Holdco II B.V. and assumed by the
Borrower.

“Existing FRN Funding Loans” means the Euro 55,040,540 and Euro 59,501,657 loans
owed by Invitel to the Borrower representing part of the proceeds of the
Existing FRN Bonds and which bear interest at the same rate as the Existing FRN
Bonds together with an additional margin of not more than 0.22 percent per
annum.

“Existing FRN Funding Loan Agreement” has the meaning given to it in the
Intercreditor Deed.

“Existing FRN Indenture” means the indenture dated April 27, 2007, as amended
from time to time, governing the Existing FRN Bonds.

“Existing FRN Offering Documents” means documents comprising of the indenture,
the offering memorandum, the Existing FRN Funding Loan Agreement and the
Existing FRN Security Documents issued or (as the case may be) entered into in
relation to the Existing FRN Bonds.

“Existing FRN Security Documents” means (i) the fourth ranking agreed form
security document entered or to be entered into in favor of the security trustee
under the Senior Credit Agreement for and on behalf of the Existing FRN Trustee
over the shares of the Borrower; (ii) the third and fourth ranking agreed form
security documents entered or to be entered into in favor of the security
trustee under the Senior Credit Agreement for and on behalf of the Existing FRN
Trustee over the Existing High Yield Funding Loan and the Existing FRN Funding
Loans; (iii) the additional third and fourth ranking agreed form security
documents entered or to be entered into in favor of the security trustee under
the Senior Credit Agreement for and on behalf of the Existing FRN Trustee over
the Funding Loans; (iv) the fourth and fifth ranking agreed form security
document entered or to be entered into in favor of the security trustee under
the Senior Credit Agreement for and on behalf of the Existing FRN Trustee over
the Funding Loans; (v) the Original Obligor Share Securities in respect of
shares in Invitel (as of the effectiveness of the amendments to be made thereto
pursuant to the Second Original Obligor Share Securities Amendment Agreements);
(vi) the second ranking agreed form share pledge entered or to be entered into
in favor of the security trustee under the Senior Credit Agreement on behalf of
the Existing FRN Trustee and the Existing High Yield Trustee over the shares in
Euroweb Romania; (vii) the HTCC Opco Share Security (as of the effectiveness of
the amendments to be made thereto pursuant to the HTCC Opco Share Security
Agreement); (viii) the Original Obligor Share Securities Amendment Agreements;
(ix) the Second Original Obligor Share Securities Amendment Agreements; (x) the
Second HTCC Opco Share Security Agreement; (xi) the second ranking agreed form
share pledges entered into or to be entered into in favor of the security
trustee under the Senior Credit Agreement on behalf of the Existing FRN Trustee,
the Existing High Yield Trustee and the Security Agent over the shares in
Memorex; (xii) the second ranking agreed form share pledge entered into or to be
entered into in favor of the security trustee under the Senior Credit Agreement
on behalf of the Existing FRN Trustee, the Existing High

 

10



--------------------------------------------------------------------------------

Yield Trustee and the Security Agent over the shares in the Turkish Subsidiary;
(xiii) the Invitel Telecom Share Security, (xiv) any pledge or (as the case may
be) charge over the shares of any other obligor provided that (a) such shares
are simultaneously (by way of a first ranking pledge) charged or (as the case
may be) pledged to the Senior Creditors and (b) such security is at all times
second ranking by and subject to the terms of the Intercreditor Deed; and
(xv) the Intercreditor Deed.

“Existing FRN Trustee” means the FRN Note Trustee, as defined in the
Intercreditor Deed, or any successor trustee acting for the benefit of and on
behalf of the holders of the Existing FRN Bonds provided that such successor
trustee simultaneously therewith becomes a party to the Intercreditor Deed.

“Existing High Yield Funding Loan” means the Euro 140,128,440 loans
(representing the principal amount at maturity of Euro 142,000,000, issued at a
discount of 98.682 percent) made by the Borrower to Invitel representing the
proceeds of the Existing High Yield Notes provided that such funding loan bears
interest at the same rate as the Existing High Yield Notes together with an
additional margin of not more than 0.22 percent per annum.

“Existing High Yield Funding Loan Agreement” has the meaning given to it in the
Intercreditor Deed.

“Existing High Yield Notes” means the Euro 142,000,000 in aggregate principal
amount 10  3/4% senior notes issued by Magyar Telecom B.V., maturing on
August 15, 2012.

“Existing High Yield Offering Documents” means documents comprising of the
indenture, the offering memorandum, the Existing High Yield Funding Loan
Agreement and the Existing High Yield Security Documents issued or (as the case
may be) entered into in relation to the Existing High Yield Notes.

“Existing High Yield Security Documents” means (i) the second ranking agreed
form security document entered into in favor of the security trustee under the
Senior Credit Agreement for and on behalf of the Existing High Yield Trustee
over the shares of the Borrower; (ii) the second ranking agreed form security
documents entered into in favor of the security trustee under the Senior Credit
Agreement for and on behalf of the Existing High Yield Trustee over the Existing
High Yield Funding Loan and the Existing FRN Funding Loans; (iii) the additional
second ranking agreed form security documents entered into in favor of the
security trustee under the Senior Credit Agreement for and on behalf of the
Existing High Yield Trustee over the Funding Loans; (iv) the fourth ranking
agreed form security documents entered into in favor of the security trustee
under the Senior Credit Agreement for and on behalf of the Existing High Yield
Trustee over the Existing High Yield Funding Loan and the Existing FRN Funding
Loans; (v) the fourth and fifth ranking agreed form security documents entered
into in favor of the security trustee under the Senior Credit Agreement for and
on behalf of the Existing High Yield Trustee over the Funding Loans; (vi) the
Original Obligor Share Securities in respect of shares in the Borrower (as of
the effectiveness of the amendments to be made thereto pursuant to the Second
Original Obligor Share Securities Amendment Agreements); (vii) the second
ranking share pledge entered or to be entered into on behalf of the security
trustee under the Senior Credit Agreement in favor of the Existing High Yield
Trustee and the Existing FRN Trustee over the shares in Euroweb Romania;
(viii) the HTCC Opco Share Security (as of the effectiveness of the amendments
to be made to thereto pursuant to the Second HTCC Opco Share Security
Agreement); (ix) the Original Obligor Share Securities Amendment Agreements;
(x) the Second Original Obligor Share Securities Amendment Agreements; (xi) the
Second HTCC Opco Share Security Agreement, (xii) the second ranking agreed form
share pledge entered into or to be entered into in favor of the security trustee
under the Senior Credit Agreement on behalf of the Existing FRN Trustee, the
Existing High Yield Trustee and the Security Agent over the shares in Memorex;
(xiii) the second ranking agreed form share pledge entered into or to be entered
into in favor of

 

11



--------------------------------------------------------------------------------

the security trustee under the Senior Credit Agreement on behalf of the Existing
FRN Trustee, the Existing High Yield Trustee and the Security Agent over the
shares in the Turkish Subsidiary; (xiv) the Invitel Telecom Share Security,
(xv) any pledge or (as the case may be) charge over the shares of any other
obligor provided that (a) such shares are simultaneously (by way of a first
ranking pledge) charged or (as the case may be) pledged to the Senior Creditors
and (b) such security is at all times second ranking by and subject to the terms
of the Intercreditor Deed; and (xvi) the Intercreditor Deed.

“Existing High Yield Trustee” means The Bank of New York of One Canada Square,
London E14 5AL or any successor trustee acting for the benefit of and on behalf
of the holders of the Existing High Yield Notes provided that such successor
trustee simultaneously therewith becomes a party to the Intercreditor Deed.

“Existing Transaction Debt” means (i) the Existing High Yield Notes, any bridge
facility financing the repurchase of the Existing High Yield Notes and any high
yield bonds issued to refinance such bridge facility and (ii) the Existing FRN
Bonds, any bridge facility financing the repurchase of the Existing FRN Bonds
and any high yield bonds issued to refinance such bridge facility.

“Extended Maturity Date” means the date falling seven years after the Initial
Maturity Date.

“Facility Office” means the office(s) notified by a Lender to the Administrative
Agent:

(a) on or before the date it becomes a Lender; or

(b) by not less than five Business Days’ notice,

as the office(s) through which it will perform its obligations under this Credit
Agreement.

“Fee Letter” means that certain Fee Letter, dated December 19, 2007 between the
Borrower and the Arrangers.

“Finance Document” means this Credit Agreement, any Accession Document, any
Assignment and Acceptance, the Engagement Letter, any Fee Letter, any Hedging
Documents, the Intercreditor Deed, the Intercreditor Deed Supplemental Deed, the
Second Intercreditor Deed Supplemental Deed, any Transaction Security Document,
any Utilization Notice and any other document designated as a “Finance Document”
by the Administrative Agent and the Borrower.

“Finance Lease” means a lease treated as a finance lease pursuant to the
Accounting Principles.

“Finance Parties” means the Bridge Finance Parties and the Senior Finance
Parties.

“Financial Year” means the annual accounting period of the Group ending on
December 31 each year.

“Fitch” means Fitch Ratings Ltd. or any successor to its rating business.

“FRN Spread to Maturity” shall mean the spread over EURIBOR to maturity derived
from the average of the prices quoted in respect of the Existing FRN Bonds by
the Arrangers that are executable for Euro 5,000,000 or more. The FRN Spread to
Maturity shall be calculated by the Administrative Agent and shall be binding on
the parties.

 

12



--------------------------------------------------------------------------------

“Funding Loan” means the up to Euro 61,000,000 loan owed by Invitel to the
Borrower and the up to Euro 39,000,000 loan owed by Memorex to the Borrower each
representing part of the proceeds of the Bridge Loans and which bear interest at
the same rate as the Bridge Loans (or, after the issuance of the Bridge Borrower
High Yield Notes, the Bridge Borrower High Yield Notes) plus a margin of 0.11
percent.

“Funding Loan Agreement” has the meaning given to the term “Subordinated Funding
Loan Agreement” in the Intercreditor Deed.

“Funds Flow Statement” means the statement in the agreed form prepared by the
Borrower showing all payments to and/or by members of the Group in connection
with the Bridge Loan and the Acquisition and the flow of funds occurring on and
immediately before and after the Completion Date.

“Governmental Entity” means any nation or government, any state or political
subdivision or any agency, authority, regulatory body, bureau, central bank,
commission, department or instrumentality thereof, or any court, tribunal, grand
jury or arbitrator, or any securities exchange and any self-regulatory
organization in each case whether foreign or domestic.

“Group” means the Borrower and its Subsidiaries from time to time.

“Group Structure Chart” means a corporate structure chart in relation to the
Group in the agreed form.

“Guarantee” means the guarantee by each of the Guarantors pursuant to ARTICLE X
hereof.

“Guaranteed Obligations” has the meaning specified in Section 10.1(a).

“Guarantors” means the Original Guarantors and each Additional Guarantor.

“Hedging Debt” has the meaning given to it in the Intercreditor Deed.

“Hedging Documents” has the meaning given to it in the Intercreditor Deed.

“Holdco I” means HTCC Holdco I B.V., a company incorporated in The Netherlands
with its registered office at Locatellikade 1, 1076 AZ, Amsterdam, The
Netherlands.

“Holding Company” of any other person, means a person in respect of which that
other person is a Subsidiary.

“HTCC” means Hungarian Telephone and Cable Corp.

“HTCC Acquisition” means the acquisition by Holdco I of the Parent on the terms
of the HTCC Acquisition Documents.

“HTCC Acquisition Agreement” means the sale and purchase agreement between HTCC
and Invitel Holdings N.V. dated 8 January 2007 relating to the HTCC Acquisition.

“HTCC Acquisition Documents” means the HTCC Acquisition Agreement and any other
document designated as an “HTCC Acquisition Document” by the Facility Agent and
the Parent.

“HTCC Completion Date” means the date of completion of the HTCC Acquisition in
accordance with clause 5 of the HTCC Acquisition Agreement.

 

13



--------------------------------------------------------------------------------

“HTCC Group” means HTCC and its Subsidiaries.

“HTCC Opco Share Security” has the meaning given to it in the Senior Credit
Agreement.

“HTCC Operating Company” means Invitel Technocom.

“Hungarian Account Charges Amendment Agreements” means the amendment agreements
entered into by each Original Obligor and the Security Trustee in relation to
the Original Obligor Account Charges governed by Hungarian law.

“IFRS” means International Financial Reporting Standards issued and/or adopted
by the International Accounting Standards Board.

“Immaterial Subsidiaries” means any member of the HTCC Group (i) whose assets or
revenues or EBITDA are less than two percent of the HTCC Group’s consolidated
assets or consolidated revenues or Consolidated EBITDA, determined by reference
to the most recent Quarterly Management Accounts in respect of a Quarter Period
ending on a Quarter Day delivered to the Administrative Agent under this Credit
Agreement, provided that if such Immaterial Subsidiaries taken together on such
Quarter Day exceed five percent of the HTCC Group’s consolidated assets or
consolidated revenues or Consolidated EBITDA then the Immaterial Subsidiary
whose total revenues on such Quarter Day are the highest shall be deemed to be a
Material Subsidiary for the purpose of this Credit Agreement and (ii) who has
not provided a subordinated guarantee under the Existing High Yield Offering
Documents or under the Existing FRN Offering Documents, or in respect of the
Bridge Finance Documents. In determining Immaterial Subsidiaries and Material
Subsidiaries for the purpose of this definition, following any acquisition by a
member of the HTCC Group, the consolidated assets, the consolidated revenues and
Consolidated EBITDA of the HTCC Group shall be adjusted to take account of the
revenues, the assets and the EBITDA attributable to the acquisition in respect
of the Quarterly Period ending on such Quarter Day.

“Indebtedness” means any obligation for the payment or repayment of money,
whether as principal or as surety and whether present or future, actual or
contingent.

“Indemnified Party” has the meaning specified in Section 12.1.

“Indemnifying Party” has the meaning specified in Section 12.1.

“Indenture” means the indenture in relation to the Bridge Borrower High Yield
Notes.

“Information Package” means collectively, the Base Case Model, the Reports and
the bank presentation dated 11 January 2008.

“Initial Maturity Date” means the one-year anniversary of the Completion Date.

“Intellectual Property Rights” means any patent, trade mark, service mark,
registered design, trade name or copyright required to carry on the business of
any member of the Group.

“Intercreditor Deed” means the intercreditor deed dated 6 August 2004, entered
into by, inter alios, the security trustee under the Senior Credit Agreement,
Matel Holdings N.V., the obligors under the Senior Credit Agreement, the Hedge
Counterparties (as such term is defined in the Intercreditor Deed) and the
Existing High Yield Trustee (as such term is defined in the Intercreditor Deed)
as amended and restated on 27 April 2007 pursuant to the Intercreditor Deed
Supplemental Deed and as amended and restated (or to be amended and restated)
pursuant to the Second Intercreditor Deed Supplemental Deed.

 

14



--------------------------------------------------------------------------------

“Intercreditor Deed Supplemental Deed” means the supplemental deed dated
27 April 2007 amending and restating the Intercreditor Deed between, inter
alios, the security trustee under the Senior Credit Agreement, Matel Holdings
N.V., the obligors under the Senior Credit Agreement, the Hedge Counterparties
(as such term is defined in the Intercreditor Deed), the Existing High Yield
Trustee, the Security Agent and the Existing FRN Note Trustee.

“Interest Payment Date” means (a) the last day of each Interest Period, (b) the
Maturity Date and (c) the date of any prepayment of all or any portion of the
principal of the Loans.

“Interest Period” means, in respect of any Loan, (a) in the case of the first
Interest Period (if any) applicable to the Bridge Loans, the period commencing
on and including the Completion Date and ending on the numerically corresponding
date in the third month thereafter, and (b) in the case of each subsequent
Interest Period, the period beginning on the last day of the prior Interest
Period and ending on the numerically corresponding date in the third month
thereafter; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended until the next
succeeding Business Day unless the next Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Notwithstanding the foregoing, no Interest Period in
respect of the Bridge Loans may extend beyond the Maturity Date and each
Interest Period that would otherwise commence before and end after the Maturity
Date shall end on the Maturity Date.

“Intergroup Loan Agreements” means any loan agreements entered into between
members of the Group (including, without limitation, the Existing High Yield
Funding Loan Agreement, the Existing FRN Funding Loan Agreements and the Funding
Loan Agreements).

“Invitel” means Invitel Zrt.

“Invitel Technocom” means Invitel Technocom Távközlési Korlátolt Felelõsségû
Társaság, a company incorporated in Hungary with registration number Cg.
14-09-305167.

“Invitel Telecom” means Invitel Telecom Kft., a company incorporated under the
laws of Hungary with registered number Cg. 01-09-695967.

“Invitel Telecom Share Security” has the meaning given to it in the Senior
Credit Agreement.

“IPO Subsidiary” means any newly incorporated Subsidiary of the Borrower, the
voting and economic interest of which is held 100 percent by the Borrower and
which is incorporated in Hungary and created solely for the purpose of acting
(directly or indirectly) as a 100 percent Holding Company of the Group in
connection with an initial public offering of shares.

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.

“Judgment Currency” has the meaning specified in Section 14.11.

“Lenders” means (a) each person that has executed a counterpart to this Credit
Agreement (other than an Obligor and other than any such person that has ceased
to be a party hereto pursuant to an Assignment and Acceptance) and (b) any
person that has become a party hereto pursuant to an

 

15



--------------------------------------------------------------------------------

Assignment and Acceptance; provided that, neither the Borrower nor any of its
Affiliates shall be included in the definition of Lenders for purposes of any
consent, waiver, amendment or other vote taken by the Lenders under this
Agreement.

“Licenses” means (i) the Universal Service Agreements, any notifications under
the Hungarian Act C of 2003 on electronic communications, the Emergency Romanian
Government Ordinance no. 79/2002 on the general communications regulatory
framework, approved with amendments by law no. 591 of 29 October 2002, as
subsequently amended and completed, the Turkish Telegraph and Telephone Law
No. 406, the Turkish Radio Law No. 2813, and the Turkish Regulation on
Authorization of Telecommunication Services and Infrastructures and any other
secondary legislation issued by the Turkish Telecommunications Authority,
(ii) any license issued by the Hungarian Communications Authority, the Romanian
National Regulatory Authority for Communications and Information Technology, the
Turkish Telecommunications Authority and any replacement of any of the same
required by the Group, and (iii) any additional or replacement concession or
similar contracts under any Telecommunications Laws applicable in Austria,
Hungary, Romania and Turkey to carry on the Telecoms Business of the Group.

“Loan” means a Bridge Loan or a Term Loan.

“Major Companies” means Invitel Technocom, Invitel, Invitel Telecom and Euroweb
Romania.

“Major Event of Default” has the meaning specified in Section 6.3(c)(iii).

“Major Representation” has the meaning specified in Section 6.3(c)(i).

“Major Undertaking” has the meaning specified in Section 6.3(c)(ii).

“Majority Lenders” means, at any time, Lenders holding at least a majority of
the then aggregate unpaid principal balance of the Loans, or, if no such
principal amount is then outstanding, Lenders having at least a majority of the
total Commitments; provided that, for purposes hereof, neither the Borrower nor
any of its Affiliates shall be included in (a) the Lenders holding such amount
of the Loans or having such amount of the Commitments or (b) determining the
aggregate unpaid principal amount of the Loans or the total Commitments.

“Mandated Lead Arrangers” has the meaning specified in the preamble to this
Credit Agreement.

“Mandatory Cost” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 3.

“Market Disruption Event” has the meaning specified in Section 2.14(a).

“Market Transaction” has the meaning specified in Section 2.5(b).

“Material Adverse Effect” means anything which is materially adverse to:

(a) the business, assets or financial condition of the Group taken as a whole;

(b) the ability of the Obligors (taken as a whole) to comply with any of their
payment obligations under any of the Finance Documents; or

 

16



--------------------------------------------------------------------------------

(c) the validity or enforceability of any Security expressed to be created
pursuant to any Transaction Security Document, in a manner not contemplated by
the Reservations or the Perfection Requirements, which is reasonably likely to
materially adversely affect the interests of the Lenders,

and, in respect of any event or circumstance, only the net effect on the Group
of event or circumstance shall be considered, taking into account (without
limitation) any counterclaim or right of counterclaim or set-off of any member
of the Group and/or any anticipated proceeds receivable by any member of the
Group from any insurance, warranty or other claim in respect thereof.

“Material Group” means the Borrower and its Material Subsidiaries from time to
time.

“Material Subsidiary” means all Subsidiaries of the Borrower, other than the
Immaterial Subsidiaries.

“Maturity Date” means the Initial Maturity Date or Extended Maturity Date, as
the case may be.

“Memorex” means Memorex Telex Communications AG a company incorporated under the
laws of Austria with registered number FN 99090 x.

“Memorex Shareholder Squeeze Out” means the acquisition by Invitel of all of the
remaining shares in Memorex, comprising 4.35 percent of the shares in Memorex
owned by certain minority shareholders, based on a squeeze out following the
Completion Date in accordance with Austrian law.

“Moody’s” means Moody’s Investors Service Limited or any successor to its
ratings business.

“Necessary Authorizations” means all approvals, authorizations and licenses
(other than the Licenses) from, all rights granted by and all filings,
registrations and agreements with any person including, without limitation, any
government or other regulatory authority necessary in order to enable each
member of the Group to carry out the Telecoms Business which is carried on at
the relevant time.

“Net Proceeds” means the cash proceeds (and if the recipient is not a
wholly-owned subsidiary of a member of the Group, the proceeds proportionate to
the interest held by the Group in the recipient) of any disposal or insurance
claim after deducting:

(a) fees costs and expenses incurred by any member of the Group with respect to
that disposal or claim to persons who are not members of the Group (including
without limitation bonus payments to management of the disposed business);

(b) any tax incurred and required to be paid by, and any tax which is or
reserved for by, the seller or claimant in connection with that disposal or
claim (as reasonably determined by the seller or claimant) or the transfer of
the proceeds thereof intra-Group;

(c) amounts retained to cover anticipated liabilities reasonably expected to
arise in connection with the disposal; and

(d) costs of closure, relocation, reorganization and restructuring, and costs
incurred preparing the asset for disposal.

“New Equity” means the proceeds of a subscription for shares in the Borrower or
any other form of equity contribution to the Borrower.

 

17



--------------------------------------------------------------------------------

“New York Court” has the meaning specified in Section 14.5.

“Net Working Capital” means, at any time, the aggregate of the Current Assets of
the Group at such time less the aggregate of the Current Liabilities of the
Group at such time.

“Non-Obligor” means a member of the Group which is not an Obligor.

“Obligation Currency” has the meaning specified in Section 14.11.

“Obligations” means all now existing and hereafter arising obligations and
liabilities of any of the Obligors to any and all of the Lenders arising under
or in connection with the Bridge Finance Documents, whether absolute or
contingent, and whether for principal, interest, penalties, premium, fees,
indemnifications, reimbursements, damages, or otherwise and specifically
including post-petition interest (whether or not an allowable claim).

“Obligor” means each of the Borrower and any Guarantor.

“Officer” means, with respect to any person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, Vice-President or a Director of such person.

“Officers’ Certificate” means a certificate signed on behalf of either the
Borrower or any Guarantor by two Officers (or, in the case of the Borrower, by
the sole director of the Borrower), one of whom must, in the case of any
Guarantor, be the Principal Executive Officer, the Principal Finance Officer,
the Treasurer or the Principal of such Guarantor.

“Original Financial Statements” means the audited financial statements of
Invitel, the audited consolidated financial statements of the Group and the
audited consolidated financial statements of the HTCC Group in respect of the
financial year ended 31 December 2006.

“Original Guarantor” has the meaning specified in the preamble to this Credit
Agreement.

“Original Lenders” means Merrill Lynch International Bank Limited, London Branch
and BNP Paribas.

“Original Obligor” means the Borrower or an Original Guarantor.

“Original Obligor Share Securities” has the meaning specified in the Senior
Credit Agreement.

“Original Obligor Share Securities Amendment Agreements” has the meaning
specified in the Senior Credit Agreement.

“Original Shareholder” means Vivendi Telecom International S.A., a société
anonyme incorporated under the laws of France with its registered office at
42 avenue de Friedland, 75008 Paris, France.

“Other Taxes” has the meaning specified in Section 2.10(b).

“Parent” means Matel Holdings N.V. (formerly Telemark N.V.), a limited liability
company incorporated under the laws of Netherlands Antilles (Registered number:
86225) with its registered address at Schottegatweg Oost 44, Willemstad Curaçao,
Netherlands Antilles.

 

18



--------------------------------------------------------------------------------

“Parent Group” means the Parent and its Subsidiaries from time to time.

“Parent Loan Agreements” means any loan agreements between the Parent as lender
and the Borrower.

“Participating Member State” means a member state of the European Community that
adopts or has adopted the euro as its lawful currency under the legislation of
the European Community for Economic Monetary Union.

“Participants” has the meaning specified in Section 7.4(a).

“Payment Default” means (a) any Default under Section 8.2, (b) any matured or
unmatured default under the analogous provisions of any of the Finance Documents
or (c) any payment default under the Fee Letter.

“Perfection Requirements” means the making or the procuring of the appropriate
registrations, filing, endorsements, notarization, stampings and/or
notifications of the Transaction Security Documents and/or the Transaction
Security created thereunder.

“Permanent Securities” means any Permanent Securities as defined in the
Engagement Letter.

“Permitted Borrowings” means:

(a) any Borrowed Money arising hereunder or under the Finance Documents;

(b) any Borrowed Money approved by the Administrative Agent (acting on the
instruction of the Majority Lenders);

(c) any Borrowed Money included within Permitted Intra-Group Transactions,
Permitted Loans or Permitted Guarantees;

(d) any Borrowed Money arising under the interest and/or currency rate
protection arrangements referred to in Section 4.27;

(e) arising under any cash pooling or cash management arrangement but for so
long as any such arrangement which exceeds Euro 1,000,000 does not permit credit
balances of Obligors to be netted or set off against debt balances of members of
the Group which are not Obligors;

(f) arising under any arrangements entered into between members of the Group
which arrangements are referred to in the Steps Paper or the Structure
Memorandum;

(g) arising under any netting or set-off arrangement entered into by any member
of the Group in the ordinary course of its banking arrangements for the purpose
of netting debit and credit balances of members of the Group;

(h) any Subordinated Shareholder Debt;

(i) any Borrowed Money arising under the Senior Credit Agreement (provided that
in the event the proceeds of any Permitted Disposal are used to prepay the
Senior Credit Agreement, such amounts prepaid may not be re-borrowed pursuant to
this paragraph (i));

 

19



--------------------------------------------------------------------------------

(j) any Borrowed Money arising under the Existing High Yield Notes or the
Existing FRN Bonds provided that such Borrowed Money is at all times ranked
(subject to the terms of the Intercreditor Deed and the Transaction Security
Documents entered into by the Borrower) pari passu with the obligations of the
Borrower under the Guarantee by and subject to the terms of the Intercreditor
Deed;

(k) arising under the Finance Leases of Memorex, provided such Finance Leases
exist on the date of this Credit Agreement;

(l) any Borrowed Money arising under the Permanent Securities or any other
refinancing of the Loans pursuant to the Engagement Letter; and

(m) any Borrowed Money of the Group (including Borrowed Money arising under
Finance Leases other than the Finance Leases of Memorex permitted pursuant to
paragraph (j) above) not within paragraphs (a) to (k) above, not exceeding at
any time in aggregate Euro 25,000,000 or its equivalent.

“Permitted Disposals” means:

(a) the application of cash in (i) the acquisition of assets or services in the
ordinary course of business, not, in any such case, prohibited by the terms of
this Credit Agreement or any Transaction Security Document, (ii) the making of
investments or capital expenditure permitted by Section 4.26 or (iii) the
repayment of Permitted Borrowings and the servicing thereof provided that the
same is not prohibited or otherwise restricted by the terms of this Credit
Agreement and/or the Intercreditor Deed;

(b) any disposals approved by the Administrative Agent (acting on the
instructions of the Majority Lenders);

(c) the disposal of any unnecessary or obsolete assets;

(d) the disposal of assets on bona fide arm’s length commercial terms in the
ordinary course of business provided that the proceeds of the disposal are
applied in mandatory prepayment of the Loans under Section 2.5;

(e) the disposal of the assets of an Immaterial Subsidiary as part of any
voluntary solvent proceeding which corresponds with, or has an effect equivalent
or similar to, any of those mentioned in Section 8.10 to Section 8.14 inclusive,
provided that the Borrower notifies the Administrative Agent of the disposal and
the proceeds of the disposal are applied in mandatory prepayment of the Loans
under Section 2.5;

(f) the disposal of any shares in any of Pécsi Hirközlési Rt., Székesfehérvári
Hírközlési Kft or CableNet Rt.;

(g) to the extent that such disposal is not, and will not lead to, any breach of
law the disposal by V-holding of its shares in Invitel to the Borrower provided
that such shares remain at all times charged and/or pledged to the Security
Agent pursuant to the Transaction Security Documents;

(h) any disposals included within Permitted Intra-Group Transactions;

 

20



--------------------------------------------------------------------------------

(i) the disposal of shares of any IPO Subsidiary provided that, if it is
required, the proceeds of the shares are applied in mandatory prepayment of the
Loans under Section 2.5;

(j) a disposal of trading assets made by any member of the Group in the ordinary
course of trading of the disposing entity;

(k) a disposal of any asset from an Obligor to a member of the Group which is
not an Obligor provided that the aggregate value of all assets so transferred
(net of the value of any assets transferred from a member of the Group which is
not an Obligor to an Obligor) does not exceed Euro 1,000,000 (or its equivalent)
in any financial year of the Borrower;

(l) a disposal constituted by a license of Intellectual Property entered into in
the ordinary course of business or for the purposes of managing the brand
portfolio of the Group, but (in the case of any exclusive license) only if the
relevant Intellectual Property is no longer required for the business or
operation of the disposing person;

(m) a disposal which is a lease or license of real property in the ordinary
course of business;

(n) a disposal referred to in the Steps Paper or the Structure Memorandum;

(o) a disposal arising as a result of any Permitted Encumbrance;

(p) a disposal of receivables on a non-recourse basis where the net
consideration receivable (when aggregated with the net consideration receivable
for any other such disposal in the same financial year of the Group) does not
exceed Euro 3,000,000 (or its equivalent) in any financial year of the Group;

(q) the sale or other disposal of defaulted accounts receivables in the ordinary
course of business where such sale or disposal is not as part of an accounts
receivables financing transaction and where such sale or disposal is on
non-recourse terms to the Group;

(r) a disposal of fixed assets where the proceeds of disposal are applied,
committed to be so applied or designated by the board of directors of the
Borrower to be so applied within 12 months of that disposal or committed to be
used within 12 months of receipt to (i) purchase replacement fixed assets used
or useful in the business of the Group or (ii) make a Permitted Investment
(provided that, in the case of a commitment or designation, they are then so
applied within 18 months of receipt of such proceeds);

(s) any disposal of the real property situated at Szt István tér 1, Békéscsaba,
Land Registry No. Belterület 2 or the duct in Székesfehérvár or Pécs owned by
the Borrower;

(t) a disposal of assets (other than shares or businesses), in exchange for
other assets reasonably comparable or superior as to type, value or quality;

(u) a disposal of Cash or Cash Equivalent Investments for Cash or other Cash
Equivalent Investments;

(v) disposals undertaken as part of any restructuring program in the period up
to 4 years after the HTCC Completion Date subject to an aggregate limit in such
period of Euro 5,000,000 (or its equivalent);

 

21



--------------------------------------------------------------------------------

(w) the disposal by Invitel to the Borrower of one share in Memorex for the
purposes of facilitating the Memorex Shareholder Squeeze Out; and

(x) a disposal of assets for cash where the net consideration receivable (when
aggregated with net consideration receivable for any other sale, lease, license,
transfer or other disposal not allowed under the preceding paragraphs) does not
exceed Euro 5,000,000 (or its equivalent) in any financial year of the Borrower.

“Permitted Encumbrances” means:

(a) any Encumbrance arising hereunder or under any of the Transaction Security
Documents;

(b) any Encumbrance which the Administrative Agent, acting on the instructions
of the Majority Lenders, has at any time in writing agreed shall be a Permitted
Encumbrance;

(c) any Encumbrance arising in the ordinary course of business by operation of
law;

(d) any Encumbrance arising out of title retention provisions in any suppliers
contract in the ordinary course of trading;

(e) any Encumbrance given or to be given pursuant to the requirement of any
regulatory authority in the ordinary course of its business;

(f) any Encumbrance arising under Finance Leases to the extent amounts
outstanding under such Finance Leases fall under paragraph (k) of the definition
of Permitted Borrowings (provided that such Encumbrance shall only cover assets
which are the subject of such Finance Leases);

(g) any Encumbrance arising under paragraph (e) of the definition of Permitted
Intra-Group Transactions;

(h) any Encumbrance over any member of the Group’s bank accounts granted in
favor of a Lender and arising in the standard business terms of such bank or, in
the event that the Lenders are not willing to offer the relevant member of the
Group the banking services required on competitive commercial terms, or at all,
any Encumbrance over any member of the Group’s bank accounts granted in favor of
any bank or financial institution from which the relevant member of the Group
obtains such services and arising in the standard business terms of such bank or
financial institution;

(i) any netting or set-off arrangement entered into by any member of the Group
in the ordinary course of its banking arrangements for the purpose of netting
debit and credit balances of members of the Group but only so long as such
arrangement is not established with the primary purpose of preferring any
Lenders;

(j) any Encumbrance arising under any of the Existing High Yield Offering
Documents, the Existing FRN Offering Documents and the Senior Security
Documents;

(k) any Encumbrance arising by operation of law in respect of Taxes being
contested in good faith; and

 

22



--------------------------------------------------------------------------------

(l) any Encumbrance created by the Group not within paragraphs (a) to (k) above
and securing Indebtedness in aggregate not exceeding Euro 5,000,000 or its
equivalent at any time that has not been repaid and/or discharged and where the
assets the subject of such Encumbrance have an aggregate book value not
exceeding Euro 5,000,000 or its equivalent.

“Permitted Financial Investments” means on any date investments in:

(a) euro or HUF denominated securities which are freely negotiable and
marketable:

(i) which are rated at least AA by S&P or Aa2 by Moody’s; or

(ii) are issued by the Republic of Hungary.

(b) certificates of deposits, floating rate notes, acceptances issued in euro
and HUF and euro and HUF denominated deposit and current accounts of and time
deposits with banks which are HUF Lenders or banks which have a credit rating
from S&P or Moody’s as A or its equivalent or better or euro denominated cash
funds managed by any HUF Lender or banks which have a credit rating from S&P or
Moody’s as A or its equivalent or better, with a maturity, in each case, of not
more than twelve months;

(c) euro and HUF denominated commercial paper rated at least A1 by S&P or at
least P1 by Moody’s, with a maturity of not more than six months; or

(d) securities which are Cash Equivalent Investments.

“Permitted FRN Payments” has the meaning given to it in the Senior Credit
Agreement.

“Permitted Guarantees” means:

(a) any guarantees or indemnities arising hereunder or under the Finance
Documents;

(b) any guarantees or indemnities approved by the Administrative Agent (acting
on the instructions of the Majority Lenders);

(c) any guarantees or indemnities included within Permitted Intra-Group
Transactions;

(d) any guarantees or indemnities included within Permitted Borrowings;

(e) any guarantees or indemnities given by a member of the Group (other than the
Borrower) in respect of any Permitted Borrowing of another member of the Group
(other than the Borrower) and/or by the Borrower in respect of any Permitted
Borrowing of a member of the Group;

(f) any subordinated guarantee included within the terms of the Existing High
Yield Offering Documents or the Existing FRN Offering Documents given by any
Obligor and any future guarantee granted in accordance with the Existing High
Yield Offering Documents or the Existing FRN Offering Documents to the extent
allowed by this Credit Agreement and the Intercreditor Deed in favor of the
Existing High Yield Trustee or the Existing FRN Trustee, in connection with the
Existing High Yield Offering Documents or the Existing FRN Offering Documents,
provided that such guarantees are at all times subordinated to the Loans by and
subject to the terms of the Intercreditor Deed;

 

23



--------------------------------------------------------------------------------

(g) any guarantees or indemnities provided to banks providing loans to employees
of any member of the Group (other than the Parent) in respect of such loans
provided that the aggregate of the maximum liability thereunder (actual or
contingent) together with the aggregate outstanding amount of all loans referred
to in paragraph (m) of the definition of Permitted Investments does not exceed
Euro 3,000,000;

(h) any indemnities provided to the high yield underwriters of the Existing High
Yield Notes, the Existing FRN Bonds or the Bridge Borrower High Yield Notes
given by any Obligor under the purchase agreement entered into in respect of the
Existing High Yield Notes, the Existing FRN Bonds or the Bridge Borrower High
Yield Notes;

(i) a guarantee by an Obligor of obligations of a member of the Group which is a
non-Obligor provided that the aggregate amount guaranteed does not exceed Euro
5,000,000 (or its equivalent) in aggregate for the Group at any time;

(j) any guarantee made in substitution for an extension of credit permitted
under the definition of “Permitted Loan” (other than loans within the category
set out in paragraph (f) of that definition) to the extent that the issuer of
the relevant guarantee would have been entitled to make a loan in an equivalent
amount under the definition of “Permitted Loan” to the person whose obligations
are being guaranteed;

(k) any guarantee given in respect of the netting or set-off arrangements
permitted pursuant to paragraph (i) of the definition of Permitted Encumbrance;

(l) any guarantee granted to the purchaser in connection with a Permitted
Disposal, provided that the aggregate amount of all such guarantees outstanding
at any time shall not exceed Euro 5,000,000 (or its equivalent); or

(m) any guarantees or indemnities of the Group not included in paragraphs (a) to
(h) (inclusive) above provided that the aggregate maximum liability thereunder
(actual or contingent) when aggregated with Borrowed Money falling under
paragraph (g) of the definition of Permitted Borrowings does not exceed Euro
25,000,000 or its equivalent.

“Permitted HY Payment” has the meaning given to it in the Senior Credit
Agreement.

“Permitted Intra-Group Transactions” means:

(a) loans or credit made by (i) the Borrower to Invitel and Invitel Technocom
including, without limitation, the Existing High Yield Funding Loan and the
Existing FRN Funding Loans, in each case, constituting Subordinated Shareholder
Debt and, following the accession of Memorex and the Turkish Subsidiary to this
Credit Agreement, Memorex and the Turkish Subsidiary including, without
limitation, the Funding Loans, in each case, constituting Subordinated
Shareholder Debt (as such term is defined in the Intercreditor Deed) (ii) any
member of the Group (other than the Borrower) to another member of the Group
(other than the Borrower or any Joint Ventures), (iii) the Borrower to V-holding
for no more than the amount set out in the funds flow delivered pursuant to the
Funds Flow Statement provided that such loan is Subordinated Shareholder Debt
and subject to the terms of a pledge of receivables and (iv) V-holding to
CableNet Rt. for no more than HUF320,000,000 provided that such loan is used to
pay outstanding invoices owed by CableNet Rt. to V-holding;

 

24



--------------------------------------------------------------------------------

(b) any transaction approved as a Permitted Intra-Group Transaction by the
Administrative Agent (acting on the instructions of the Majority Lenders);

(c) the payment or declaration of any dividend, return on capital, repayment of
capital contributions or other distributions by any of its Subsidiaries to the
Borrower;

(d) any payments or transfers of assets (including any value added Tax thereon,
if applicable) from any member of the Group to another member of the Group
provided that where the Subsidiary making such payment or transfer is a
Subsidiary the shares in which are subject to a share pledge, the Subsidiary to
which such payment or transfer is made is also a Subsidiary the shares in which
are subject to a share pledge;

(e) any rights of set off or loans arising by virtue of the Group being provided
with any bona fide cash management and/or netting arrangements for the Group;

(f) any payments made by a member of the Group to the Parent permitted pursuant
to paragraph (d), (f), (h) or (i) to (k) of “Permitted Payments”;

(g) any transaction required to implement any of the steps set out in the Steps
Paper (provided that any express conditions or restrictions in relation to such
transaction set out in this Credit Agreement are complied with); and

(h) any payments of any guarantee fees from any Subsidiary to the Borrower
required to ensure that the Borrower qualifies as an “entrepreneur” for the
purpose of VAT treatment in the Netherlands.

“Permitted Investments” means:

(a) any transaction included within Permitted Disposals;

(b) any transaction included within Permitted Intra-Group Transactions;

(c) any transaction included within Permitted Financial Investments;

(d) any investments approved by the Administrative Agent (acting on the
instructions of the Majority Lenders);

(e) an acquisition by a member of the Group of an asset sold, leased,
transferred or otherwise disposed of by another member of the Group in
circumstances constituting a Permitted Disposal;

(f) the acquisition by the Borrower and Invitel of shares in Memorex for the
purposes of affecting the Memorex Shareholder Squeeze Out;

(g) an acquisition of securities which are Cash Equivalent Investments;

(h) the acquisition by a member of the Group of the minority interest held in
any person in which it holds the majority interest;

 

25



--------------------------------------------------------------------------------

(i) the acquisition of the issued share capital of a limited liability company
(including by way of formation) which has not traded prior to the date of its
acquisition;

(j) any other investment/acquisition (including, but not limited to, the
acquisition of a mobile license) provided that:

(i) the consideration (in cash or otherwise) together with Indebtedness assumed
and Ongoing Funding Costs of all such acquisitions does not exceed
Euro 10,000,000 (in aggregate) during the period commencing on the date hereof
and ending on 30 June 2011 but excluding from such limit the impact of the
acquisition of 100 percent of the shares in Euroweb Hungary Zrt. and 99.9564
percent of Euroweb Romania; and

(ii) such person or asset acquired can be used or (as the case may be) engages
in, or is being acquired for the purpose of engaging in, the Telecoms Business;
and

(k) (A) in the case of an acquisition of the entire ownership interest in a
person, such person becomes an Additional Guarantor as soon as reasonably
practicable following the making of such acquisition (and, in any event, no
later than the earlier of (i) the date falling 30 days after the making of the
acquisition and (ii) the date when any security or guarantee is given by or in
relation to the acquired person in relation to, the Existing FRN Bonds or the
Existing High Yield Notes in accordance with the terms and conditions set out in
Section 10.5) or (B) in the case of the acquisition of any other ownership
interest in any person, such share capital is charged, pledged or deposited (as
the case may be) to the Security Agent pursuant to a share pledge and such
person provides such documents and evidence as the Administrative Agent may
reasonably require that such share pledge constitutes valid and legally binding
obligations enforceable in accordance with its terms or (C) in the case of the
acquisition of an asset, such asset becomes the subject of a floating charge
under a Transaction Security Document;

(l) any creation of an IPO Subsidiary provided that such IPO Subsidiary
simultaneously therewith becomes an Additional Guarantor pursuant to the
provisions of Section 10.5;

(m) any transaction required to implement any of the steps set out in the Steps
Paper (provided that any express conditions or restrictions in relation to such
transaction set out in this Credit Agreement are complied with); and

(n) any loans from any member of the Group (other than the Parent) to employees
of any member of the Group (other than the Parent) provided that the aggregate
amount outstanding under such loans together with (i) the aggregate maximum
liability (actual or contingent) under all guarantees and indemnities referred
to in paragraph (g) of the definition of Permitted Guarantees and (ii) the
aggregate amount outstanding under loans referred to in paragraph (i) of the
definition of Permitted Loans does not exceed Euro 3,000,000.

“Permitted Loans” means:

(a) any trade credit extended by any member of the Group to its customers on
normal commercial terms and in the ordinary course of its trading activities and
any advance payment made in relation to capital expenditure in the ordinary
course of business;

 

26



--------------------------------------------------------------------------------

(b) to the extent permitted by the Intercreditor Deed, any loan made for the
purposes of enabling any Obligor to meet its payment obligations under the
Finance Documents, any Existing Transaction Debt (if payment of such Existing
Transaction Debt is permitted by the Intercreditor Deed), any Transaction Debt
(if payment of such Transaction Debt is permitted by the Intercreditor Deed), to
make a Permitted Payment or to facilitate compliance with applicable law;

(c) any loan made by an Obligor to a member of the Group which is not an Obligor
so long as the aggregate amount of the Indebtedness under any such loans does
not exceed Euro 5,000,000 (or its equivalent) at any time;

(d) deferred consideration on Permitted Disposals up to 25 percent of the sale
considerations provided that the aggregate amount outstanding at any time does
not exceed Euro 3,000,000 (or its equivalent);

(e) loans referred to in the Steps Paper or the Structure Memorandum;

(f) a credit balance on an account of a member of the Group with a bank or
financial institution;

(g) loans or extensions of credit to the extent the amount thereof would be
permitted under the definition of Permitted Guarantee (other than guarantees
within the category set out in paragraph (j) of that definition) if such loans
or extensions of credit were made by third parties under the guarantee of an
Obligor;

(h) loans which constitute Permitted Borrowings (except under paragraph (d) of
that definition); and

(i) any loan (other than a loan made by a member of the Group to another member
of the Group) so long as the aggregate amount of the Indebtedness under any such
loans does not exceed Euro 3,000,000 (or its equivalent) at any time.

“Permitted Payments” means any payments or transfers of assets (including any
value added tax thereon, if applicable):

(a) [reserved];

(b) [reserved];

(c) consisting of a one off cash payment that satisfies in full the Group’s
obligations to the Original Shareholder under the VTI Vendor Note provided no
Default has occurred and is continuing or would result from the making of any
payment under this paragraph (c);

(d) to the Parent in respect of costs and expenses incurred in good faith on
bona fide, arm’s length terms in the ordinary course of business by the Parent
in acting as Holding Company of the Group provided that (i) such costs and
expenses do not exceed Euro 150,000 (or its equivalent) in aggregate in any
financial year and (ii) no Default has occurred and is continuing or would
result from the making of any payment under this paragraph (d);

(e) any payment to HTCC to fund payments by HTCC to the holders of preference
shares in HTCC up to an aggregate amount of US$105,000 in any financial year of
the Group;

 

27



--------------------------------------------------------------------------------

(f) to the Parent, HTCC or any intermediate Holding Company in respect of
operating expenses of the Obligors up to the aggregate amount of Euro 7,000,000
in any financial year of the Group incurred in good faith by the Parent, HTCC or
any intermediate Holding Company, in each case, on bona fide arm’s length
commercial terms on behalf of the Group;

(g) to HTTC in respect of management fees of up to the aggregate amount of Euro
1,000,000 in any financial year from (and including) 2007, provided that no
Default has occurred and is continuing or would result from the making of any
payment under this paragraph (g);

(h) of amounts to any direct or indirect Holding Companies of the Obligors to
fund any payment by the Holding Companies of the payments referred to at
paragraphs (f) and (g) above;

(i) consisting of a loan to the Parent, HTCC or any intermediate Holding Company
to enable the Parent, HTCC or any intermediate Holding Company to make any of
the payments referred to in (d), (e), (f) and (h) above;

(j) payments to TDC or an advisor to TDC for advice or services actually
provided to the Group on bona fide arms’ length commercial terms up to an
aggregate amount of Euro 2,000,000, provided that no Event of Default is
continuing or would arise as a direct result of such payment; and

(k) a payment to fund the purchase of any of the management equity (together
with the purchase or repayment of any related loans) and/or to make other
compensation payments to departing management up to an aggregate amount of Euro
5,000,000, provided that no Event of Default is continuing or would arise as a
result of such payment.

“PIK Notes Refinancing” means the repayment, prepayment or refinancing of any or
all of the Euro 125,000,000 aggregate principal amount of Floating Rate Senior
PIK Notes due 2013 initially issued by Invitel Holdings N.V. and assumed by
Holdco I B.V.

“Prepayment Date” has the meaning specified in Section 2.8.

“Primary Offering” means a further public offering of the shares in HTCC.

“Principal Agreements” means the documents and agreements listed in Schedule 5
together with any agreements replacing any of the same.

“Purchaser Due Diligence Reports” means the Structure Memorandum, the legal due
diligence report in respect of Memorex and its Subsidiaries prepared by White &
Case LLP dated December 13, 2007, the KPMG tax due diligence report in respect
of Memorex and its Subsidiaries dated December 19, 2007 and the KPMG financial
due diligence report in respect of Memorex and its Subsidiaries dated
December 19, 2007.

“Purchasers” has the meaning specified in Section 7.3.

“Quarter Days” means 31 March, 30 June, 30 September and 31 December in any
year.

“Quarterly Management Accounts” means the quarterly accounts for each Quarterly
Period of the HTCC Group to be delivered to the Administrative Agent pursuant to
Section 5.1.

 

28



--------------------------------------------------------------------------------

“Quarterly Period” means each period of approximately three months commencing on
the day after a Quarter Day and ending on the next following Quarter Day.

“Rate Fixing Day” means the second TARGET Day before the first day of an
Interest Period (or other relevant period by reference to which interest or
overdue amounts are calculated) for a Loan, or such other day as the
Administrative Agent determines is generally treated as the rate fixing day in
the relevant currency by market practice in the relevant interbank market.

“Reference Banks” means, in relation to EURIBOR and Mandatory Costs, the
principal office of BNP Paribas and Merrill Lynch International Bank Limited,
London Branch and any other bank or financial institution appointed as such by
the Administrative Agent under this Credit Agreement.

“Register” has the meaning specified in Section 7.7.

“Related Documents” means the Exchange Notes, the Exchange Note Indenture, any
Assignment and Acceptance, any Accession Document, the Escrow Agreement, the
Engagement Letter, the Fee Letter, any Hedging Document, any Transaction
Security Document, the Intercreditor Deed, the Intercreditor Deed Supplemental
Deed, the Second Intercreditor Deed Supplemental Deed, any Utilization Notice,
and any other document or agreement designated as such by the Administrative
Agent, on the one hand, and the Borrower on the other hand.

“Relevant Jurisdiction” means each jurisdiction in which a member of the Group
is incorporated or formed or in which such member of the Group has its principal
place of business or owns any material assets or in which any action
contemplated by this Credit Agreement takes place or is to take place.

“Relevant Substance” means (i) any radioactive emissions, (ii) any electrical or
electromagnetic emissions and (iii) any substance whatsoever (whether in a solid
or liquid form or in the form of a gas or vapor and whether alone or in
combination with any other substance) which is capable of causing harm to man or
any other material living organism supported by the environment (both natural
and built), or materially damaging the environment (both natural and built) or
public health or welfare.

“Repeating Representations” means each of the representations set out in
Section 3.2 to Section 3.15.

“Reports” means:

(a) the Vendor Due Diligence Reports; and

(b) the Purchaser Due Diligence Reports.

“Request” means a request for credit made by the Borrower through the delivery
of a Utilization Notice.

“Requirement of Law” means as to any person, the certificate of incorporation
and by-laws or other organizational or governing document of such person, and
any law, treaty, rule, regulation or determination of an arbitrator or a court
of other Governmental Entity in each case applicable to or binding upon such
person or any of its property or to which such person or any of its property is
subject.

 

29



--------------------------------------------------------------------------------

“Reservations” means:

(a) the principle that equitable remedies are remedies which may be granted or
refused at the discretion of the court, the principle of reasonableness and
fairness, the limitation of enforcement by laws relating to bankruptcy,
insolvency, liquidation, reorganization, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors;

(b) the time barring of claims under applicable limitation laws (including the
Limitation Acts), the possibility that an undertaking to assume liability for or
to indemnify a person against non-payment of stamp duty may be void, defences of
set-off or counterclaim;

(c) limitations under Hungarian law in relation to the following:

(i) the enforceability of the right of the Security Agent to represent the
Finance Parties in front of Hungarian courts in relation to the Finance
Documents or the delegation of that right by the Finance Parties to the Security
Agent;

(ii) the enforceability of any Security Interest held by the Security Agent on
behalf of any Bridge Finance Party which becomes a Party by novation;

(iii) the enforceability of any “attorney in fact” provisions of any Finance
Document governed by Hungarian law, but only in respect of the revocability of
that authority and the Security Agent’s ability to use its discretion in the
exercise of that authority;

(iv) the principle that corporate benefit may limit the ability of a Guarantor
to provide a guarantee or security; and

(d) any other general principles which are set out as qualifications or
reservations as to matters of law in the legal opinions delivered to the
Administrative Agent under this Credit Agreement.

“Restricted Payment” means (a) any direct or indirect distribution, dividend,
loan or other payment (whether in cash, property, securities or otherwise) by
any member of the Group (including, without limitation, any payment on account
of the share capital of the Parent and the Borrower or capital stock or other
securities of the Parent and the Borrower) or any interest thereon, (b) any
transfer of any assets by any member of the Group and (c) any payment (whether
in cash, property, securities or otherwise) of principal of, or interest on,
Indebtedness, in each case to any Restricted Person.

“Restricted Person” means the Parent or any of its Holding Companies,
Subsidiaries or Associated Companies (which are not members of the Group), HTCC
or any of its Affiliates (which are not members of the Group) or the Original
Shareholder.

“Romanian Guarantor” means any Guarantor established under the laws of Romania.

“Screen Rate” means, for EURIBOR, the percentage rate per annum determined by
the Banking Federation of the European Union for the relevant currency and
Interest Period displayed on the appropriate page of the Telerate screen
selected by the Administrative Agent. If the relevant page is replaced or the
service ceases to be available, the Administrative Agent (after consultation
with the Borrower and the Lenders) may specify another page or service
displaying the appropriate rate.

“SEC” means the U.S. Securities and Exchange Commission.

 

30



--------------------------------------------------------------------------------

“Second HTCC Opco Share Security Agreement” means the second ranking quota
pledge over the business quota in the HTCC Operating Company entered into or to
be entered into by the Borrower and the Security Agent in the agreed form.

“Second Intercreditor Deed Supplemental Deed” means the supplemental deed dated
on or about the date of hereof amending and restating the Intercreditor Deed (as
amended and restated pursuant to the Intercreditor Deed Supplemental Deed)
between, inter alios, the security trustee under the Senior Credit Agreement,
the Parent, the obligors under the Senior Credit Agreement, the Hedge
Counterparties (as such term is defined in the Intercreditor Deed), the Existing
High Yield Trustee, the FRN Bridge Trustee (as such term is defined in the
Intercreditor Deed Supplemental Deed), the Existing FRN Note Trustee and the
Security Agent.

“Second Original Obligor Share Securities Amendment Agreements” has the meaning
specified in the Senior Credit Agreement.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Security Agent” means BNP Paribas Trust Corporation UK Limited, acting as agent
pursuant to the Transaction Security Documents or any successor or replacement
Security Agent, acting in such capacity.

“Security Interest” means any mortgage, pledge, lien, charge (fixed or
floating), assignment, hypothecation, set-off or trust arrangement for the
purpose of creating security, reservation of title or security interest, or any
other agreement or arrangement having a substantially similar effect.

“Security Provider” means any party other than a member of the Group or a Bridge
Finance Party which enters into a Transaction Security Document.

“Senior Credit Agreement” means the amended and restated facilities agreement
dated on or about the date hereof between Invitel as borrower, the Borrower and
certain of its Subsidiaries as guarantors, BNP Paribas as co-ordinator and
mandated lead arranger, BNP Paribas and BNP Paribas, Hungary Branch as Agents,
BNP Paribas Trust Corporation UK Limited as security agent and the banks and
financial institutions from time to time party thereto, as may be amended or
restated.

“Senior Creditors” has the meaning given to it in the Senior Credit Agreement.

“Senior Debt” means any Indebtedness outstanding under the Senior Credit
Agreement or Hedging Debt related thereto.

“Senior Finance Document” has the meaning given to the term “Finance Document”
in the Senior Credit Agreement.

“Senior Finance Parties” has the meaning given to the term “Finance Parties” in
the Senior Credit Agreement.

“Senior Security Document” has the meaning given to the term “Security Document”
in the Senior Credit Agreement.

“Signing Date” means the date of this Credit Agreement.

 

31



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. or any successor to its rating business.

“Steps Paper” means the Project Mercury Acquisition Step Plan - Discussion Paper
(Final Version) dated 8 December 2006 prepared by Ernst & Young.

“Structure Memorandum” means the structure paper entitled “Project Motherwell –
Steps Memorandum” and dated December 19, 2007 and prepared by White & Case LLP
in the agreed form and addressed to, and/or capable of being relied upon by, the
Arrangers and the other Finance Parties.

“Subsidiary” means in relation to any company or corporation, a company or
corporation:

(a) which is controlled, directly or indirectly, by the first mentioned company
or corporation;

(b) more than half the issued share capital of which is beneficially owned,
directly or indirectly by the first mentioned company or corporation; or

(c) which is a Subsidiary of another Subsidiary of the first mentioned company
or corporation,

and for this purpose, a company or corporation shall be treated as being
controlled by another is that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.

“Subordinated Shareholder Creditor” means a person defined therein as such who
has, at any relevant time, entered into the Intercreditor Deed.

“Subordinated Shareholder Debt” means, at any relevant time, all Borrowed Money
of any member of the Group owed to a Subordinated Shareholder Creditor who is a
member of the HTCC Group.

“TARGET Day” means a day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in euro.

“Tax Credit” has the meaning specified in Section 2.10(g)(i).

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under any Bridge Finance Document.

“Tax Payment” has the meaning specified in Section 2.10(g).

“Taxes” has the meaning specified in Section 2.10(a).

“TDC” means TDC A/S, registered number CVR 1477 39 08.

“Telecoms Business” means the development, ownership or operation of
telecommunications systems in Hungary and in Romania and/or provision of public
telephone switching and data and internet services in Hungary and connecting to
other countries and/or any business directly related thereto and reasonably
considered to be financially beneficial to such business and the development,
ownership or operation of wholesale data services in Austria, Bulgaria, Czech
Republic, Italy, Slovakia, Serbia, Slovenia, Turkey and Ukraine.

 

32



--------------------------------------------------------------------------------

“Telecommunications Laws” means all laws, statutes, regulations and judgments
relating to telecommunications applicable to any member of the Group, and/or the
business carried on by, any member of the Group (for the avoidance of doubt, not
including laws, statutes, regulations or judgments relating solely to consumer
credit, data protection or intellectual property).

“Term Loan” means a loan made on the Conversion Date, if any, by a Lender to the
Borrower pursuant to Section 2.2 to refinance a Bridge Loan.

“Transaction Debt” means the Bridge Borrower High Yield Notes, Exchange Notes
and the Loans.

“Transaction Documents” means the Finance Documents, the Intergroup Loan
Agreements and the Parent Loan Agreements.

“Transaction Security” means the Security Interests created or expressed to be
created in favor of the Security Agent pursuant to the Transaction Security
Documents.

“Transaction Security Documents” means each of the documents listed as being a
Transaction Security Document in paragraph 4 of Schedule 2 Part One together
with any other document entered into by any Obligor creating or expressed to
create any Security Interest over all or any part of its assets in respect of
the obligations of any of the Obligors under any of the Finance Documents and
(to the extent permitted by the Intercreditor Deed) the Transaction Debt.

“Transferee” has the meaning specified in Section 7.5.

“Treasury Transaction” means any derivative transaction entered into in
connection with protection against or to benefit from fluctuations in any rate,
price, index or credit rating.

“Trust Indenture Act” means the U.S. Trust Indenture Act of 1939.

“Turkish Subsidiary” means MTCTR Memorex Telekomünikasyon Sanayi ve Ticaret
Limited Şirketi, a company incorporated under the laws of Turkey with registered
number of 622201 at the Istanbul Trade Registry.

“Twelve Month Consolidated EBITDA” means the aggregate of the Consolidated
EBITDA in respect of the relevant Twelve Month Period for the HTCC Group but, in
respect of all Quarterly Periods and Twelve Month Periods from the HTCC
Completion Date and ending on or before 31 December 2009 to the extent the same
would otherwise be deducted in calculating Consolidated EBITDA, adding back any
restructuring expenses attributable to the HTCC Acquisition and the Acquisition
up to a maximum aggregate amount of Euro 20,000,000.

“Twelve Month Period” means each period of twelve months ending on the last day
of a calendar month.

“Underwriters” has the meaning specified in the preamble to this Credit
Agreement.

“Universal Service Agreements” means the universal service agreements listed in
Schedule 5 together with any agreements replacing any of the same.

“Utilization” means a utilization of the Bridge Loans.

 

33



--------------------------------------------------------------------------------

“Utilization Date” means the date on which the Bridge Loans are made.

“Utilization Notice” means the written instructions from the Borrower requesting
the Bridge Loans in accordance with Section 2.1(b)(i).

“V-holding” means V-holding Tamācsadó Zrt., merged into Invitel effective
January 1, 2008.

“Vendor” means Joki Holding AG.

“Vendor Due Diligence Reports” means the legal due diligence report dated
July 21, 2006 and supplemented on November 6, 2006 and prepared by Freshfields
Bruckhaus Deringer.

“VTI Vendor Note” means the agreed form Euro 10,000,000 vendor note dated
May 13, 2003 issued by the Parent to the Original Shareholder.

Section 1.2 Interpretation

(a) In this Credit Agreement, the singular includes the plural and the plural
includes the singular; words implying any gender include the other genders;
references to any section, exhibit or schedule are to sections, exhibits or
schedules to this Credit Agreement unless otherwise indicated; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; references to
“writing”, include printing, typing, lithography and other means of reproducing
words in a visible form; “including” following a word or phrase shall not be
construed to limit the generality of such word or phrase; and an accounting term
not otherwise defined has the meaning assigned to it in accordance with
Accounting Principles.

(b) In this Credit Agreement, unless the contrary intention appears, a reference
to:

(i) a document being in the “agreed form” means that the document is in a form
previously agreed in writing by or on behalf of the Borrower and the
Administrative Agent or, if not previously agreed, in a form as agreed between
the Borrower and the relevant Bridge Finance Parties, or if none of the Bridge
Finance Parties are a party to the agreement, as agreed between the Borrower and
the Administrative Agent;

(ii) in giving its “agreement, approval, consent” (or any similar phrase), in
respect of any action or request in connection with a Bridge Financing Document,
a Lender may by written notice to the Administrative Agent divide its
Commitments into separate amounts to reflect participation or similar
arrangements and may vote or refrain from voting with respect to any such
separate amount, or any matter separately (and any determination of whether the
Majority Lenders have consented, instructed or taken any other action shall be
calculated accordingly);

(iii) an “amendment” includes an amendment, supplement, novation, re-enactment,
replacement, restatement or variation and “amend” will be construed accordingly;

(iv) “assets” includes businesses, undertakings, securities, properties,
revenues or rights of every description and whether present or future, actual or
contingent;

 

34



--------------------------------------------------------------------------------

(v) an “authorization” includes an authorization, consent, approval, resolution,
permit, license, exemption, filing, registration or notarization;

(vi) “disposal” means a sale, transfer, assignment, grant, lease, license,
declaration of trust or other disposal, whether voluntary or involuntary and
whether pursuant to a single transaction or a series of transactions, and
“dispose” will be construed accordingly;

(vii) “guarantee” means any guarantee, bond, letter of credit, indemnity or
similar assurance against financial loss, or any obligation, direct or indirect,
actual or contingent, to purchase or assume any indebtedness of any person or to
make an investment in or loan to any person or to purchase assets of any person,
where, in each case, that obligation is assumed in order to maintain or assist
the ability of that person to meet any of its indebtedness;

(viii) the “holder” of any Promissory Note which is a loan is the lender of that
loan;

(ix) “incorporation” includes the formation or establishment of a partnership or
any other person and “incorporate” will be construed accordingly;

(x) “indebtedness” includes any obligation (whether incurred as principal or as
surety and whether present or future, actual or contingent) for the payment or
repayment of money;

(xi) “jurisdiction of incorporation” includes any jurisdiction under the laws of
which a person is incorporated;

(xii) “know your customer requirements” are the identification checks that a
Bridge Finance Party requests in order to meet its obligations under any
applicable law or regulation to identify a person who is (or is to become) its
customer;

(xiii) a “person” includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, fund, joint venture or
consortium), government, stage, agency, organization or other entity whether or
not having separate legal personality;

(xiv) a “regulation” includes any regulation, rule, order, official directive,
request or guideline (in each case, whether or not having the force of law but,
if not having the force of law, being of a type with which any person to which
it applies is accustomed to comply) of any governmental, inter-governmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organization;

(xv) a “currency” is a reference to the lawful currency for the time being of
the relevant country;

(xvi) a Default being “continuing” means that it has not been remedied or waived
in accordance with Section 8.27;

(xvii) a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

 

35



--------------------------------------------------------------------------------

(xviii) a Party or any other person includes its successors in title, permitted
assigns and permitted transferees;

(xix) a Finance Document or other document includes (without prejudice to any
prohibition on amendments) all amendments (however fundamental) to that Finance
Document or other document, including any amendment providing for any increase
in the amount of a facility or any additional facility; and

(xx) a time of day is a reference to London time.

(c) Unless the contrary intention appears, a reference to a “month” or “months”
is a reference to a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month or the calendar
month in which it is to end, except that:

(i) if the numerically corresponding day is not a Business Day, the period will
end on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);

(ii) if there is no numerically corresponding day in that month, that period
will end on the last Business Day in that month; and

(iii) notwithstanding subparagraph (c)(i) above, a period which commences on the
last Business Day of a month will end on the last Business Day in the next month
or the calendar month in which it is to end, as appropriate.

(d) Unless the contrary intention appears:

(i) a reference to a Party will not include that party if it has ceased to be a
party under this Credit Agreement;

(ii) a word or expression used in any other Bridge Finance Document or in any
notice given in connection with any Bridge Finance Document has the same meaning
in that Bridge Finance Document or notice as in this Credit Agreement;

(iii) if there is an inconsistency between this Credit Agreement and another
Bridge Finance Document, this Credit Agreement will prevail unless that other
Bridge Finance Document is the Intercreditor Deed, in which case the
Intercreditor Deed will prevail;

(iv) any obligation of an Obligor under the Bridge Finance Documents which is
not a payment obligation remains in force for so long as any payment obligation
of an Obligor is or may be or is capable of becoming outstanding under the
Bridge Finance Documents; and

(v) any obligation of an Obligor under the Bridge Finance Documents includes an
obligation on that Obligor not to contract or agree to do something or not to do
something which would breach that first obligation unless such contract or
agreement is conditional on the discharge of the Senior Debt or on the approval
of the Lenders or the Majority Lenders (as required under this Credit
Agreement).

 

36



--------------------------------------------------------------------------------

(e) No part of this Credit Agreement is intended to or shall create a
registrable Security Interest.

(f) The index to and headings in this Credit Agreement do not affect its
interpretation.

Section 1.3 Intercreditor Deed

This Credit Agreement is subject to the terms of the Intercreditor Deed.

ARTICLE II.

THE CREDIT FACILITY

Section 2.1 Commitments to Make Bridge Loans; Tranching; Parties

(a) Initial Commitment. In reliance upon the representations and warranties of
the Obligors set forth herein and subject to the terms and conditions set forth
herein (including, for the avoidance of doubt, ARTICLE VI hereof), each of the
Lenders severally agrees to make a Bridge Loan to the Borrower on the Completion
Date up to the amount of such Lender’s Commitment as set out on Schedule 4. No
Lender is responsible for the obligations of any other Lender, provided,
however, that the failure of an Original Lender to fulfill its obligations
hereunder will relieve the other Original Lender from its duties or obligations
under this Section 2.1. Each Bridge Loan will mature on the Initial Maturity
Date.

(b) Procedure for Borrowing; Termination of Commitments.

(i) The Borrower shall give the Administrative Agent irrevocable notice in the
form attached as Exhibit E and consistent with the Funds Flow Statement (a
“Utilization Notice”), which notice must be received by the Administrative Agent
prior to 1:00 p.m., London time, one Business Day prior to the anticipated
Completion Date, requesting that the Lenders make the Bridge Loans on the
Completion Date and specifying the amount to be borrowed. Upon receipt of such
Utilization Notice, the Administrative Agent shall promptly notify each Lender
thereof and the proceeds of each Bridge Loan shall be disbursed by wire transfer
on the Completion Date as provided in the Utilization Notice.

(ii) The Commitments shall automatically terminate after the making of any
Bridge Loans on the Completion Date. The Commitments shall also automatically
terminate at 5:00 p.m. London time, on March 31, 2008 (the “Outside Date”) if
the Utilization Date has not occurred on or before that date. Any amounts
available but not drawn under this Credit Agreement on the earlier of (A) the
Completion Date and (B) the Outside Date shall be automatically cancelled.

(c) Purpose. The Bridge Loans will only be used in or towards the payment of
fees and expenses under the Bridge Finance Documents, for general working
capital purposes and to partially finance the consideration payable for the
Acquisition through the making of the Funding Loan as provided for in the
Acquisition Documents and related transaction costs, in each case in accordance
with the Structure Memorandum. No Bridge Finance Party is bound to monitor or
verify the utilization of the Bridge Loans and no Bridge Finance Party will be
responsible for, or for the consequences of, such utilization.

 

37



--------------------------------------------------------------------------------

Section 2.2 Conversion to Term Loans

If, on the Initial Maturity Date no Conversion Default exists and is continuing
and the Administrative Agent receives an Officers’ Certificate from the Borrower
certifying to the foregoing and requesting a conversion of the Bridge Loans to
Term Loans, each of the Lenders hereby commits that, on the Initial Maturity
Date, such Lender will convert its Bridge Loans to a Term Loan, maturing on the
Extended Maturity Date (and the Initial Maturity Date shall be deemed to have
been automatically extended to such date). Term Loans so converted shall be
governed by the terms of this Credit Agreement; provided:

(a) ARTICLE IV of this Credit Agreement (other than Sections 4.1, 4.2, 4.3, 4.5,
4.8, 4.12, 4.14, 4.34, 4.35, 4.36) and ARTICLE V of this Credit Agreement (other
than Sections 5.7 and 5.8) shall be replaced in full with ARTICLE FOUR (other
than subclause 4.07(c)(xii) and Section 4.23) and FIVE of the Existing FRN
Indenture (including the definitions included in the Existing FRN Indenture
(with the following definitional replacements: “Issuer” to “Borrower”; “Holder”
to “Lender”; “Trustee” to “Administrative Agent”; “Indenture” to “Credit
Agreement”; and such other definitional changes (and cross reference changes)
consistent with the foregoing and necessary to make the replacement provisions
consistent with the non-replaced provisions of this Credit Agreement)), subject
to any changes required to make such provisions conform with those customary for
term loan transactions, to be determined jointly by the Borrower and the
Mandated Lead Arrangers in good faith, and in each case giving consideration to
prevailing market conditions, but in any event such provisions to be on no less
favorable terms to the Lenders than as currently set out in the Existing FRN
Indenture; and

(b) Section 8.02 thorough Section 8.21 of this Credit Agreement shall be
replaced in full with Sections 6.01(a)(i) through (xiii) of the Existing FRN
Indenture (including the definitions included in the Existing FRN Indenture
(with the following definitional replacements: “Issuer” to “Borrower”; “Holder”
to “Lender”; “Trustee” to “Administrative Agent”; “Indenture” to “Credit
Agreement”; and such other definitional changes (and cross reference changes)
consistent with the foregoing and necessary to make the replacement provisions
consistent with the non-replaced provisions of this Credit Agreement)), subject
to any changes required to make such provisions conform with those customary for
term loan transactions, to be determined jointly by the Borrower and the
Mandated Lead Arrangers in good faith, and in each case giving consideration to
prevailing market conditions, but in any event such provisions to be on no less
favorable terms to the Lenders than as currently set out in the Existing FRN
Indenture.

Section 2.3 Option to Exchange Term Loans for Exchange Notes

(a) Subject to Section 7.2, on any Business Day on or after the Conversion Date
(if any), any Lender may elect to exchange all or any portion of its Term Loan
for one or more Exchange Notes, by giving not less than three Business Days’
prior irrevocable written notice of such election in connection with a sale to a
third party to the Borrower, the Administrative Agent and the Exchange Note
Trustee specifying the principal amount of its Term Loan to be exchanged (which
shall be at least Euro 50,000 and integral multiples of Euro 1,000 in excess
thereof) and subject to Section 7.2, the name of the proposed registered holder
and, subject to the terms of the Exchange Note Indenture, the amount of each
Exchange Note requested (each such notice, an “Exchange Notice”); provided that
the Borrower is not obligated to issue any Exchange Notes until it has received
notice for the exchange of Term Loans in an aggregate amount of at least Euro
15,000,000. Any such exchanging Lender that has received a Bridge Note shall
deliver its Bridge Notes to the Administrative Agent within three Business Days
following delivery of an Exchange Notice. Term Loans exchanged for Exchange
Notes pursuant to this Section 2.3 shall be deemed repaid and cancelled and the
Exchange Notes so issued shall be governed by and construed in accordance with
the provisions of the Exchange Note Indenture.

 

38



--------------------------------------------------------------------------------

(b) Not later than the fourth Business Day after delivery of an Exchange Notice:

(i) the Administrative Agent shall deliver to the Escrow Agent any original
Bridge Notes delivered to it by the exchanging Lender pursuant to (a);

(ii) the Escrow Agent shall cancel each Bridge Note so delivered to it and, if
applicable, the Borrower shall issue a replacement Bridge Note to such Lender in
an amount equal to the principal amount of such Lender’s Term Loan that is not
being exchanged, or the Escrow Agent shall make a notation on the surrendered
Bridge Note to the effect that a portion of the Term Loan represented thereby
has been repaid and for Term Loans not represented by Bridge Notes, the
Administrative Agent shall make a proper notation in the Register maintained
pursuant to Section 7.7; and

(iii) the Escrow Agent shall deliver the applicable Exchange Note(s) to the
Exchange Note Trustee for authentication and delivery to the holder or holders
thereof specified in the Exchange Notice.

(c) Each Exchange Note issued will be governed by the Exchange Note Indenture
which shall contain covenants, events of default, repayment and other provisions
based on those in the Existing FRN Indenture (subject, in the case of covenants
and events of default, to customary exceptions and thresholds to be agreed),
with such changes as are determined jointly by the Borrower and the Mandated
Lead Arrangers in good faith, and in each case giving consideration to
prevailing market conditions.

(d) Each Exchange Note issued pursuant to the Exchange Note Indenture shall bear
interest at a rate equal to the Exchange Note Interest Rate. Accrued interest on
Term Loans so exchanged shall be cancelled and the Exchange Notes received in
such exchange shall bear interest from and including the most recent date to
which interest has been paid on the Term Loans so exchanged.

Section 2.4 Interest; Default Interest

(a) Interest Rate Applicable to the Loans. Subject to Section 2.4(c) and
(d) below, the unpaid principal balance of the Loans shall bear interest until
paid at a rate per annum equal to the sum of EURIBOR plus the Applicable Margin
plus the Mandatory Cost (if any), changing on the first day of each Interest
Period when and as EURIBOR and/or the Mandatory Cost changes and, with respect
to the Applicable Margin, on any day the Applicable Margin changes as provided
for in the definition thereof.

(b) Basis of Computation of Interest; Payment of Interest. All interest shall be
calculated for actual days elapsed on the basis of a 360-day year and shall be
payable in arrears not later than 12:00 noon (London time) on each Interest
Payment Date by wire transfer of immediately available funds in accordance with
Section 2.9.

(c) Minimum/Maximum Interest Rate. Notwithstanding anything contained in
Section 2.4(a) and (b), but subject to Section 2.4(d), in no event shall the
interest rate on the Loans for any Interest Period exceed the lesser of (i) 11.5
percent per annum and (ii) the highest rate permitted under applicable law
(excluding default interest).

 

39



--------------------------------------------------------------------------------

(d) Default Interest. After the occurrence and during the continuance of an
Event of Default, interest will accrue on the Loans, to the extent permitted by
applicable law, at a rate per annum equal to 2.00 percent in excess of the
otherwise applicable interest rate on the Loans. The Borrower shall pay such
default interest and all interest accruing on any overdue Obligation in cash on
demand from time to time.

(e) Notification of Interest Rates. The Administrative Agent shall promptly
notify each relevant party of a determination of a rate of interest under this
Credit Agreement.

Section 2.5 Mandatory Prepayment

(a) Illegality

(i) A Lender must promptly notify the Borrower (with a copy to the
Administrative Agent) if it becomes aware that it is unlawful in any applicable
jurisdiction for that Lender to perform any of its obligations under a Bridge
Finance Document or to fund or maintain its share of any Loan;

(ii) After notification under paragraph (i) above:

(A) the Borrower must repay or prepay the share of that Lender the Loan granted
by it on the date specified in paragraph (iii) below; and

(B) the Commitments of that Lender will be immediately cancelled.

(iii) The date for repayment or prepayment of a Lender’s Loan will be the:

(A) the last day of the current Interest Period; or

(B) if earlier, the date specified by the Lender in the notification under
paragraph (a)(i) above and which must not be earlier than the last day of any
applicable grace period allowed by law.

(b) Market Transactions. The Borrower shall prepay the Loans ratably in
accordance with the aggregate outstanding principal balances thereof, with the
Net Proceeds received by any member of the Group or any Holding Company of a
member of the Group from:

(i) any direct or indirect public offering or private placement of any debt or
equity securities of the Parent or any of its Subsidiaries or Holding Companies
(excluding any issuance of Capital Stock to officers and employees under
employee benefit or compensation plans);

(ii) the incurrence of any borrowings from financial institutions by the
Borrower or any Guarantor or any member of the Group on or after the Completion
Date (other than Permitted Financial Indebtedness); and

(iii) any Asset Sale after the date of this Credit Agreement (subject to the
required prepayment of amounts under the Senior Credit Agreement);

 

40



--------------------------------------------------------------------------------

each of the transactions in the foregoing clauses (i), (ii) and (iii), a “Market
Transaction”. The Borrower shall, following any Market Transaction, apply such
Net Proceeds to prepay the Loans pursuant to this Section 2.5(b), without
premium or penalty, by paying to each Lender an amount equal to 100 percent of
such Lender’s pro rata share of the aggregate principal amount of the Loans to
be prepaid, plus accrued and unpaid interest thereon to the Prepayment Date.

Section 2.6 Optional Prepayment

The Borrower may, upon three Business Days’ prior written notice to each of the
Lenders:

(a) prepay the Bridge Loans at any time, in whole or in part, on a pro rata
basis, by paying to each applicable Lender an amount equal to 100 percent of
such Lender’s pro rata share of the aggregate principal amount of Bridge Loans
to be prepaid, plus accrued and unpaid interest thereon to the Prepayment Date
plus any breakage costs due pursuant to Section 2.7;

(b) prepay Term Loans at any time prior to or on the date falling four years
after the Initial Maturity Date, in whole or in part, on a pro rata basis, by
paying to each applicable Lender an amount equal to 100 percent of such Lender’s
pro rata share of the aggregate principal amount of Term Loans to be prepaid,
plus the Applicable Redemption Premium, plus accrued and unpaid interest thereon
to the Prepayment Date plus any breakage costs due pursuant to Section 2.7,
where:

“Applicable Redemption Premium” means, with respect to any Term Loan on any
redemption date, the greater of:

(i) 1.0 percent of the then outstanding principal amount of the Term Loan; and

(ii) the excess of:

(A) the present value at such redemption date of (x) the redemption price of
such Term Loan at the date falling four years after the Initial Maturity Date
(such redemption price being set forth in Section 2.6(c)(i)), plus (y) all
required interest payments that would otherwise be due to be paid on such Term
Loan (assuming that the interest rate per annum on the Term Loan applicable on
the date on which the notice of redemption was giving was in effect for the
entire period) during the period between the redemption date and the date
falling four years after the Initial Maturity Date (excluding accrued but unpaid
interest), computed using a discount rate (discounted quarterly assuming a
360-day year consisting of twelve 30-day months) equal to the Bund Rate at such
redemption date plus 50 basis points; over

(B) the then outstanding principal amount of the Term Loan.

“Bund Rate” means, with respect to any redemption date, the rate per annum equal
to the equivalent yield to maturity as of such redemption date of the Comparable
German Bund Issue, assuming a price for the Comparable German Bund Issue
(expressed as a percentage of its principal amount) equal to the Comparable
German Bund Price for such redemption date, where:

(i) “Comparable German Bund Issue” means the German Bundesanleihe security
selected by any Reference German Bund Dealer as having a fixed maturity most

 

41



--------------------------------------------------------------------------------

nearly equal to the period from such redemption date to the date falling four
years after the Initial Maturity Date, and that would be utilized, at the time
of selection and in accordance with customary financial practice, in pricing new
issues of euro denominated corporate debt securities in a principal amount
approximately equal to the then outstanding principal amount of the Term Loans
and of a maturity most nearly equal to the date falling four years after the
Initial Maturity Date; provided, however, that if the period from such
redemption date to the date falling four years after the Initial Maturity Date
is not equal to the fixed maturity of the German Bundesanleihe security selected
by such Reference German Bund Dealer, the Bund Rate shall be determined by
linear interpolation (calculated to the nearest one twelfth of a year) from the
yields of German Bundesanleihe securities for which such yields are given;
except that if the period from such redemption date to the date falling four
years after the Initial Maturity Date is less than one year, a fixed maturity of
one year shall be used;

(ii) “Comparable German Bund Price” means, with respect to any redemption date,
the average of the Reference German Bund Dealer Quotations for such redemption
date which in any event must include at least two such quotations, after
excluding the highest and lowest such Reference German Bund Dealer Quotations,
or if the Borrower obtains fewer than four such Reference German Bund Dealer
Quotations, the average of all such quotations;

(iii) “Reference German Bund Dealer” means any dealer of German Bundesanleihe
securities appointed by the Borrower in consultation with the Security Trustee;
and

(iv) “Reference German Bund Dealer Quotations” means, with respect to each
Reference German Bund Dealer and any redemption date, the average as determined
by the Borrower in good faith of the bid and offered prices for the Comparable
German Bund issue (expressed in each case as a percentage of its principal
amount) quoted in writing to the Issuer by such Reference German Bund Dealer at
3:30 p.m. Frankfurt, Germany time on the third German business day preceding
such redemption date; and

(c) in respect of Term Loans at any time after the date falling four years after
the Initial Maturity Date (A) other than Term Loans held by the Original Lenders
(unless such Original Lender acquired such Term Loan from a third party) prepay
the Term Loans by paying to each applicable Lender an amount equal to such
Lender’s pro rata share of the aggregate principal amount of Term Loans to be
prepaid at the following redemption prices (i) from the date falling four years
after the Initial Maturity Date, par plus 50 percent of the coupon, (ii) from
the date falling five years after the Initial Maturity Date, par plus 25 percent
of the coupon, and thereafter (iii) at par, plus (in all cases) any accrued and
unpaid interest thereon to the Prepayment Date and any breakage costs due
pursuant to Section 2.7 and (B) held by the Original Lenders, prepay the Term
Loans by paying to each applicable Original Lender an amount equal to 100
percent of such Original Lender’s pro rata share of the aggregate principal
amount of Term Loans to be prepaid, plus accrued and unpaid interest thereon to
the Prepayment Date plus any breakage costs due pursuant to Section 2.7.

Section 2.7 Breakage Costs; Indemnity

The Borrower and each Guarantor agrees to indemnify and hold each Affected Party
harmless from and against any loss or expense which such Affected Party sustains
or incurs as a consequence, other than by reason of fraud or willful misconduct
by such Lender, of:

(a) default by the Borrower or any Guarantor in payment when due of the
principal amount of, or interest on, any Loan;

 

42



--------------------------------------------------------------------------------

(b) default by the Borrower in making a borrowing of Loans after the Borrower
has given a notice requesting the same in accordance with the provisions of this
Credit Agreement;

(c) default by the Borrower in making any prepayment of any Loan after the
Borrower has given a notice thereof in accordance with the provisions of this
Credit Agreement; or

(d) the making of a prepayment of Loans on a day which is not the last day of an
Interest Period with respect thereto.

Such indemnification may include an amount equal to the excess, if any, of
(i) such Affected Party’s actual loss and expenses incurred (excluding lost
profits) in connection with, or by reason of, any of the foregoing events and
(ii) the excess, if any of (A) the amount of interest that would have accrued on
the principal amount of Bridge Loans not so made or the principal amount of
Loans so prepaid from the date of such proposed issuance or prepayment in the
case of a failure to make Bridge Loans, to the last day of the Interest Period
that would have commenced on the proposed date of funding, or in the case of any
such prepayment, to the last day of the Interest Period in which such prepayment
occurred, in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (B) the amount of interest (as reasonably determined by such
Affected Party) which would have accrued to such Affected Party on such amount
by placing such amount on deposit for a period comparable to such Interest
Period with leading banks in the interbank eurocurrency market. A certificate as
to any amounts payable pursuant to this Section 2.7 submitted to the Borrower by
any Affected Party shall be conclusive in the absence of manifest error. This
covenant shall survive the termination of this Credit Agreement and the payment
of the Obligations under the Bridge Finance Documents.

Section 2.8 Effect of Notice of Prepayment

The Borrower shall notify the Lenders in writing at their addresses shown in the
Register of any date set for prepayment (each such day, a “Prepayment Date”) of
Loans. Once such notice is sent or mailed, the Loans to be prepaid shall become
due and payable on the Prepayment Date set forth in such notice. Such notice may
not be conditional. No amount prepaid under this Credit Agreement may
subsequently be re-borrowed.

Section 2.9 Payments

(a) Wire Transfer. The principal of, fees, premium, if any, interest and
Mandatory Cost and other amounts payable on each Loan and all other Obligations
arising under the Bridge Finance Documents shall be payable by wire transfer in
immediately available funds in euro to the Administrative Agent for the
respective accounts of the Lenders as set forth in the Register from time to
time at least three Business Days prior to the due date therefor.

(b) Payments on Business Days. If any payment to be made hereunder or under any
Loan shall be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day (and such extension of time shall be
included in computing interest in connection with such payment); provided,
however, that if such succeeding Business Day falls in the next calendar month,
such payment shall be made on the next preceding Business Day.

 

43



--------------------------------------------------------------------------------

(c) Partial Prepayments and Redemptions. All partial prepayments and repayments
of the outstanding principal balance of the Loans shall be made ratably among
the applicable Lenders in accordance with their respective shares of the
aggregate outstanding principal balance of the Loans eligible for prepayment or
redemption.

(d) No Defense. To the fullest extent permitted by law, the Borrower and each of
the Guarantors shall make all payments hereunder and under any Loan regardless
of any defense or counterclaim.

(e) Allocation. Any money paid to, received by, or collected by the
Administrative Agent or any Lender pursuant to this Credit Agreement or any
other Bridge Finance Document, shall be applied to the extent not otherwise
provided for in the Intercreditor Deed in the following order, at the date or
dates fixed by the Administrative Agent:

 

First:

   to any unpaid fees and reimbursement or unpaid expenses of the Arrangers, the
Administrative Agent and the Security Agent hereunder and under the Fee Letter;

Second:

   to the payment of all costs, expenses, other fees, commissions and taxes
owing to any Lender hereunder;

Third:

   to the indefeasible payment of all accrued interest to the date of such
payment or collection;

Fourth:

   to the indefeasible payment of the amounts then due and unpaid under this
Credit Agreement, the Bridge Notes or any other Bridge Finance Document for
principal, in respect of which or for the benefit of which such money has been
paid or collected, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Loans for principal;

Fifth:

   to the indefeasible payment of any other amounts owing in respect of the
Obligations under the Bridge Finance Documents; and

Sixth:

   the balance, if any, to the person lawfully entitled thereto.

Section 2.10 Taxes

(a) Taxes. Any and all payments by or on behalf of the Borrower and each
Guarantor hereunder or under the Bridge Notes, the Exchange Notes or any other
Bridge Finance Document shall be made, in accordance with Section 2.9 or the
other applicable provision of the applicable Bridge Finance Document, free and
clear of and without deduction or withholding for or on account of any and all
present or future income, stamp or other taxes, levies, imports, deductions,
charges or withholdings additions to tax, interest, penalties and all other
liabilities with respect thereto, excluding net income, franchise or similar
taxes imposed or levied on the Administrative Agent, the Security Agent or the
Lenders as a result of a present or former connection between the Administrative
Agent, the Security Agent or the Lenders and the jurisdiction of the
governmental authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent, the Security Agent or such Lenders having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Credit Agreement) (all such non-excluded taxes, levies, imports, duty,
deductions, charges, withholdings and liabilities

 

44



--------------------------------------------------------------------------------

being hereinafter referred to as “Taxes”). If the Borrower or any Guarantor
shall be required by law to deduct or withhold any Taxes from, or in respect of,
any sum payable hereunder or under the Bridge Notes, the Exchange Notes or any
other Bridge Finance Document to the Administrative Agent, the Security Agent or
the Lenders or any of their respective Affiliates who may become a Lender:
(i) the sum payable thereunder shall be increased as may be necessary so that
after making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 2.10) the
Administrative Agent, the Security Agent or the Lenders or any of their
respective Affiliates receives an amount equal to the sum it would have received
had no such deductions or withholdings been made; (ii) the Borrower or such
Guarantor, as the case may be, shall make such deductions or withholdings; and
(iii) the Borrower or such Guarantor, as the case may be, shall pay the full
amount deducted to the relevant tax authority or other authority in accordance
with applicable laws.

(b) Other Taxes. In addition, the Borrower and each of the Guarantors agree to
pay any present or future stamp, mortgage recording or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or under a Bridge Note, Exchange Note or other Bridge
Finance Document or from the execution, delivery or registration of, or
otherwise with respect to, this Credit Agreement or the other Bridge Finance
Documents (hereinafter referred to as “Other Taxes”) and hold the Administrative
Agent, the Security Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to such Lender) to pay such Other Taxes.

(c) Austrian Stamp Taxes. The parties agree that no original or certified copy
of this Credit Agreement or any Bridge Finance Document shall be brought into
the Republic of Austria. Furthermore, the parties hereto agree that (i) no party
shall print out any e-mail communication which refers to any Bridge Finance
Document in Austria or (ii) send any e-mail communication carrying an electronic
or digital signature which refers to any Bridge Finance Document to an Austrian
addressee. Nothing in this paragraph (c) shall, however, prevent a Bridge
Finance Party from bringing an original or a certified copy or any document
constituting substitute documentation (Ersatzbeurkundung, rechtsbezeugende
Beurkundung oder Bezugnahme auf eine Schrift) of this Credit Agreement or any
Bridge Finance Document into the Republic of Austria if this is in connection
with the enforcement of or the preservation of any rights, powers and remedies
under any Bridge Finance Document or any proceedings instituted by or against a
Bridge Finance Party in connection therewith. In this respect each Party agrees
not to contest the validity of an uncertified copy of a Bridge Finance Document
in any proceedings relating to a dispute before any court, arbitral body or
governmental authority in the Republic of Austria (“Proceedings”) unless any
such uncertified copy actually introduced into evidence in any Proceeding does
not accurately reflect the content of such original.

(d) Indemnity. The Borrower and the Guarantors will indemnify the Administrative
Agent, the Security Agent and any Lender for the full amount of Taxes or Other
Taxes arising in connection with payments made under this Credit Agreement or
any other Bridge Finance Document (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.10) paid by the Administrative Agent, the Security Agent or any Lender
or any of their respective Affiliates and any liability (including penalties,
additions to tax interest and expenses) arising therefrom or with respect
thereto. Payment under this indemnification shall be made within fifteen days
from the date the Administrative Agent, the Security Agent or any Lender or any
of their respective Affiliates makes written demand therefore; provided,
however, that the Borrower and the Guarantors shall not be obligated to make
payment to the Lender, the Security Agent or the Administrative Agent (as the
case may be)

 

45



--------------------------------------------------------------------------------

pursuant to this Section 2.10(d) in respect of penalties, interest and other
liabilities attributable to any Taxes or Other Taxes, if (i) written demand
therefore has not been made by such Lender, the Security Agent or the
Administrative Agent within 60 days from the date on which such Lender, the
Security Agent or the Administrative Agent received written notice of the
imposition of Taxes or Other Taxes by the relevant taxing or governmental
authority, but only to the extent such penalties, interest and other similar
liabilities are attributable to such failure or delay by the Administrative
Agent, the Security Agent or the Lender in making such written demand, (ii) such
penalties, interest and other liabilities have accrued after the Borrower had
indemnified or paid an additional amount due as of the date of such payment
pursuant to this Section 2.10(d) or (iii) such penalties, interest and other
liabilities are attributable to the gross negligence or willful misconduct of
the Lender, the Security Agent or the Administrative Agent or such Affiliates.
After the Lender, the Security Agent or the Administrative Agent (as the case
may be) received written notice of the imposition of the Taxes or Other Taxes
which are subject to this Section 2.10(b), such Lender, the Security Agent and
Administrative Agent will act in good faith to promptly notify the Borrower and
the Guarantors of their obligations hereunder; provided, however, that the
failure to so act shall not, standing alone, affect the rights of the
Administrative Agent, the Security Agent or the Lenders under this
Section 2.10(d).

(e) Furnish Evidence to Lenders. The Borrower will make reasonable efforts to
obtain certified copies of tax receipts evidencing the payment of any Taxes or
Other Taxes deducted or withheld from each taxing authority imposing such Taxes
or Other Taxes, as the case may be. The Borrower will furnish to the Lenders,
within 60 days after the date the payment of any Taxes so deducted or withheld
is due pursuant to applicable law, original or certified copies of tax receipts
evidencing such payment by the Borrower or, if such receipts are not obtainable,
other evidence of such payments by the Borrower reasonably satisfactory to the
Lenders. If the Borrower fails to pay any Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Lender required receipts
or other required documentary evidence, the Borrower shall indemnify the Lenders
for any incremental taxes, interest and penalties that may become payable by the
Lender as a result of any such failure.

(f) Survival. Without prejudice to the survival of any other agreement of the
Borrower or any Guarantor hereunder, the agreements and obligations of the
Borrower and the Guarantors contained in this Section 2.10 shall survive the
payment in full of all amounts due hereunder and under the Bridge Notes.

(g) Tax Credit. If the Borrower or a Guarantor makes a payment of Taxes
(hereinafter referred to as a “Tax Payment”) and the relevant Lender (in its
absolute discretion) determines that:

(i) a credit against any Tax or any relief or remission for or rebate of Tax or
its repayment (hereinafter referred to as “Tax Credit”) is attributable to that
Tax Payment; and

(ii) it has used and retained that Tax Credit,

then such Lender must pay an amount to the Borrower which that Lender determines
(in its absolute discretion) will, after such payment, leave it in the same
after-tax position as it would have been if the Tax Payment had not been
required to be made by the Borrower.

 

46



--------------------------------------------------------------------------------

Section 2.11 Right of Set-Off, Sharing of Payments, Etc.

(a) Right of Set-Off. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default or if any
Obligor becomes insolvent, however evidenced, the Borrower authorizes each
Lender at any time or from time to time, without presentment, demand, protest or
other notice of any kind to the Borrower or to any other person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special, time or demand, provisional or final, whether
or not collected or available) in any currency and any other indebtedness at any
time held or owing by such Lender or any of its Affiliates (including, without
limitation, by branches and agencies of such Lender wherever located) to or for
the credit or the account of the Borrower against and on account of the
Obligations of the Borrower to such Lender under this Credit Agreement or under
any of the other Bridge Finance Documents, including, without limitation, all
interests in or participation in the Obligations purchased by such Lender, and
all other claims of any nature or description arising out of or in connection
with this Credit Agreement or any other Bridge Finance Document, irrespective of
whether or not such Lender shall have made any demand hereunder and although the
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured. A Lender may exercise such rights notwithstanding that the amounts
concerned may be expressed in different currencies and each Lender is authorized
to effect any necessary conversions at a market rate of exchange selected by it.
A Lender exercising its rights under this Section 2.11(a) shall provide prompt
notice to the Borrower following such exercise.

(b) Sharing. If any Lender shall obtain from the Borrower payment of any
principal of or interest on any Loan owing to it or payment of any other amount
under this Credit Agreement, a Bridge Finance Document or any Bridge Note held
by it through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise (other than from the Administrative
Agent as provided herein) and, as a result of such payment, such Lender shall
have received a greater percentage of the principal of or interest on the Loans
or such other amounts then due to such Lender by the Borrower than the
percentage received by any other Lenders, it shall promptly purchase from such
other Lenders participation in (or, if and to the extent specified by such
Lender, direct interests in) the Loans or such other amounts, respectively,
owing to such other Lenders (or any interest due thereon, as the case may be) in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
excess payment (net of any expenses which may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal of and/or interest on the Loans or such other amounts,
respectively, owing to each of the Lenders. To such end all the Lenders shall
make appropriate adjustments among themselves (by the resale of participation
sold or otherwise) if such payment is rescinded or must otherwise be restored.

(c) No Requirement. Nothing in this Credit Agreement shall require any Lender to
exercise any such right or shall affect the right of any Lender to exercise, and
retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower. If, under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a set-off to which this Section 2.11 applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this Section 2.11 to
share in the benefits of any recovery on such secured claim.

 

47



--------------------------------------------------------------------------------

Section 2.12 Requirements of Law

(a) If the introduction or adoption of or any change in any Requirement of Law
(other than a change in the organizational or governing documents of such
Lender) or in the interpretation, administration or application thereof or
compliance by any Bridge Finance Party or such Bridge Finance Party’s Holding
Company with any request or directive (whether or not having the force of law
but, if not having such force, with which banks customarily comply) from any
Governmental Entity made subsequent to the date hereof:

(i) shall subject any Bridge Finance Party to any Tax with respect to this
Credit Agreement or any other Bridge Finance Document or change the basis of
taxation of payments to such Bridge Finance Party in respect thereof (excluding
all Excluded Taxes);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of EURIBOR hereunder;

(iii) increase the cost to, or impose an additional cost on, any Bridge Finance
Party in making or keeping available all or part of such Bridge Finance Party’s
Commitments under this Credit Agreement or maintaining or funding all or part of
the Loans made by such Bridge Finance Party;

(iv) require any Bridge Finance Party to make a payment or forgo a return
calculated by reference to or on any amount received or receivable by such
Bridge Finance Party under this Credit Agreement;

(v) require any Bridge Finance Party to incur or sustain a loss (including a
loss of profits) by reason of being obliged to deduct all or part of such Bridge
Finance Party’s Commitments under this Credit Agreement or contributions from
its capital for regulatory purposes; or

(vi) shall impose on such Lender any other condition,

and the result of any of the foregoing is to increase the cost to such Bridge
Finance Party, by an amount which such Bridge Finance Party reasonably
determines to be material, of making, continuing, or maintaining Loans or to
reduce any amount receivable hereunder in respect thereof, then, in either case,
the Borrower shall promptly pay such Bridge Finance Party, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Bridge Finance Party becomes entitled to
claim any additional amounts pursuant to this Section 2.12(a), it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(vii) If any Bridge Finance Party shall have determined that the adoption of or
any change in any Requirement of Law (other than a change in the organizational
or governing documents of such Bridge Finance Party) regarding capital adequacy
or in the interpretation or application thereof or compliance by such Bridge
Finance Party or any corporation controlling such Bridge Finance Party with any
request or directive regarding capital adequacy (whether or not having the force
of law but, if not having such force, with which banks customarily comply) from
any Governmental Entity made subsequent

 

48



--------------------------------------------------------------------------------

to the date hereof shall have the effect of reducing the amount payable or the
effective rate of return on such Bridge Finance Party’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Bridge Finance Party or such corporation could have achieved but for
such change or compliance (taking into consideration such Bridge Finance Party’s
or such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Bridge Finance Party to be material, then from time to time,
after submission by such Bridge Finance Party to the Borrower (with a copy to
the Administrative Agent) of a prompt written request therefore, the Borrower
shall within five Business Days of such request pay to the Administrative Agent
for the account of such Bridge Finance Party such additional amount or amounts
as will compensate such Bridge Finance Party for such reduction; provided that
the Borrower shall not be required to compensate a Bridge Finance Party pursuant
to this paragraph for any amounts incurred more than six months prior to the
date that (i) such Bridge Finance Party has the right to claim compensation
therefore and (ii) the officers of such Bridge Finance Party involved in the
administration of such Bridge Finance Party’s Commitments and Loans under this
Credit Agreement are aware of the circumstances giving rise to such compensation
and that such circumstances give a right to claim such compensation; and
provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.

(viii) A certificate as to any additional amounts payable pursuant to this
Section 2.12 submitted by any Bridge Finance Party to the Borrower (with a copy
to the Administrative Agent) shall be conclusive in the absence of manifest
error and shall be accompanied by a statement showing the calculations of such
amounts. The obligations of the Borrower pursuant to this Section 2.12 shall
survive the termination of this Credit Agreement and the payment of the Loans
and all other amounts payable hereunder.

(ix) Notwithstanding anything to the contrary in this Section 2.12, no Bridge
Finance Party shall be entitled to receive any amount in respect of compensation
for any such liability to taxes, increased or additional cost, reduction,
payment, forgone return or loss to the extent that the same: (i) is taken into
account in calculating the Mandatory Cost; (ii) is already the subject of an
additional payment under Section 2.10; or (iii) arises as a consequence of (or
of any law or regulation implementing) the proposals for international
convergence of capital measurement and capital standards published by the Basel
Committee on Banking Regulations and Supervisory Practices in July 1988 unless
it results from any change in, or in the interpretation or application of, such
proposals (or any law or regulation implementing the same) occurring after the
date hereof. A Bridge Finance Party shall, at the request of the Borrower, take
all reasonable steps to mitigate any circumstances which arise and which result
in or would result in any amount being payable under this Section 2.12, and the
Borrower shall indemnify each Bridge Finance Party on demand for all costs and
expenses reasonably incurred by such Bridge Finance Party as a result of any
step taken pursuant to such request. A Bridge Finance Party need not take any
such steps if, in the opinion of such Bridge Finance Party, acting reasonably,
to do so may be prejudicial to it.

(b) A Bridge Finance Party must promptly notify the Borrower (with a copy to the
Administrative Agent) if it becomes aware that it is unlawful in any applicable
jurisdiction for that Bridge Finance Party to perform any of its obligations
under a Bridge Finance Document or to fund or maintain its share in any Loan.

 

49



--------------------------------------------------------------------------------

(c) After notification under Section 2.12(b) above if the illegality affects the
Bridge Finance Party directly the Borrower must repay or prepay the share of
that Bridge Finance Party in each Loan utilized by it on the date specified in
Section 2.12(d) below.

(d) The date for repayment or prepayment of a Lender’s share in a Loan will be:

(i) the last day of the current Interest Period for that Loan; or

(ii) if earlier, the date specified by the Bridge Finance Party in the
notification under Section 2.12(b) above and which must not be earlier than the
last day of any applicable grace period allowed by law.

Section 2.13 Failure of a Reference Bank to Supply a Rate

If EURIBOR is to be calculated by reference to the Reference Banks but a
Reference Bank does not supply a rate by 12:00 noon (London time) on a Rate
Fixing Day, EURIBOR will, subject as provided in Section 2.14 below, be
calculated on the basis of the rates of the remaining Reference Banks.

Section 2.14 Market Disruption

(a) In this Section 2.14, each of the following events is a “Market Disruption
Event”:

(i) EURIBOR is to be calculated by reference to the Reference Banks but no, or
(where there is more than one Reference Bank) only one, Reference Bank supplies
a rate by 12:00 noon (London time) on the Rate Fixing Day; or

(ii) the Administrative Agent receives by close of business on the Rate Fixing
Day, notification from Lenders whose Loans exceed 30 percent of the principal
amount of the Loans then outstanding that:

(A) the cost to them of obtaining matching deposits in the relevant interbank
market is in excess of EURIBOR for the relevant Interest Period; or

(B) matching deposits will not be available to them in the European interbank
market in the ordinary course of business in amounts sufficient to fund the
Loans.

(b) The Administrative Agent must promptly notify the Borrower and the Lenders
of a Market Disruption Event.

(c) After notification under Section 2.14(b) above, the rate of interest on each
Lender’s affected Loan for the relevant Interest Period will be the aggregate of
the applicable: (x) Applicable Margin, (y) rate notified to the Administrative
Agent by that Lender as soon as practicable, and in any event before interest is
due to be paid in respect of that Interest Period, to be that which expresses as
a percentage rate per annum the cost to each Lender of funding its Loan from
whatever source it may reasonably select; and (z) Mandatory Cost.

Section 2.15 Alternative Basis of Interest or Funding

(a) If a Market Disruption Event occurs and the Administrative Agent or the
Borrower so requires, the Borrower and the Administrative Agent must enter into
negotiations for a period of not more than 30 days with a view to agreeing an
alternative basis for determining the rate of interest and/or funding for the
affected Loan.

 

50



--------------------------------------------------------------------------------

(b) Any alternative basis agreed will be, with the prior consent of all the
Lenders, binding on all the parties hereto.

Section 2.16 Certain Fees

The Borrower and the Guarantors agree to pay to the Bridge Finance Parties an
amount previously agreed to with the Administrative Agent, the Security Agent
and the Arrangers, with respect to the Bridge Loans, Term Loans and Exchange
Notes, amounts for its expenses incurred hereunder and all other amounts owing
under this Credit Agreement, the Fee Letter, the Engagement Letter and the other
Bridge Finance Documents.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties

Each Obligor makes the representations and warranties set out in this ARTICLE
III in respect of itself and, in the case of the Borrower, any of its
Subsidiaries, to each of the Bridge Finance Parties on the date of this Credit
Agreement and the date it accedes to this Credit Agreement (in the case of each
Additional Guarantor).

Section 3.2 Due incorporation

All Obligors and the members of the Group are duly incorporated and validly
existing under the laws of the country of their incorporation as a limited
liability company or a company with liability limited by shares (or as an entity
with limited liability) and have power to carry on their respective business as
they are now being and hereafter proposed to be conducted and to own their
respective property and other assets.

Section 3.3 Power to borrow/guarantee

Each Obligor has all requisite power to execute, deliver and perform its
respective obligations under the Finance Documents to which it is a party and,
in the case of the Borrower, to borrow the relevant Commitments; all necessary
corporate, shareholder or other action has been taken by the Obligors to
authorize the execution, delivery and performance of the same; no limitation on
the powers of the Borrower to borrow or the Guarantors to give guarantees will
be exceeded as a result of borrowings under this Credit Agreement or as a result
of the giving of the Guarantees.

Section 3.4 Binding obligations

Each of the Finance Documents to which it is a party constitutes valid and
legally binding obligations of each Obligor enforceable in accordance with its
terms subject to the qualifications contained in the legal opinions referred to
in Schedule 2 (Conditions precedent) of this Credit Agreement.

Section 3.5 No conflict with other obligations

Other than, in the case of performance under, or compliance with, the Finance
Documents, for any contravention or conflict arising due to the fact that
sufficient funds may not be available to satisfy

 

51



--------------------------------------------------------------------------------

any mandatory redemption or repayment obligations arising under the Existing
High Yield Offering Documents, the Existing FRN Offering Documents or the Senior
Finance Documents, the execution and delivery of, the performance of its
respective obligations under, and compliance with the provisions of, the Finance
Documents to which it is a party will not (i) contravene or conflict with the
Existing High Yield Offering Documents, the Existing FRN Offering Documents or
the Senior Finance Documents, (ii) contravene in any material respect any
existing applicable law, statute, rule or regulation or any judgment, decree or
permit to which such Obligor is subject, (iii) contravene or conflict with any
provision of the constitutive documents of such Obligor, (iv) breach in any
material respect any term of the Licenses or the Necessary Authorizations,
(v) conflict with in any material respect, or result in any material breach of
any of the terms of, or constitute a material default under any agreement to
which any Obligor is a party or is subject or by which it or any of its property
is bound or (vi) result in the creation or imposition of, or oblige any Obligor
to create, any Encumbrance (other than those created by the Transaction Security
Documents) on any member of the Group or any of their respective undertakings,
assets, rights or revenues.

Section 3.6 No litigation

No litigation, arbitration or administrative proceeding is taking place, pending
or, to the knowledge of the officers of any Obligor, threatened against any
member of the Group which (if adversely determined) would or is reasonably
likely to have a Material Adverse Effect.

Section 3.7 Financial statements

(a) The audited financial statements of the Borrower, the audited consolidated
financial statements of the Group and the audited consolidated financial
statements of the HTCC Group in respect of the financial year ended
31 December 2006 as delivered or to be delivered to the Administrative Agent
have been prepared, in the case of the financial statements of the Borrower and
the Group, in accordance with IFRS and, in the case of the consolidated
financial statements of the HTCC Group, in accordance with the Accounting
Principles, which principles have been consistently applied and present fairly
and accurately the financial position of each such entity and the Group (or, as
the case may be, the HTCC Group) as at such date and the results of the
operations of each such entity and the Group (or, as the case may be, the HTCC
Group) respectively for the financial year ended on such date and, as at such
date, no member of the Group or the HTCC Group had any significant liabilities
(contingent or otherwise) nor any significant unrealized or anticipated losses,
which, in any such case, are not disclosed by, or reserved against in, such
financial statements.

(b) The unaudited Quarterly Management Accounts for the HTCC Group dated
30 September 2007 as delivered or to be delivered to the Administrative Agent
have been prepared in accordance with the Accounting Principles which principles
have been consistently applied and present fairly and accurately the results of
the operations of the HTCC Group for the relevant period.

Section 3.8 No filing required

Save for the filings, registrations, notarizations, stamp taxes and charges
referred to in the legal opinions referred to in Schedule 2 (Conditions
precedent) of this Credit Agreement, it is not necessary to ensure the legality,
validity, enforceability or admissibility in evidence of the Finance Documents
that any of them or any other instrument be notarized, filed, recorded,
registered or enrolled in any court, public office or elsewhere in any Relevant
Jurisdiction or that any stamp, registration or similar tax or charge be paid in
any Relevant Jurisdiction on or in relation to any of the Finance Documents and
each of the Finance Documents is in proper form for its enforcement in the
courts of any Relevant Jurisdiction.

 

52



--------------------------------------------------------------------------------

Section 3.9 Legal and beneficial owners

The Obligors are the legal and, if applicable, beneficial owners of and have
good and marketable title to all their respective properties and other material
assets free from any Encumbrances other than Permitted Encumbrances.

Section 3.10 No material adverse change

There has been no adverse change in the financial position of the Group from
that set forth in the financial statements and the management accounts referred
to in Section 5.1 and there has been no adverse change in the operations or
business prospects of the Group from that set forth in such financial statements
or management accounts which, in either case, would or is reasonably likely to
have a Material Adverse Effect.

Section 3.11 Compliance with Environmental Laws and Licenses

Each member of the Group:

(a) so far as the relevant member of the Group is aware (after due enquiry)
complies and has at all times complied with all Environmental Laws and
Environmental Licenses and all other laws, regulations and judgments (other than
Telecommunications Laws) the breach of which would or is reasonably likely to
have a Material Adverse Effect; and

(b) has obtained and maintains in full force and effect all Environmental
Licenses necessary for its business, and (so far as the relevant member of the
Group is aware (after due enquiry)) there are no facts or circumstances which
are reasonably likely to result in any such Environmental Licenses being
revoked, suspended, amended, varied, withdrawn or not renewed where such
revocation, suspension, amendment, variation, withdrawal or non-renewal, would
or is reasonably likely to have a Material Adverse Effect.

Section 3.12 Environmental Claim

(a) No Environmental Claim is pending or has been made or threatened against any
member of the Group or any of their respective officers or any occupier of any
property owned or leased by any member of the Group which would or is reasonably
likely to have a Material Adverse Effect; and

(b) no member of the Group is aware (after due enquiry) that it or, in the case
of the Borrower, any of its Subsidiaries has or is likely to have any liability
in relation to Environmental Matters which would or is reasonably likely to have
a Material Adverse Effect.

Section 3.13 Intellectual Property Rights

(a) The Intellectual Property Rights owned by each member of the Material Group
are free from any Encumbrance (other than Permitted Encumbrances) and are free
from any other rights or interests in favor of third parties;

 

53



--------------------------------------------------------------------------------

(b) The Intellectual Property Rights licensed to each member of the Material
Group are free from any Encumbrance (other than Permitted Encumbrances) and are
free from any other rights or interests in favor of third parties which
Encumbrances and rights or interests have been created by the Group;

(c) The Intellectual Property Rights owned by or licensed to each member of the
Material Group are all the Intellectual Property Rights required by them in
order to carry on, maintain and operate in all material respects their
respective businesses, properties and assets and so far as it is aware (after
due enquiry) no member of the Group in carrying on its business infringes any
Intellectual Property Rights of any third party any of which would or is
reasonably likely to have a Material Adverse Effect; and

(d) No Intellectual Property Rights owned by any member of the Material Group
are being infringed, nor so far as the relevant member of the Group is aware
(after due enquiry internally within the Group) is there any threatened
infringement of any such Intellectual Property Rights in either case, which
would or is reasonably likely to have a Material Adverse Effect.

Section 3.14 Shares

All shares issued by each member of the Group have been validly issued.

Section 3.15 Base Case Model

The pro forma consolidated financial projections for the financial years ending
2008 inclusive for the HTCC Group and the operating statistics projections for
such financial years as reflected in the Base Case Model have been prepared
based upon historical financial information and upon the assumptions set forth
therein, which assumptions in the opinion of the directors of HTCC were
reasonable both when made and are reasonable on the date of this Credit
Agreement.

Section 3.16 Licenses and Necessary Authorizations

The Licenses are in full force and effect and each member of the Group is in
compliance in all material respects with all provisions thereof. Each member of
the Group has secured all material Necessary Authorizations, all such material
Necessary Authorizations are in full force and effect and each member of the
Group is in compliance in all material respects with all provisions thereof. To
the best of the knowledge of each member of the Group neither the Licenses nor
any of the material Necessary Authorizations are the subject of any pending or
threatened attack or revocation.

Section 3.17 Consents obtained

Every consent, authorization, license or approval of, or registration with or
declaration to, governmental or public bodies or authorities or courts (other
than the Licenses and the Necessary Authorizations) required by the Borrower to
authorize, or required by each Obligor in connection with, the execution,
delivery, validity, enforceability or admissibility in evidence of the Finance
Documents to which it is a party or the performance by each Obligor of its
respective obligations under the same has been obtained or made and is in full
force and effect and there has been no material default in the observance of the
conditions or restrictions (if any) imposed in, or in connection with, any of
the same.

 

54



--------------------------------------------------------------------------------

Section 3.18 Contractual commitments

No dividends (in cash or specie) of the Borrower or any other rights or benefits
have been declared, made or paid by the Borrower after the date of this Credit
Agreement other than Permitted Payments and no member of the Group has
outstanding any contractual commitments of a material nature (other than (i) the
Principal Agreements, (ii) for the purpose of carrying out the Telecoms Business
or (iii) contractual commitments arising pursuant to or constituting Permitted
Borrowings, Permitted Disposals, Permitted Guarantees, Permitted Intra-Group
Transactions, Permitted Investments or Permitted Encumbrances).

Section 3.19 Telecommunications Laws

Each member of the Group is in compliance in all respects with all
Telecommunications Laws where non-compliance would or is reasonably likely to
have a Material Adverse Effect.

Section 3.20 No Default

No Default has occurred and is continuing.

Section 3.21 Choice of law

The choice by each Obligor of Austrian, Dutch, English, Romanian, Turkish,
Hungarian or (as the case may be) New York law to govern such of the Finance
Documents to which it is a party as are expressed to be governed by Austrian,
Dutch, English, Romanian, Turkish, Hungarian or (as the case may be) New York
law and the submission by the Borrower in such documents to the non-exclusive
jurisdiction of the Austrian, Dutch, English, Romanian, Turkish, Hungarian or
(as the case may be) New York courts are valid and binding subject to the
qualifications contained in the legal opinions referred to in Schedule 2
(Conditions precedent) of this Credit Agreement which relate to the same.

Section 3.22 No Withholding Tax

Under the law and practice at the date of this Credit Agreement and the
Utilization Date (in the case of the Borrower, the HTCC Operating Company and
Euroweb Romania) or the date it accedes to this Credit Agreement (in the case of
each Additional Guarantor) no Obligor is required to make any withholding or
deduction for or on the account of Tax from any payment to be made to or for the
account of any Bridge Finance Party by any Obligor under this Credit Agreement
or any Transaction Security Document to which the Obligor is a party or are
imposed on or by virtue of the execution or delivery by any Obligor of this
Credit Agreement or any Transaction Security Document to which it is a party or
any document or instrument to be executed or delivered under this Credit
Agreement or any such Transaction Security Document.

Section 3.23 Group Structure Chart

The Group Structure Chart will, following completion of step 4 of the Structure
Memorandum, be true, complete and accurate and represent a complete list of all
such companies and an accurate ownership structure as at date of the completion
of such step 4.

Section 3.24 Information Package

(a) As at the date of each Report, disclosure of all material facts and
circumstances relating to the business and affairs of the Group known to the
Borrower and reasonably believed by it to be relevant in the context of the
scope of work agreed for the preparation of such Report was provided to the
producers of such Report.

 

55



--------------------------------------------------------------------------------

(b) As at the date of each relevant part of the Information Package, to the best
of the Borrower’s knowledge and belief after due enquiry the facts stated in the
Information Package were true and accurate in all material respects and not
misleading in any material respect.

(c) There are no other facts not contained in the Information Package which
would be reasonably likely to render any fact stated in the Information Package
untrue or misleading in any material respect and nothing has occurred since the
respective dates of the documents comprising the Information Package which would
be reasonably likely to render any fact stated in the Information Package untrue
or misleading in any material respect.

(d) All forecasts, projections and estimates contained or referred to in the
Base Case Model were arrived at after due and careful consideration, were based
on fair and reasonable assumptions, have been prepared in accordance with the
accounting policies previously adopted by the Group and reflect opinions
honestly held by the Borrower. To the best of the Borrower’s knowledge and
belief having made all reasonable enquiries, nothing has occurred since the date
of the Base Case Model which could reasonably be expected to render any material
forecast, projection or estimate in them untrue or misleading in any material
respect.

Section 3.25 Copies of documents to be true and accurate

(a) The copies of the Transaction Documents and the Bridge Finance Documents are
true, complete and accurate in all respects and have not been amended, varied or
supplemented in any way.

(b) No other agreements or arrangements exist between any of the parties to the
Transaction Documents or the Bridge Finance Documents and such other documents
which are not expressly referred to in them and which would materially affect
the transactions or arrangements contemplated by Transaction Documents or (as
the case may be) the Bridge Finance Documents and/or the forecasts, projections
and/or estimates contained or referred to in the Base Case Model.

Section 3.26 Intercompany Loans

There are (i) no outstanding intercompany loans between the Parent (as the
lender) or any member of the Group (as borrower) other than certain outstandings
under the loan agreement dated 6 August 2004 made between Telemark N.V. (now
known as Matel Holdings N.V.) and the Borrower and (ii) no outstanding
intercompany loans between the Borrower (as lender) or any member of the Group
(as borrowers) other than (A) certain outstandings under the loan agreement
dated 6 August 2004 made between the Borrower (as Lender) and V-holding (as
borrower) and (B) under the Existing High Yield Funding Loan Agreement, Existing
FRN Funding Loan Agreement and the Funding Loan Agreement.

Section 3.27 Repetition

(a) Other than Section 3.15, the representations and warranties in Section 3.2
through Section 3.14 (so that (i) the representation and warranty in Section
3.7(a) shall for this purpose refer to the then latest financial statements of
the HTCC Group verified by the auditors to the same and delivered to the
Administrative Agent under Section 5.1, (ii) the representation and warranty in
Section 3.7(b) shall for this purpose refer to the then latest Quarterly
Management Accounts delivered to the Facility Agent under Section 5.1, and
(iii) the representation and warranty in Section 3.10 shall for this purpose
refer to the latest audited financial statements of the HTCC Group delivered to
the Administrative Agent under Section 5.1) shall be deemed to be

 

56



--------------------------------------------------------------------------------

repeated by each Obligor on and as of the Completion Date, the Conversion Date,
the date of each Utilization Notice and the first day of each Interest Period as
if made with reference to the facts and circumstances existing on each such day.

(b) The representation and warranty in Section 3.15 shall be deemed to be
repeated by each Obligor on and as of the Completion Date and the Conversion
Date.

(c) The representations and warranties in Section 3.16 through 3.26 shall be
deemed to be repeated by each Obligor on and as of the Conversion Date as if
made with reference to the facts and circumstances existing on each such day.

ARTICLE IV.

GENERAL UNDERTAKINGS

Section 4.1 Notice of Default, etc.

Each Obligor shall promptly inform the Administrative Agent of (i) any
occurrence of which it becomes aware which would or is reasonably likely to have
a Material Adverse Effect, (ii) from time to time, if so requested by the
Administrative Agent, by confirmation to the Administrative Agent in writing
that, save as otherwise stated in such confirmation, no Default has occurred and
is continuing, (iii) any known lapse, suspension or termination of or refusal by
any person to renew or extend any License, (iv) any breach of any License which
would or is reasonably likely to have a Material Adverse Effect, (v) (to the
extent known to any member of the Group) the commencement of all material
proceedings and investigations against any member of the Parent Group by or
before any governmental body and all material actions and proceedings against
any member of the Parent Group in any court or before any arbitrator, (vi) (to
the extent known to any member of the Group) any material breach of any
Telecommunications Laws by any member of the Parent Group, (vii) any material
dispute, default or breach under Existing High Yield Funding Loan Agreement, the
Existing FRN Funding Loan Agreement, Funding Loan Agreements, the Existing High
Yield Offering Documents, the Existing FRN Offering Documents or the Senior
Finance Documents upon becoming aware of the same.

Section 4.2 Consents and authorizations

Each Obligor shall obtain or cause to be obtained (i) every material consent,
authorization, license (other than a License or a renewal or extension thereof)
or approval of, or registration with or declaration to, governmental or public
bodies or authorities or courts and (ii) every notarization, filing, recording,
registration or enrolment in any court or public office in any Relevant
Jurisdiction (in any such case) required by any Obligor, any Security Provider
or any Subordinated Shareholder Creditor to authorize, or required by the
Obligor or any Security Provider or any Subordinated Shareholder Creditor (as
the case may be) in connection with, the execution, delivery, validity,
enforceability or admissibility in evidence of the Finance Documents or the
performance by any Obligor, any Security Provider or any Subordinated
Shareholder Creditor of their respective obligations under the Finance Documents
to which it is a party.

Section 4.3 Licenses and Necessary Authorizations

(a) Each Obligor shall obtain or cause to be obtained every License and ensure
that (i) none of the Licenses is revoked, cancelled, suspended, withdrawn or
terminated or expires and is not renewed or otherwise ceases to be in full force
and effect without a replacement having been put in place on substantially
identical terms or more beneficial terms to the Group and (ii) none of the same
is modified in any materially adverse respect and no member of the Group commits
any breach of any of the material terms and conditions of any License;

 

57



--------------------------------------------------------------------------------

(b) without prejudice to paragraph (a), obtain or cause to be obtained every
Necessary Authorization, to the extent that the absence of the same would have
or would be reasonably likely to have a Material Adverse Effect and ensure that
(i) none of the Necessary Authorizations is revoked, cancelled, suspended,
withdrawn or terminated, or expires and is not renewed or otherwise ceases to be
in full force and effect without a new one having first been put in place with a
member of the Group on substantially identical or more beneficial terms to the
Group and (ii) none of the Necessary Authorizations is modified and no member of
the Group commits any breach of the terms or conditions of the Necessary
Authorizations which, in the case of any of the actions or events referred to in
(i) or (ii), would or is reasonably likely to have a Material Adverse Effect.

Section 4.4 Business

Each Obligor and each of their Subsidiaries shall in the case of any member of
the Group (other than the Borrower) engage in the business of acting as the
holder of shares and/or partnership interests in other members of the Group
and/or the operating of Telecoms Business (which shall, amongst other things,
include the making of Permitted Investments, the carrying out of Permitted
Intra-Group Transactions, the raising of Permitted Borrowings and the entry into
of hedging arrangements not restricted by the terms of this Credit Agreement)
and in no other activities.

Section 4.5 Authorized Officers

Each Obligor shall ensure that any new or replacement Authorized Officer has
provided the Administrative Agent with evidence satisfactory to it of such new
officer(s)’ authority and a specimen of his or their signature(s) prior to
signing any Utilization Notice, or any other notices, requests or confirmations
referred to in this Credit Agreement or relating to the facilities granted
pursuant thereto.

Section 4.6 Auditors

Each Obligor shall ensure that a major accounting firm of recognized
international standing and repute is at all times appointed as auditor of each
member of the HTCC Group.

Section 4.7 Pari passu

Each Obligor shall ensure that its obligations under this Credit Agreement
shall, without prejudice to Section 4.20 or to the security intended to be
created pursuant to the Transaction Security Documents, at all times rank at
least pari passu with all its other present and future unsecured and
unsubordinated Indebtedness with the exception of any obligations which are
mandatorily preferred by law and not by contract.

Section 4.8 Provision of further information

Each Obligor shall:

(a) notify the Administrative Agent of any material change to the business of
any member of the Group providing details of such change as soon as practicable
after making such change;

(b) provide the Administrative Agent with a copy of (A) each Principal Agreement
entered into after the date of this Credit Agreement and (B) any material
report, notice or other communication relating to the Licenses, the Necessary
Authorizations and such financial and

 

58



--------------------------------------------------------------------------------

other information concerning each member of the Material Group and their
respective affairs as the Administrative Agent or any Lender (acting through the
Administrative Agent) may from time to time reasonably require.

Section 4.9 Insurance

Each Obligor shall maintain insurance cover of a type and level which a prudent
company in the same business as the relevant Obligor would effect.

Section 4.10 Inspection

Each Obligor shall, if required by the Administrative Agent (acting on the
instructions of the Majority Lenders) permit that representatives of the
Administrative Agent or any of the Lenders upon reasonable prior written notice
to the Borrower to (a) visit and inspect the properties of the Parent or any
member of the Material Group during normal business hours, (b) subject to the
provisions as to confidentiality contained in this Credit Agreement and/or any
other confidentiality undertaking entered into by the relevant Bridge Finance
Party in favor of the Borrower, inspect and make extracts from and copies of its
financial books and records (other than records which the relevant member of the
Material Group is prohibited by law from disclosing to the Administrative Agent
and/or any relevant Lender) and (c) discuss with its principal officers and
auditors its business, assets, liabilities, financial position, results of
operations and business prospects provided that any such discussion with the
auditors shall only be on the basis of the audited accounts of the Group and any
compliance certificates issued by the auditors and such discussions shall take
place in the presence of a member of the board of the Borrower or the Parent
(unless all members of the boards of the Borrower and the Parent were given
reasonable notice of such discussions, but did not attend).

Section 4.11 Notification of Environmental Claim and Expenditure

Each Obligor shall, promptly on becoming aware of it inform the Administrative
Agent of any Environmental Claim which has been made or threatened against any
member of the Group or any occupier of any property owned or leased by any
member of the Group which would have or is reasonably likely to have a Material
Adverse Effect or any requirement by any Environmental License or applicable
Environmental Laws for any member of the Group to take or desist from taking any
action which (in each case) would or is reasonably likely, if substantiated, to
have a Material Adverse Effect.

Section 4.12 Compliance with laws and regulations

Each Obligor shall comply with the terms and conditions of all laws (other than
Telecommunications Laws, the Licenses and the Necessary Authorizations),
regulations, agreements, licenses and concessions including, without limitation,
all Environmental Laws and all Environmental Licenses if the failure to comply
therewith, would or is reasonably likely to have a Material Adverse Effect.

Section 4.13 Relevant Substance

Each Obligor shall notify the Administrative Agent forthwith upon becoming aware
of any Relevant Substance at or brought on to any property owned, leased or
occupied by any member of the Group which is likely to give rise to an
Environmental Claim which would or is reasonably likely to have a Material
Adverse Effect and take or procure the taking of all necessary action to deal
with, remedy or remove from such property or prevent the incursion of (as the
case may be) that Relevant Substance in order to prevent such an Environmental
Claim and in a manner that complies with all requirements of Environmental Law.

 

59



--------------------------------------------------------------------------------

Section 4.14 Tax

Each Obligor shall file or cause to be filed all tax returns required to be
filed in all jurisdictions in which it is situated or carries on business or is
otherwise subject to Taxation and will pay all Tax shown to be due and payable
on such returns or any assessments made against it within the period stipulated
for such payment (other than those being contested in good faith and where such
payment may be lawfully withheld).

Section 4.15 Use of proceeds

Each Obligor shall ensure that the Borrower uses the Loans exclusively for the
purposes specified in Section 2.1(c).

Section 4.16 Material Subsidiaries

The Borrower shall ensure that at all times, Material Subsidiaries account for
not less than 95 percent in aggregate of the total assets, total revenues and
Twelve Month Consolidated EBITDA of the HTCC Group.

Section 4.17 Restricted Payments

(a) Each of the Obligors undertakes with each Bridge Finance Party that from the
date of this Credit Agreement and so long as any monies are owing under the
Finance Documents or remain available for drawing by the Borrower:

(i) save as provided in paragraph (b), it will not (and, in the case of the
Borrower, will procure that its Subsidiaries do not) make any Restricted Payment
other than a Permitted Payment;

(ii) it will procure that any Restricted Person enters into the Intercreditor
Deed (i) prior to any Restricted Payment (other than a Permitted Payment)
becoming payable to such Restricted Person and (ii) prior to any Restricted
Person making any Indebtedness available to any member of the Group and, in each
case, will provide the Administrative Agent with such evidence as it may
reasonably request as to the power and authority of the relevant person to enter
into such Intercreditor Deed and that such Intercreditor Deed constitutes valid
and legally binding obligations of the relevant person enforceable, subject to
any qualifications of a substantially similar nature to those contained in the
legal opinions referred to in Schedule 2 (Conditions precedent) to this Credit
Agreement, in accordance with its terms; and

(iii) it will, prior to any Indebtedness being made available to it by a
Restricted Person, accede to the Intercreditor Deed.

(b) Subject to Section 4.26 and Section 4.27, notwithstanding any other
provisions of this Credit Agreement, the Borrower may use any amounts which it
would otherwise be permitted to distribute as a Permitted Payment falling within
paragraph (a) of that definition (which it does not so distribute) for any
purpose and any such application shall not constitute a breach of any
undertaking or an Event of Default under this Credit Agreement.

 

60



--------------------------------------------------------------------------------

Section 4.18 Virtual Mobile Services

Each Obligor shall promptly inform the Administrative Agent of any decision
taken by any member of the Group to provide virtual mobile services and, prior
to launching such service, deliver to the Administrative Agent sufficient copies
for distribution to the Lenders of (i) a management report explaining the
business case for launching such service and (ii) financial and operational
projections of the Group in connection with the new proposed service.

Section 4.19 Memorex Shareholder Squeeze Out

Each Obligor shall ensure that the Memorex Shareholder Squeeze Out is completed
within 120 Business Days of the Completion Date and ensure that within 10 days
of completion of the Memorex Shareholder Squeeze Out, 100 percent of the shares
in Memorex are pledged in favor of the Security Agent in the agreed form.

Section 4.20 Negative Pledge

Each Obligor will not permit any Encumbrance (other than a Permitted
Encumbrance) by any member of the Group to subsist, arise or be created or
extended over all or any part of their respective present or future
undertakings, assets, rights or revenues to secure or prefer any present or
future Indebtedness of any member of the Group or any other person.

Section 4.21 No Merger

Each Obligor will procure that no member of the Material Group merges or
consolidates with any other company or person save for mergers with members of
the Group (“Original Entities”) into one or more entities (each a “Merged
Entity”) provided that:

(i) each Merged Entity is a member of the Material Group and is liable for the
obligations of the Original Entities (including the obligations under this
Credit Agreement and the Transaction Security Documents) which remain unaffected
thereby and entitled to the benefit of all the rights of the Original Entities;

(ii) each Merged Entity gives a Guarantee (if any of the Original Entities was a
guarantor thereunder);

(iii) each Merged Entity has entered into Transaction Security Documents which
provide security over the same assets of at least an equivalent nature and
ranking to the security provided by the Original Entities pursuant to any
Transaction Security Documents entered into by them and any possibility of the
Guarantee referred to in paragraph (ii) above and/or the Transaction Security
Documents referred to in this paragraph or paragraph (iv) below being challenged
or set-aside is not greater than any such possibility in relation to the
Guarantee or Transaction Security Documents entered into by or in respect of the
share capital of any Original Entity; and

(iv)(if all or any part of the share capital of any of the Original Entities was
charged pursuant to a Transaction Security Document) the equivalent part of the
issued share capital of each such Merged Entity is charged, pledged or deposited
(as the case may be) pursuant to a Transaction Security Document on terms of at
least an equivalent nature and equivalent ranking as any Transaction Security
Document relating to the shares in either Original Entity.

 

61



--------------------------------------------------------------------------------

Section 4.22 Disposals

Each Obligor will procure that no member of the Group sells, transfers, leases,
lends or otherwise disposes of or ceases to exercise control over the whole or
any part of their present or future undertakings, assets, rights or revenues
whether by one or a series of transactions related or not other than Permitted
Disposals.

Section 4.23 Borrowed Money

Each Obligor will procure that no member of the Group creates, assumes, incurs
or otherwise permits to be outstanding any Borrowed Money other than Permitted
Borrowings.

Section 4.24 Guarantees

Each Obligor will procure that no member of the Group incurs any obligations or
assumes any liability under any guarantee other than Permitted Guarantees.

Section 4.25 Reduction or purchase of capital

Each Obligor will ensure that neither the Borrower, nor any other member of the
Group, reduces its capital or purchases any class of its shares.

Section 4.26 Investments

Each Obligor will procure that no member of the Group (i) makes any loan or
advance to, or enters into any transaction having the effect of lending money
with, any person or otherwise acquires for a consideration any document
evidencing Indebtedness, capital stock or other securities of any person or
(ii) acquires all or any substantial part of the assets, property or business of
any other person or any assets that constitute a division or operating unit of
the business of any other person or (iii) creates or acquires any Subsidiary
other than (in each case) Permitted Investments, Permitted Intra-Group
Transactions, Permitted Loans or Permitted Borrowings or (iv) incurs any capital
expenditure or acquires any infrastructure to be used in the Group’s provision
of virtual mobile services other than to the extent such capital expenditure is
incurred in relation to providing billing and information technology systems or
improving existing billing and information technology systems in connection with
the Group’s provision of virtual mobile services.

Section 4.27 Swaps and Hedging

Each Obligor will procure that no member of the Group enters into any interest
rate or currency swaps or other hedging arrangements other than (i) the Hedge
Documents, (ii) in respect of liabilities under the Senior Finance Documents,
the Existing High Yield Notes, the Existing FRN Bonds and the Bridge Finance
Documents, (iii) non-speculative arrangements directly relating to the risk
management of any other Borrowed Money of the Group permitted to subsist by the
terms of this Credit Agreement or (iv) forward foreign exchange contracts with a
maturity of 12 months or less entered into in the normal course of business in
relation to future liabilities of such member of the Group incurred in relation
to its operation of the Telecoms Business up to an aggregate notional principal
amount at any time outstanding of (in respect of all such contracts entered into
by members of the Group) Euro 5,000,000 or its equivalent, for a period not in
excess of 12 months.

 

62



--------------------------------------------------------------------------------

Section 4.28 Change of Business

Each Obligor will procure that the Group (taken as a whole) does not change the
nature of the business carried on by it in any material respect from that
carried on at the date of this Credit Agreement and that no member of the Group
ceases to carry on a business where any such cessation would or is reasonably
likely to have a Material Adverse Effect.

Section 4.29 Constitutional Documents/the Existing High Yield Funding Loan
Agreement/the Existing FRN Funding Loan Agreements/ Funding Loan Agreements

(a) Each Obligor will not, and will procure that no other Obligor amends its
constitutional documents in any way which would restrict the ability of the
Security Agent to exercise its rights under the Transaction Security Documents
in respect of the shares in such company; and

(b) Each Obligor will not, and will procure that no other Obligor amends, varies
or otherwise supplements the Existing High Yield Funding Loan Agreement, the
Existing FRN Funding Loan Agreements or the Funding Loan Agreements.

Section 4.30 Arm’s length transactions

Each Obligor will procure that in respect of non-arm’s length transactions each
member of the Group shall not enter into any such transactions except in the
ordinary course of business, on ordinary commercial terms or enter into any
transaction where such member of the Group would pay more than the ordinary
commercial price for any purchase or would receive less than the full ex-works
commercial price (subject to normal trade discount) of its products or services.

Section 4.31 The Parent and the IPO Subsidiary

In the case of the Borrower and the IPO Subsidiary, notwithstanding any other
provisions of this Credit Agreement, each will not at any time trade, establish
or acquire any person, carry on any business or own any assets other than:

(a) in the case of the Borrower and the IPO Subsidiary, rights and obligations
under the Finance Documents;

(b) in the case of the Borrower, the IPO Subsidiary, the HTCC Operating Company
and Invitel, Permitted Borrowings pursuant to paragraphs (e) and (f) and debit
balances under the Parent Loan Agreements and credit balances under the
Intergroup Loan Agreements; and

(c) in the case of the IPO Subsidiary, its 100 percent shareholdings in Invitel.

Section 4.32 Bank Accounts

(a) Each Obligor will not, and it will procure that no other member of the
Group, shall maintain a bank account in any jurisdiction that is not referred to
in the definition of “Telecoms Business”;

(b) Each Obligor will not, and it will procure that no other member of the
Group, shall maintain a bank account with any person that is not an Acceptable
Bank. If on the Signing Date any member of the Group maintains a bank account
with a person not permitted pursuant to this Section 4.32(b), there shall be no
breach of this provision provided that the relevant account(s) are moved to a
person that complies with this Section 4.32(b) within 45 days of the date of the
Signing Date;

 

63



--------------------------------------------------------------------------------

(c) Each Obligor will procure that each bank account opened by it is charged
and/or pledged to the Security Agent pursuant to the Transaction Security
Documents or on terms consistent with the Transaction Security Documents and
that notice of such charge and/or pledge (in the form provided for in the
relevant Transaction Security Document) is given to and acknowledged by the
financial institution which maintains such account and that, in relation to
charges and/or pledges entered into after the Signing Date, the Administrative
Agent is provided with such documents and evidence as it may reasonably require
as to the power and authority of the relevant Obligor to enter into such charge
and/or pledge and that the same constitute valid and legally binding obligations
of such Obligor;

(d) Each Obligor will procure that the aggregate cash balance on all the
accounts of all Immaterial Subsidiaries shall not exceed EUR 3,000,000 (or its
equivalent) at any time provided that, if at any time there is any amount in
excess of EUR 3,000,000 (or its equivalent) standing to the credit of such
accounts (the “Excess Amount”), it shall not be a breach of this paragraph
(d) provided that (i) such Excess Amount is transferred immediately into an
account of an Obligor that is charged and/or pledged to the Security Agent in
accordance with paragraph (c) above and (ii) it provides written evidence of
such transfer to the Administrative Agent in form and substance satisfactory to
the Administrative Agent; and

(e) Each Obligor will procure that the aggregate cash balance on all the
accounts charged and/or pledged pursuant to the Turkish Subsidiary Account
Charge (as defined in the Senior Credit Agreement) shall not exceed EUR
2,000,000 (or its equivalent) and that to the extent that there is an any amount
in excess of EUR 2,000,000 (or its equivalent) standing to the credit of such
accounts (the “Turkish Excess Amount”) it shall not be a breach of this
Section 4.32(e) provided (i) that (A) such Turkish Excess Amount is transferred
immediately into an account of an Obligor that is charged and/or pledged to the
Security Agent in accordance with Section 4.32(c) above and (B) it provides
written evidence of such transfer to the Administrative Agent in form and
substance satisfactory to the Administrative Agent or (ii) the aggregate cash
balance on such accounts exceeds EUR 2,000,000 for a period of less than 5
consecutive days in any period of one month.

Section 4.33 Existing High Yield Notes and Existing FRN Bonds

Each Obligor will not, and will procure that no other Obligor makes any payments
of principal or interest on or otherwise purchases, redeems, defeases or
otherwise discharges amounts under the Existing High Yield Notes or the Existing
FRN Bonds other than by way of a Permitted HY Payment or a Permitted FRN
Payment, as the case may be.

Section 4.34 Conditions Subsequent

The Borrower shall procure that the following documents are provided to the
Administrative Agent as soon as reasonably practicable after the Completion
Date:

(a) copies of any relevant documentation in form and substance reasonably
satisfactory to the Administrative Agent evidencing, in respect of the
Transaction Security Documents, completion of any perfection requirements which
could not be carried out on the Completion Date are provided to the
Administrative Agent;

 

64



--------------------------------------------------------------------------------

(b) the Group Structure Chart which shows the Group assuming that the Completion
Date has occurred;

(c) evidence that Memorex’ €10 million 7.58% bonds due 2013 and €7.5 million
7.8935% bonds due 2014, together with Security granted by members of the Group
in respect thereof, has been discharged;

(d) evidence that any members of the Group required to accede as Additional
Guarantor on or prior to the Clean-Up Date in accordance with this Credit
Agreement (referred to in this paragraph as “relevant Obligors”) have done so or
will have done so including an Accession Document executed by the relevant
Obligor and the Borrower; and

(e) documentation equivalent to that referred to in paragraphs 2 to 12 inclusive
of Schedule 2 Part 2 with respect to each relevant Obligor.

Section 4.35 Change of Control

(a) Upon the occurrence of a Change of Control, each Lender will have the right
to require the Borrower to prepay all or any part of the principal amount of
such Lender’s Loans pursuant to the offer described below (the “Change of
Control Offer”) at a prepayment price in cash equal to (i) with respect to
Bridge Loans, 100 percent of the aggregate principal amount thereof plus accrued
and unpaid interest thereon, if any, to the date of prepayment and (ii) with
respect to Term Loans, 101 percent of the aggregate principal amount thereof
plus accrued and unpaid interest thereon, if any, to the date of prepayment
(collectively, the “Change of Control Payment”). Within 10 days following any
Change of Control, the Borrower will mail a notice to each Lender describing the
transaction or transactions that constituted the Change of Control and offer to
repay the Loans on the date specified in such notice, which date shall be no
earlier than 10 days and no later than 20 days from the date such notice is
mailed (the “Change of Control Payment Date”), pursuant to the procedures set
forth below.

(b) Notice of a Change of Control Offer shall be mailed by the Borrower to the
Lenders at their addresses set forth in the Register. The Change of Control
Offer shall remain open from the time of mailing until the Change of Control
Payment Date. The notice shall be accompanied by a copy of the most recent
reports furnished pursuant to Section 5.1(a) and (b). The notice shall contain
all instructions and materials necessary to enable such Lenders to elect to be
prepaid pursuant to the Change of Control Offer.

(c) On the Change of Control Payment Date, the Borrower shall (i) repay all
Loans or portions thereof of each Lender that properly elected repayment thereof
pursuant to the Change of Control Offer, (ii) pay the Change of Control Payment
for each such Loan (or portion thereof) elected to be repaid and (iii) deliver
to each such Lender a new Bridge Note equal in principal amount (excluding
premiums, if any) to the unpurchased portion of the corresponding Bridge Note
surrendered, if any. The Borrower will notify the remaining Lenders of the
results of the Change of Control Offer on or as soon as practicable after the
Change of Control Payment Date.

Section 4.36 PIK Notes Refinancing

(a) Upon the occurrence of a PIK Notes Refinancing, each Lender will have the
right to require the Borrower to prepay all or any part of the principal amount
of such Lender’s Loans pursuant to the offer described below (the “PIK Notes
Refinancing Offer”) at a prepayment price in cash equal to (i) with respect to
Bridge Loans, 100 percent of the aggregate principal amount

 

65



--------------------------------------------------------------------------------

thereof plus accrued and unpaid interest thereon, if any, to the date of
prepayment and (ii) with respect to Term Loans, 101 percent of the aggregate
principal amount thereof plus accrued and unpaid interest thereon, if any, to
the date of prepayment (collectively, the “PIK Notes Refinancing Payment”).
Within 10 days following any PIK Notes Refinancing, the Borrower will mail a
notice to each Lender describing the transaction or transactions that
constituted the PIK Notes Refinancing and offer to repay the Loans on the date
specified in such notice, which date shall be no earlier than 10 days and no
later than 20 days from the date such notice is mailed (the “PIK Notes
Refinancing Payment Date”), pursuant to the procedures set forth below.

(b) Notice of a PIK Notes Refinancing Offer shall be mailed by the Borrower to
the Lenders at their addresses set forth in the Register. The PIK Notes
Refinancing Offer shall remain open from the time of mailing until the PIK Notes
Refinancing Payment Date. The notice shall be accompanied by a copy of the most
recent reports furnished pursuant to Section 5.1(a) and Section 5.1(b). The
notice shall contain all instructions and materials necessary to enable such
Lenders to elect to be prepaid pursuant to the PIK Notes Refinancing Offer.

(c) On the PIK Notes Refinancing Payment Date, the Borrower shall (i) repay all
Loans or portions thereof of each Lender that properly elected repayment thereof
pursuant to the PIK Notes Refinancing Offer, (ii) pay the PIK Notes Refinancing
Payment for each such Loan (or portion thereof) elected to be repaid and
(iii) deliver to each such Lender a new Bridge Note equal in principal amount
(excluding premiums, if any) to the unpurchased portion of the corresponding
Bridge Note surrendered, if any. The Borrower will notify the remaining Lenders
of the results of the PIK Notes Refinancing Offer on or as soon as practicable
after the PIK Notes Refinancing Payment Date.

Section 4.37 Issuance of Refinancing Securities

Each of the Borrower and its respective Subsidiaries will use their reasonable
best efforts, as soon as reasonably practicable upon the request of the
Arrangers, to issue and sell the Securities (as defined in the Engagement
Letter) or, to the extent agreed with the Arrangers, other Permanent Securities
(collectively, the “Refinancing Securities”) in an underwritten offering or
private placement and, in connection therewith:

(a) prepare and deliver to the Arrangers as soon as reasonably practicable upon
the request of the Arrangers an initial draft of an offering memorandum or
offering memoranda for a distribution of the Refinancing Securities containing
such information in form and content customary for offerings underwritten by the
Arrangers, in its capacity as Arrangers of the Refinancing Securities, of high
yield notes in the United States pursuant to Rule 144A under the Securities Act
by foreign issuers; and

(b) prepare and deliver to the Arrangers by a date to be agreed (i) audited
consolidated financial statements of each of the Borrower and, to the extent
Memorex is controlled by the Borrower, Memorex, which shall include audited
balance sheets as of the end of the last two fiscal years, audited statements of
changes in equity for the last three fiscal years, audited income statements for
the last three fiscal years and audited statements of cash flows for the last
three fiscal years and shall be accompanied by an audit report and unaudited
consolidated pro forma financial statements as is customary for similar
transactions, (ii) interim consolidated financial statements of each of the
Borrower and, to the extent Memorex is controlled by the Borrower, Memorex (in
each case reviewed pursuant to SAS 100), as of and for any interim period
following the date of the audited financial statements referred to above
(together with the same period in the prior year) (provided, (x) in the case of
Memorex, such financial statements

 

66



--------------------------------------------------------------------------------

need only be prepared and delivered to the extent they would be required to be
included in a registration statement filed under the Securities Act with respect
to an offering by the Borrower of Refinancing Securities and (y) that such
financial statements need not be reconciled to the Accounting Principles and
need not contain an audited footnote(s) setting out condensed consolidating
financial information in respect of each of the guarantors in accordance with
Regulation S-X under the Securities Act) if in the reasonable judgment of the
Arrangers a review of such financial statements would be required to obtain a
SAS 72 comfort letter (or such other comfort letter reasonably acceptable to the
Arrangers) with negative assurances (that is, if the closing of the issuance of
the offering occurs more than 135 days after the date of the audited financial
statements referred to above) and (iii) consolidated pro forma income statement
and balance sheet information of the Borrower (including, to the extent Memorex
is controlled by the Borrower, Memorex), together with explanatory footnotes,
for the acquisition of Memorex and refinancing and any other relevant matters
that have occurred during or subsequent to the most recent fiscal year and the
last twelve months; and

(c) to co-operate fully with the Mandated Lead Arrangers and their counsel in
connection with, and cause their senior officers, representatives and auditors
to be reasonably available for, due diligence and drafting meetings; and

(d) prepare and deliver to the Arrangers by a date to be agreed an updated,
complete offering memorandum or offering memoranda for a distribution of the
Refinancing Securities containing such information in form and content customary
for offerings underwritten by the Arrangers, in its capacity as Arrangers of the
Refinancing Securities, of high yield notes in the United States pursuant to
Rule 144A under the Securities Act by foreign issuers.

For the avoidance of doubt, it is acknowledged that there is no obligation that
the Bridge Borrower High Yield Notes be registered under the Securities Act.

Section 4.38 Marketing of Refinancing Securities

In connection with Section 4.37 and the Engagement Letter, each of the Borrower
and its Subsidiaries will use their reasonable best efforts, as soon as
practicable upon the request of the Arrangers, to:

(a) prepare materials for, and cause its senior management (including, to the
extent Memorex is controlled by the Borrower, Memorex’s Chief Executive Officer
and Chief Financial Officer) to participate in, presentations as reasonably
requested by the Arrangers to the appropriate rating agencies to obtain ratings
for the Refinancing Securities and a corporate rating for the Borrower;

(b) provide all information to the Arrangers and its advisors as the Arrangers
shall reasonably request in connection with legal and business due diligence;

(c) cause its senior management (including, to the extent Memorex is controlled
by the Borrower, Memorex’s Chief Executive Officer and Chief Financial Officer)
to participate in meetings and customary road show presentations for the sale of
the Refinancing Securities and other customary marketing efforts, in each case,
as reasonably requested by the Arrangers;

(d) upon pricing of any Refinancing Securities, deliver an executed copy of the
purchase agreement relating to the Refinancing Securities and on or prior to the
issue date of the Refinancing Securities deliver customary closing documents as
reasonably requested by the

 

67



--------------------------------------------------------------------------------

Arrangers, which shall include, among other things, closing certificates, legal
opinions, 10b-5 statements and comfort letters (which shall cover the periods
for which financial information is included in the relevant offering memorandum
in form and substance reasonably satisfactory to the Arrangers);

(e) list the Refinancing Securities on the London Stock Exchange, the Luxembourg
Stock Exchange or the Irish Stock Exchange or such other securities exchange, in
each case as the Borrower and the Arrangers may mutually determine; and

(f) reasonably promptly notify the Arrangers (i) of any material change in the
Capital Stock or long-term debt of any of the Borrower, any Material Subsidiary
or, to the extent Memorex is controlled by the Borrower, Memorex or any of its
material subsidiaries or any adverse change, or any development involving a
prospective adverse change, in or affecting the general affairs, management,
financial position, shareholders’ equity or results of operations of the
Borrower, and (ii) if any information furnished by the Borrower, any Material
Subsidiary or, to the extent Memorex is controlled by the Borrower, Memorex or
any of its material subsidiaries or any of their respective affiliates to the
Arrangers in connection with their engagement under the Engagement Letter is or
becomes inaccurate, incomplete or misleading in any material respect.

ARTICLE V.

INFORMATION UNDERTAKINGS

Section 5.1 Financial statements

The Borrower shall supply to the Administrative Agent in sufficient copies for
all the Lenders:

(a) on the date of the relevant filing with the U.S. Securities and Exchange
Commission (or, to the extent HTCC is not subject to Section 13 or 15(d) of the
Exchange Act, on the date such relevant filing would have been required to be
filed if HTCC were so subject), all annual reports required to be filed with the
U.S. Securities and Exchange Commission; provided that the financial statements
contained in any such report (and any financial information derived therefrom
and contained in such report) may be denominated in U.S. Dollars and provided
further that any such report will include, in a footnote, the following
condensed consolidating financial information of the Borrower for the same
periods covered by such report: total revenue; net profit (loss); cash and cash
equivalents; total liabilities; earnings before interest, taxes, depreciation
and amortization; capital expenditure; net interest expense; and net cash flow
provided by (used in) operating activities; and

(b) (if available or required by law to be prepared) within any statutory time
period allowed for the preparation thereof and only if requested by the
Administrative Agent, the audited statutory financial statements (consolidated
if appropriate) of the Borrower for that Financial Year; and

(c) on the date of the relevant filing with the U.S. Securities and Exchange
Commission (or, to the extent HTCC is not subject to Section 13 or 15(d) of the
Exchange Act, on the date such relevant filing would have been required to be
filed if HTCC were so subject), all quarterly reports required to be filed with
the U.S. Securities and Exchange Commission; provided that the financial
statements contained in any such report (and any financial information derived
therefrom and contained in such report) may be denominated in U.S. Dollars and
provided further that any such report will include, in a footnote, the following
condensed

 

68



--------------------------------------------------------------------------------

consolidating financial information of the Borrower for the same periods covered
by such report: total revenue; net profit (loss); cash and cash equivalents;
total liabilities; earnings before interest, taxes, depreciation and
amortization; capital expenditure; net interest expense; and net cash flow
provided by (used in) operating activities.

Section 5.2 Requirements as to Accounts

(a) The Borrower shall procure that each set of Accounts delivered by the
Borrower pursuant to Section 5.1:

(i) gives (if audited) a true and fair view of, or (if unaudited) fairly
presents, the financial condition of the relevant person as at the date to which
those Accounts were drawn up and the results of operations for the accounting
period then ended; and

(ii) includes a balance sheet, profit and loss account and cashflow statement
provided that in respect of any periods ending on or prior to the third Quarter
Date after Completion this shall only be required if reflected in the reporting
practices of the Group as of the Closing Date.

(b) Where an amount in the Accounts is not denominated in the Base Currency, it
shall be converted into the Base Currency at the rates specified in the Agreed
Upon Procedures Report.

(c) Each set of Accounts delivered by the Borrower pursuant to Section 5.1:

(i) shall be accompanied by a report by the chief financial officer of the
Borrower explaining any material differences in the financial performance of the
Borrower and the Group for the period to which the Accounts relate to the
projected performance for that period set out in the Budget; and

(ii) other than Accounts described in Section 5.1(b), shall be prepared using
the Accounting Principles, accounting practices and financial reference periods
consistent with those applied in the preparation of the Base Case Model;

unless, in relation to any set of Accounts, the Borrower notifies the
Administrative Agent that there has been a change in the Accounting Principles,
or the accounting practices and it delivers to the Administrative Agent:

(A) a description of any change necessary for those Accounts to reflect the
Accounting Principles, or accounting practices, upon which the Base Case Model
were prepared; and

(B) sufficient information, in form and substance as may be reasonably required
by the Administrative Agent, to enable the Lenders and to make an accurate
comparison between the financial position indicated in those Accounts and the
Budget.

(d) If the Borrower notifies the Administrative Agent of a change in accordance
with paragraph (c) above or there is a change of its Financial Year end then the
Borrower and the Administrative Agent shall enter into negotiations in good
faith with a view to agreeing:

(i) whether or not the change might result in any material alteration in the
commercial effect of any of the terms of this Credit Agreement; and

 

69



--------------------------------------------------------------------------------

(ii) if so, any amendments to this Credit Agreement which may be necessary to
ensure that the change does not result in any material alteration in the
commercial effect of those terms,

and if any amendments are agreed to the satisfaction of the Majority Lenders
(acting reasonably) they shall take effect and be binding on each of the Parties
in accordance with their terms.

Any reference in this Credit Agreement to any Accounts shall be construed as a
reference to those Accounts as adjusted to reflect the basis upon which the Base
Case Model or, as the case may be, the Original Financial Statements were
prepared.

Section 5.3 Budget

(a) The Borrower shall supply to the Administrative Agent in sufficient copies
for all the Lenders, as soon as the same become available but in any event not
less than 30 days after the start of each of its Financial Years, an annual
Budget for that Financial Year.

(b) Subject to any legal or regulatory restriction, any bona fide party
confidentiality undertaking or other bona fide party confidentiality requirement
binding on any member of the Group and to any restriction imposed on (i) any
member of the Group; (ii) its direct or indirect Holding Company; or (iii) any
direct or indirect shareholder of such person (any person falling within any of
(i) to (iii), an “Affected Person”) by the rules, legal requirements or other
laws of any listing or other authority, any stock exchange or any similar market
on which any shares or other securities of any Affected Person are listed, the
Borrower shall ensure that each Budget:

(i) includes the key items from the projected consolidated profit and loss
account (or equivalent income statement), balance sheet and cash flow statement
for the Group (broken down on a quarterly and year to date basis);

(ii) is prepared in accordance with the Accounting Principles and the accounting
practices and financial reference periods applied to the Accounts; and

(iii) has been approved by the board of directors of the Borrower.

(c) If the Borrower updates or changes the Budget, it shall promptly deliver to
the Administrative Agent, in sufficient copies for each of the Lenders, such
updated or changed Budget together with a written explanation of the main
changes in that Budget (which will then become the Budget for the relevant
Financial Year of the Borrower for the purposes of this Credit Agreement).

Section 5.4 Presentations

Upon the Administrative Agent’s request (not to be made more than once in every
Financial Year), at least two directors of the Borrower (one of whom shall be
the chief financial officer) must give a presentation to the Bridge Finance
Parties about the on-going business and financial performance of the Group.

 

70



--------------------------------------------------------------------------------

Section 5.5 Year-end

The Borrower shall notify the Administrative Agent of a change of its Financial
Year.

Section 5.6 Information: miscellaneous

Subject to any legal or regulatory restriction, any bona fide party
confidentiality undertaking or other bona fide party confidentiality requirement
binding on any member of the Group and to any restriction imposed on (i) any
member of the Group; (ii) its direct or indirect Holding Company; or (iii) any
direct or indirect shareholder of such person (any person falling within any of
(i) to (iii), an “Affected Person”) by the rules, legal requirements or other
laws of any listing or other authority, any stock exchange or any similar market
on which any shares or other securities of any Affected Person are listed, the
Borrower shall supply to the Administrative Agent (in sufficient copies for all
the Lenders, if the Administrative Agent so requests):

(a) at the same time as they are dispatched, copies of all documents dispatched
by the Borrower or any other Obligor (other than in the ordinary course of
business) to its creditors generally (or any class of them) and of all documents
dispatched by Borrower to its shareholders as a matter of mandatory law;

(b) promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group, and which, if adversely determined,
would be reasonably likely to have a Material Adverse Effect;

(c) promptly upon receipt, any document that amends, varies, novates,
supplements, waives or terminates the Acquisition Documents as furnished to the
Administrative Agent under this Credit Agreement;

(d) promptly after any material change in the structure of the Group, a revised
Group Structure Chart in the form delivered to the Administrative Agent under
Section 4.34 of this Credit Agreement; and

(e) promptly on request, such further information regarding the financial
condition, assets and operations of the Group as any Bridge Finance Party
through the Administrative Agent may reasonably request.

Section 5.7 Notification of default

(a) The Borrower shall notify the Administrative Agent of any Default (and the
steps, if any, being taken to remedy it) promptly upon becoming aware of its
occurrence.

(b) Promptly upon request by the Administrative Agent, the Borrower shall supply
to the Administrative Agent a certificate signed by its sole director or senior
officers on its behalf certifying that no Default is continuing (or if a Default
is continuing, specifying the Default and the steps, if any, being taken to
remedy it).

Section 5.8 “Know your customer” checks

(a) If:

(i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Credit Agreement;

 

71



--------------------------------------------------------------------------------

(ii) any change in the status of an Obligor or the composition of the
shareholders of an Obligor after the date of this Credit Agreement; or

(iii) a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Credit Agreement to a party that is not a Lender prior to
such assignment or transfer,

obliges the Administrative Agent, the Security Agent or any Lender (or, in the
case of paragraph (iii) above, any prospective new Lender) to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, each Obligor shall
promptly upon the request of the Administrative Agent, the Security Agent or any
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Administrative Agent (for itself or on behalf
of any Lender), the Security Agent or any Lender (for itself or, in the case of
the event described in paragraph (iii) above, on behalf of any prospective new
Lender) in order for the Administrative Agent, the Security Agent, such Lender
or, in the case of the event described in paragraph (iii) above, any prospective
new Lender to carry out and be satisfied with the results of all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

(b) Each Lender shall promptly upon the request of the Administrative Agent or
the Security Agent supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Administrative Agent or the
Security Agent (for themselves) in order for the Administrative Agent or the
Security Agent to carry out and be satisfied with the results of all necessary
“know your customer” or other similar checks under all applicable laws and
regulations pursuant to the transactions contemplated in the Finance Documents.

(c) The Borrower shall, by not less than 5 Business Days’ prior written notice
to the Administrative Agent, notify the Administrative Agent (which shall
promptly notify the Lenders) of its intention to request that one of its
Subsidiaries becomes an Additional Obligor pursuant to the terms of this Credit
Agreement.

(d) Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Obligor obliges the Administrative Agent, the
Security Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall promptly upon the request of the
Administrative Agent, the Security Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Administrative Agent (for itself or on behalf of any Lender), the Security
Agent or any Lender (for itself or on behalf of any prospective new Lender) in
accordance with the relevant person’s general business practices in order for
the Administrative Agent, the Security Agent or such Lender or any prospective
new Lender to carry out and be satisfied with the results of all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the accession of such Subsidiary to this Credit Agreement as an
Additional Obligor.

 

72



--------------------------------------------------------------------------------

ARTICLE VI.

CONDITIONS PRECEDENT

Section 6.1 Initial Conditions Precedent

A Lender will only be obligated to participate in relation to any Utilization
if, on or before the Utilization Date for that Bridge Loan, the Administrative
Agent has received or is satisfied that it will receive all of the documents and
other evidence set out in Part 1 Schedule 2 in form and substance satisfactory
to the Administrative Agent (acting reasonably). The Administrative Agent shall
notify the Borrower and the relevant Lenders promptly upon being so satisfied.

Section 6.2 Further Conditions Precedent

Subject to the “certain funds” provisions set out in Section 6.3, each Lender
will only be obliged to participate in relation to any Utilization if on the
date of the Request and on the proposed Utilization Date:

(a) in the case of a Term Loan, no notice of acceleration or cancellation has
been given pursuant to Section 8.22 as a result of the occurrence of an Event of
Default and, in the case of any other Utilization, no Default is continuing or
would result from the proposed Utilization; and

(b) the Repeating Representations that are stipulated to be made by an Obligor
on the relevant Utilization Date are true and accurate (in all material respects
in the case of Repeating Representations to which a materiality test is not
already applied in accordance with their terms).

Section 6.3 Certain Funds Period

Subject to Section 6.1, during the period commencing on the Signing Date and
ending on the earlier of (a) the Completion Date and (b) the date that is 240
days after the date of the Acquisition Agreement if the initial Utilization Date
has not occurred by that date:

(a) in relation to a Utilization under this Credit Agreement to be made during
such periods, the drawstop conditions in this Credit Agreement will apply as if
they referred only to Major Representations, Major Undertakings, Major Events of
Default and Change of Control; and

(b) subject to the provisions of this Credit Agreement relating to it becoming
unlawful for a Lender to perform its obligations or to fund or maintain its
participation in any Utilization, no Bridge Finance Party shall:

(i) cancel any of its commitments to the extent to do so would prevent or limit
the making of any Utilization;

(ii) rescind, terminate or cancel this Credit Agreement or a Bridge Loan or
exercise any similar right or remedy or make or enforce any claim under the
Finance Documents it may have to the extent to do so would prevent or limit the
making of any Utilization;

(iii) refuse to participate in the making of any Utilization;

 

73



--------------------------------------------------------------------------------

(iv) exercise any right of set-off or counterclaim in respect of any
Utilization; or

(v) cancel, accelerate or cause repayment or prepayment of any amounts owing
under this Credit Agreement or under any other Finance Document in respect of
any Utilization or where to do so would prevent or limit the making of any
Utilization,

unless any of the conditions referred to in paragraph (a) above apply.

(c) For the purposes of paragraph (a) above:

(i) “Major Representation” means a representation with respect only to the
Borrower and the Major Companies under any of the following Sections contained
in ARTICLE III: Section 3.2, Section 3.3, Section 3.4, Section 3.5 or
Section 3.8;

(ii) “Major Undertaking” means an undertaking with respect only to the Borrower
and the Major Companies under any of the following Sections referred to in
ARTICLE IV: Section 4.20, Section 4.22, Section 4.23 and Section 4.26; and

(iii) “Major Event of Default” means with respect only to the Borrower and the
Major Companies any Event of Default under any of the following clauses referred
to in ARTICLE VIII: Section 8.2, Section 8.3 insofar as it relates to a breach
of any Major Undertaking, Section 8.5 insofar as it relates to a breach of any
Major Representation, Section 8.6, Section 8.7, Section 8.9, Section 8.11,
Section 8.13, Section 8.14, Section 8.15, Section 8.17, Section 8.19 and
Section 8.20.

ARTICLE VII.

TRANSFER OF THE LOANS, THE INSTRUMENTS EVIDENCING SUCH LOANS AND THE

EXCHANGE NOTES; REPRESENTATIONS OF LENDERS; PARTICIPATIONS

Section 7.1 Transfer of the Loans

Each Lender will be free to sell or transfer all or any part of the Loans or the
instruments evidencing the Loans (including without limitation, participation in
the Loans) to any third party and to pledge any or all of the Loans to any
commercial bank or other institutional lender, but in compliance with, to the
best of its knowledge, applicable laws; provided however, that:

(a) prior to the Completion Date, the Borrower shall have approved such sale,
transfer or assignment;

(b) after the Completion Date, and provided that no Event of Default is
continuing (in which case no such consultation shall be required), such Lender
shall have consulted with the Borrower regarding such sale, transfer or
assignment of such Loan or Loans, provided however, that no such consultation
will be required in respect of a sale, transfer or assignment of any Term Loans;

(c) until the Initial Maturity Date, the Original Lenders shall continue to hold
at least a majority of the outstanding principal amount of the Bridge Loans;

(d) the principal amount so sold, transferred, assigned or pledged is not less
than Euro 50,000 or its equivalent in other currencies, or, if the value is
lower, the assignee, transferee or pledge qualifies as a professional market
party under the terms of the Dutch Financial Supervision Act (Wet op het
financieel toezicht); and

 

74



--------------------------------------------------------------------------------

(e) the Administrative Agent shall not be required to register the transfer of
all or any part of the Loans or the instruments evidencing the Loans until a
transfer fee of Euro 1,500 has been remitted to the Administrative Agent in
connection with such transfer.

Section 7.2 Transfer of the Exchange Notes

Each Lender acknowledges that none of the Exchange Notes have been registered
under the Securities Act and represents and agrees that it may only acquire
Exchange Notes for its own account and that it will not, directly or indirectly,
transfer, sell, assign, pledge or otherwise dispose of the Exchange Notes (or
any interest therein) unless such transfer, sale, assignment, pledge or other
disposition is made (i) pursuant to an effective registration statement under
the Securities Act or (ii) pursuant to an available exemption from registration
under, and otherwise in compliance with, the Securities Act. Each of the Lenders
acknowledges that the Exchange Notes will bear a legend restricting the transfer
thereof in accordance with the Securities Act.

Subject to the provisions of the previous paragraph, the Borrower and each
Guarantor agrees that, with the consent of the Administrative Agent, each Lender
will be free to sell or transfer all or any part of the Exchange Notes to any
third party in compliance, to the best of its knowledge, with applicable laws
and to pledge any or all of the Exchange Notes to any commercial bank or other
institutional lender.

Section 7.3 Permitted Assignments

Any Lender may, in the ordinary course of its business and in accordance, to the
best of its knowledge, with applicable law, and in accordance with the transfer
requirements of Section 7.1, Section 7.2 and Section 7.5 at any time assign to
one or more banks or other entities (“Purchasers”) all or any part of its rights
and obligations hereunder and under the Bridge Finance Documents. Such
assignment shall be made pursuant to an Assignment and Acceptance substantially
in the form of Exhibit A or in such other form as may be agreed to by the
parties thereto.

Section 7.4 Permitted Participants; Effect

(a) Any Lender may, in the ordinary course of its business and in accordance
with applicable law and Section 7.5, at any time sell to one or more banks,
funds or other persons (“Participants”) participating interests in any Loan
owing to such Lender, any Bridge Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Bridge Finance
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Bridge Finance Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Loans and the holder of any Note issued to it in evidence
thereof for all purposes under the Bridge Finance Documents, all amounts payable
by the Borrower under this Credit Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Bridge Finance
Documents.

(b) Each Lender shall retain the sole right to approve, without the consent of
any Participant, any amendment, modification or waiver of any provision of the
Bridge Finance Documents other than any amendment, modification or waiver with
respect to any Loan or

 

75



--------------------------------------------------------------------------------

Commitment in which such Participant has an interest which forgives principal,
interest or fees or reduces the interest rate or fees payable with respect to
any such Loan or Commitment, extends the Maturity Date, postpones any date fixed
for any regularly scheduled payment of principal of, or interest or fees on, any
such Loan or Commitment or releases any guarantor of any such Loan or releases
all or substantially all of the collateral, if any, securing any such Loan.

(c) The Borrower agrees that each Participant shall be deemed to have the right
of setoff provided in Section 2.11 in respect of its participating interest in
amounts owing under the Bridge Finance Documents to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
the Bridge Finance Documents, provided that each Lender shall retain the right
of setoff provided in Section 2.11 with respect to the amount of participating
interests sold to each Participant. The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 2.11, agrees to share with each Lender, any amount received pursuant to
the exercise of its right of setoff, such amounts to be shared in accordance
with Section 2.11 as if each Participant were a Lender.

(d) The Borrower agrees that each Participant shall be deemed to have the rights
provided in Section 2.10 in respect of its participating interest in amounts
owing under the Bridge Finance Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the
Bridge Finance Documents, provided that a Participant shall not be entitled to
receive any greater payment under Section 2.10 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.

Section 7.5 Dissemination of Information

The Borrower authorizes each Lender to disclose to any Participant or Purchaser
or any other person acquiring an interest in the Bridge Finance Documents by
operation of law (each a “Transferee”) and any prospective Transferee any and
all information in such Lender’s possession concerning the creditworthiness of
the Borrower and its Subsidiaries.

Section 7.6 Replacement Securities upon Transfer or Exchange

Upon surrender of any Exchange Notes by any Lender in connection with any
permitted transfer or exchange, the Borrower will execute and deliver in
exchange therefore a new Exchange Note or Exchange Notes of the same aggregate
tenor and principal amount, payable to the order of such persons and in such
denominations as such Lender may request. The Borrower may require payment by
such Lender of a sum sufficient to cover any stamp tax or governmental charge
imposed in respect of any such transfer.

Section 7.7 Register

The Administrative Agent shall, on behalf of the Borrower, maintain a copy of
each Assignment and Acceptance delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
and the principal amount of the Loans owing to each Lender from time to time,
and any interest due and payable with respect thereto. The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, each Lender and the Administrative Agent shall treat each person whose
name is recorded in the Register as the owner of the Loans for all purposes of
this Credit Agreement. Notwithstanding anything to the contrary, any assignment
of any Loan shall be effective only upon appropriate entries with respect
thereto being made

 

76



--------------------------------------------------------------------------------

in the Register. The Administrative Agent will allow any Lender to inspect those
sections of the Register relating to such Lender’s Commitment and copy such
sections of the Register at the Administrative Agent’s principal place of
business during normal business hours not otherwise provided for herein.

Section 7.8 Promissory Note

(a) The Borrower’s obligation to pay the principal of, and interest on, the
Loans made to it by each Lender shall be evidenced in the Register maintained by
the Administrative Agent pursuant to Section 7.7 and shall, if requested by such
Lender, also be evidenced by a Bridge Note substantially in the form of Exhibit
B-1 with blanks appropriately completed in conformity herewith.

(b) The Bridge Note issued to each Lender with a Loan Commitment or with
outstanding Loans shall (i) be executed by the Borrower and each Guarantor,
(ii) be payable to such Lender or its registered assigns and be dated the
Completion Date (or, if issued after the Completion Date, the date of the
issuance thereof), (iii) be in a stated principal amount equal to the Loans made
by such Lender on the Completion Date (or, if issued after Completion Date, be
in a stated principal amount equal to the outstanding principal amount of Loans
of such Lender at such time) and be payable in the outstanding principal amount
of Loans evidenced thereby, (iv) mature on the Maturity Date, (v) bear interest
as provided in the appropriate clause of Section 2.4 in respect of the Loans
evidenced thereby, (vi) be subject to optional repayment as provided in
Section 2.6, mandatory repayment as provided in Section 2.5, (vii) reflect the
currency of the Loan, and (viii) be entitled to the benefits of, and subject to
all the conditions of, this Credit Agreement and the other relevant Bridge
Finance Documents (including payments of any other amounts).

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.1 Events of Default

Each of the events or circumstances set out in Section 8.2 to Section 8.21,
inclusive, is an Event of Default (whether or not caused by any reason outside
the control of any member of the Parent Group).

Section 8.2 Non-payment

Any amount due and payable under any Finance Document is not paid on the due
date in the currency and manner stipulated in the relevant Finance Document
unless its failure to pay is caused by administrative or technical errors and
payment is made promptly and in any event within 3 Business Days.

Section 8.3 Breach of certain obligations

The Borrower commits any breach of any of the undertakings contained in
(i) Section 4.34, Section 4.17(a)(i)-(ii), Section 4.3(a), Section 4.4,
Section 4.19, Section 4.20, Section 4.21, Section 4.22, Section 4.23,
Section 4.25, Section 4.26, Section 4.28, Section 4.29, Section 4.31,
Section 4.32(a)-(b) and Section 4.32(d) or (ii) the Engagement Letter.

 

77



--------------------------------------------------------------------------------

Section 8.4 Breach of other obligations

Any member of the Parent Group or any other Security Provider commits any breach
of or omits to observe any of the obligations or undertakings expressed to be
assumed by them under the Finance Documents (other than failure to pay any sum
when due or any breach of the undertakings referred to in Section 8.3 above)
and, if such breach or omission is capable of remedy, (i) in respect of
Section 5.1 such documentation is either not delivered to the Lenders within 5
Business Days of the Administrative Agent notifying the Borrower or the breach
is not remedied within 28 days of the Administrative Agent notifying the Parent
of such default and (ii) in all other circumstances (other than failure to pay
any sum when due or any breach of Section 5.1 or any breach of the undertakings
referred to in Section 8.3 above), the breach or omission is not remedied within
28 days of the Administrative Agent notifying the Borrower of such default.

Section 8.5 Misrepresentation

Any representation or warranty made or deemed to be made or repeated by or in
respect of any member of the Parent Group in or pursuant to the Finance
Documents or in any notice, certificate or statement referred to in or delivered
under the Finance Documents is or proves to have been incorrect or misleading in
any material respect on the date on which it was made or deemed to be made or
repeated.

Section 8.6 Challenge to security

Any Transaction Security Document is not or ceases to be effective (save as a
result of a Lender transferring all or any part of its Commitment) otherwise
than in accordance with Section 7 or any member of the Parent Group shall in any
way challenge, or any proceedings shall in any way be brought to challenge (and
in the case of a proceeding brought by someone other than any member of the
Parent Group shall continue unstayed for 21 days) (unless the Administrative
Agent is satisfied that such proceedings are frivolous and vexatious) the prior
status of the encumbrances created by the Transaction Security Documents or the
validity or enforceability of the Transaction Security Documents Provided that
the creation or existence of the Permitted Encumbrances shall not be deemed to
be a challenge to the prior status of such encumbrances for the purposes of
this Section 8.6.

Section 8.7 Cross-default

(a) Any Borrowed Money of any member of the Parent Group (other than Borrowed
Money under any Finance Document) which, in aggregate and including for these
purposes any Borrowed Money referred to in Section 8.7 (b) and (c) below and any
amount referred to in Section 8.8 exceeds Euro 5,000,000 or its equivalent is
not paid when due (or within any applicable grace period expressly contained in
the agreement relating to such Borrowed Money in its original terms) or becomes
due and payable prior to the date when it would otherwise have become due; or

(b) Any creditor of any member of the Parent Group declares any such Borrowed
Money in excess of Euro 5,000,000 or its equivalent in aggregate due and payable
by reason of a default prior to the date when it would otherwise have become
due; or

(c) Any creditor of any member of the Parent Group becomes entitled to declare
any such Borrowed Money in excess of Euro 5,000,000 or its equivalent in
aggregate due and payable prior to the date when it would otherwise have become
due save where such creditor is a supplier of goods or services to the relevant
member of the Parent Group and any such entitlement is being contested in good
faith by such member of the Parent Group.

 

78



--------------------------------------------------------------------------------

Section 8.8 Hedging Default

Any member of the Group fails to make payment of an aggregate amount in excess
of Euro 2,500,000 or its equivalent in respect of any interest rate or currency
swap or other hedging arrangements entered into by it or commits any breach or
an event entitling the relevant counterparty to terminate such swap or other
hedging arrangements (howsoever described).

Section 8.9 Appointment of receivers and managers

(a) Any administrative or other receiver is appointed of the Parent or any
member of the Material Group or any part of its assets and/or undertakings,

(b) Any legal proceedings are taken to enforce any Encumbrance created by or
under the Existing High Yield Security Documents or the Existing FRN Security
Documents; or

(c) Any other legal proceedings are taken which are not irrevocably discharged
or withdrawn within 28 days of the commencement thereof to enforce any
Encumbrance over all or any part of the assets of any member of the Material
Group.

Section 8.10 HTCC, Parent and intervening Holding Companies

(a) Any member of the HTCC Group (other than a Subsidiary which is a member of
the Parent Group) undertakes or engages in any business activity other than:

(i) acting as an indirect Holding Company of the Borrower including all
activities incidental to its role as a Holding Company (including the retention
of professional advisors as needed), issuing Capital Stock (solely in the case
of HTCC) and, if applicable, activities reasonably relating to being a public
listed company;

(ii) incurring payment-in-kind debt (and pledging its assets as security
therefor), provided that the Borrower determines (such determination to be
evidenced by a certificate of the Borrower signed by an Authorized Officer) that
the incurrence of such debt will not materially affect either the Borrower’s
ability to make principal or interest payments under this Credit Agreement or
the Borrower’s ability to make principal or interest payments on the Existing
FRN Bonds or the Existing High Yield Notes as and when they come due; and

(iii) other activities not specifically enumerated in clauses (i) and (ii) above
that are de minimis in nature.

(b) For the purposes of this Section 8.10, “Capital Stock” means with respect to
any person, any and all shares, interests, partnership interests (whether
general or limited), participations, rights in or other equivalents (however
designated) of such person’s equity, any other interest or participation that
confers the right to receive a share of the profits and losses, or distributions
of assets of, such person and any rights (other than debt securities convertible
into or exchangeable for Capital Stock), warrants or options exchangeable for or
convertible into such Capital Stock, whether now outstanding or issued after the
date this Credit Agreement.

Section 8.11 Insolvency

(a) Either the Parent or any member of the Material Group which is domiciled or
which has a branch office in the Netherlands is declared bankrupt (in staat van
faillissement verklaard) or enters into a preliminary or definitive moratorium
(in voorlopige of definitive surseance van betaling gaan) pursuant to the Dutch
Bankruptcy Act (Faillissementswet); or

 

79



--------------------------------------------------------------------------------

(b) Either the Parent or any member of the Material Group which is domiciled or
which has a branch office in the Netherlands Antilles is declared bankrupt (in
staat van faillissement verklaard) or enters into a preliminary or definitive
moratorium (in voorlopige of definitive surseance van betaling gaan) pursuant to
the Netherlands Antilles Bankruptcy Decree (Faillissementsbesluit); or

(c) Either the Parent or any member of the Material Group which is domiciled or
which has a branch office in Hungary is deemed insolvent, or liquidation
proceedings are initiated against it (not being proceedings which the Parent or
relevant member of the Material Group can demonstrate to the satisfaction of the
Administrative Agent, by promptly as soon as it becomes aware of such
proceedings providing an opinion of Hungarian counsel (acceptable to the
Administrative Agent (acting reasonably)) to that effect, are frivolous,
vexatious or an abuse of process of the court or relate to a claim to which the
Parent or relevant member of the Material Group has a good defense and which are
being vigorously contested by the Parent or relevant member of the Material
Group and such proceedings are not discharged or stayed within 90 days) or a
liquidation order against the Parent or relevant member of the Material Group is
made pursuant to the Hungarian Act on Bankruptcy Proceedings, Liquidation
Proceedings and Final Accounting.

Section 8.12 Legal process

(a) Any judgment or order for an amount in excess of Euro 2,000,000 or its
equivalent is made against the Parent or any member of the Material Group and is
not stayed or complied with within 28 days (unless any such judgments and/or
orders are for an amount, in aggregate, which is less than Euro 5,000,000 and
the same are being appealed by such member of the Parent Group in good faith by
all appropriate proceedings); or

(b) A creditor attaches or takes possession of, or a distress, execution,
sequestration, diligence or other process is levied or enforced upon or sued out
against, any material part of the undertaking, assets, rights or revenues of the
Parent or any member of the Material Group and is not discharged within 28 days.

Section 8.13 Compositions

(a) Either the Parent or any member of the Material Group which is domiciled or
which has a branch office in Hungary, initiates a moratorium for the purpose of
concluding a composition with its creditors or makes an attempt to conclude a
composition with its creditors; or

(b) Any steps are taken or negotiations commenced, by the Parent or any member
of the Material Group or by their respective creditors with a view to proposing
any kind of composition, compromise or arrangement involving such company and
any group or class of its creditors generally.

Section 8.14 Winding-up

Any petition is presented and is not discharged within 14 days or other step is
taken for the purpose of winding up the Parent or any member of the Material
Group (not being a petition which the

 

80



--------------------------------------------------------------------------------

Parent or the relevant member of the Material Group can demonstrate to the
satisfaction of the Administrative Agent, by providing an opinion of Hungarian
counsel (acceptable to the Administrative Agent (acting reasonably)) to that
effect, is frivolous, vexatious or an abuse of the process of the court or
relates to a claim to which the Parent or the relevant member of the Material
Group has a good defense and which is being vigorously contested by the relevant
member of the Material Group) or an order is made or resolution passed for the
winding up of any member of the Parent or the Material Group or a notice is
issued convening a meeting for the purpose of passing any such resolution other
than for the purpose of an amalgamation or reconstruction previously approved in
writing by the Administrative Agent (acting on the instructions of the Majority
Lenders).

Section 8.15 Analogous proceedings

There occurs, in relation to the Parent or any member of the Material Group in
any country or territory in which any of them carries on business or to the
jurisdiction of which courts any part of their respective assets is subject, any
event which corresponds with, or has an effect equivalent or similar to, any of
those mentioned in Section 8.9 to Section 8.14 inclusive or the Parent or any
member of the Material Group (subject always to equivalent grace periods as are
referred to in such clauses being exceeded) otherwise becomes subject, in any
such country or territory, to the operation of any law relating to insolvency,
bankruptcy or liquidation.

Section 8.16 Principal Agreements

(a) Any Principal Agreement is terminated, suspended, revoked or cancelled or
otherwise ceases to be in full force and effect and such termination,
suspension, revocation or cancellation would be likely to have a Material
Adverse Effect unless services of a similar nature to those provided pursuant to
such Principal Agreement are at all times provided to the Group on similar
commercial terms or on terms no less beneficial to the relevant member of the
Group; or

(b) Any alteration or variation is made to any term of any Principal Agreement
which would or is reasonably likely to have a Material Adverse Effect; or

(c) Any member of the Group breaches any term of or repudiates any of its
obligations under any of the Principal Agreements where such breach or
repudiation would or is reasonably likely to have a Material Adverse Effect.

Section 8.17 Unlawfulness

It becomes unlawful at any time for the Borrower, any Obligor or any Security
Provider to perform any of their respective material (in the opinion of the
Majority Lenders (acting reasonably)) obligations under the Finance Documents.

Section 8.18 Telecommunications Laws

The Borrower, any Obligor or Security Provider fails to comply in any respect
with any term or condition of any Telecommunications Law where such
non-compliance would or is reasonably likely to have a Material Adverse Effect.

Section 8.19 Repudiation

The Borrower, any Obligor or Security Provider repudiates any Finance Document
to which it is a party or evidences an intention to repudiate any such Finance
Document.

 

81



--------------------------------------------------------------------------------

Section 8.20 Seizure

All or a material part of the undertakings, assets, rights or revenues of or
shares or other ownership interests in the Material Group (taken as a whole) are
seized, nationalized, expropriated or compulsorily acquired by or under the
authority of any government.

Section 8.21 Material events

(a) Any other event occurs or circumstances arise which would or is reasonably
likely to have a Material Adverse Effect; or

(b) The Parent has any direct or indirect interest in the share capital of any
body corporate other than as set out in the Group Structure Chart delivered
pursuant to Schedule 2 of this Credit Agreement.

Section 8.22 Acceleration

Subject to the “certain funds” provisions set out in Section 6.3, at any time
after the happening of any Event of Default, so long as the same is continuing,
the Administrative Agent may, and if so requested by the Majority Lenders shall,
without prejudice to any other rights of the Lenders, by notice to the Borrower
declare that:

(a) the obligation of each Lender to make its Commitment shall be terminated,
whereupon the Commitments shall be reduced to zero forthwith; and/or

(b) all or part of the Loans and all interest and commitment commission accrued
and all other sums payable under the Finance Documents have become due and
payable by the Borrower, whereupon the same shall, immediately, or on demand or
otherwise in accordance with the terms of such notice, become due and payable;
and/or

(c) the Transaction Security Documents (or any of them) have become enforceable
(in whole or in part) whereupon the same shall be enforceable.

Section 8.23 Demand basis

If, pursuant to Section 8.22(a), the Administrative Agent declares all or part
of the Loans to be due and payable on demand then, at any time thereafter, the
Administrative Agent may (and, if so instructed by the Majority Lenders, shall)
by written notice to the Borrower, copied to the Parent) call for repayment of
all or part of the Loans by the Borrower on such date as may be specified in
such notice whereupon the relevant part of the relevant Loans shall become due
and payable by the Borrower on the date so specified together with all interest
and commitment commission accrued and all other sums payable under the Finance
Document.

Section 8.24 Clean-Up

(a) Notwithstanding any other provision of any Finance Document for the duration
of the period from the Completion Date until the Clean-Up Date:

(i) any breach of a Major Representation or a Major Undertaking; or

 

82



--------------------------------------------------------------------------------

(ii) any Event of Default constituting a Major Event of Default under
Section 8.3 and 8.5 (to the extent that it constitutes a breach of a Major
Representation or Major Undertaking),

will be deemed not to be a breach of representation or warranty, a breach of
covenant or an Event of Default (as the case may be) if:

(A) it would have been (if it were not for this provision) a breach of
representation or warranty, a breach of contract or an Event of Default only by
reason of circumstances relating to Memorex and its Subsidiaries (or any
obligation to procure or ensure in relation to Memorex or its Subsidiaries);

(B) it is capable of remedy or otherwise being addressed in a manner likely to
be satisfactory to the Lenders and reasonable steps are being taken to remedy
it;

(C) the circumstances giving rise to it have not been procured by or expressly
approved by a member of the Group; and

(D) it does not have or could not reasonably be expected to have, prior to the
Clean-Up Date, a Material Adverse Effect.

(b) If the relevant circumstances are continuing on or after the Clean-Up Date,
there shall be a breach of representation or warranty, breach of covenant or
Event of Default, as the case may be notwithstanding the above (and without
prejudice to the rights and remedies of the Bridge Finance Parties).

Section 8.25 Rights and Remedies Cumulative

No right or remedy herein conferred upon or reserved to the Lenders is intended
to be exclusive of any other right or remedy, and every right and remedy shall,
to the extent permitted by law, be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent or subsequent
assertion or employment of any other appropriate right or remedy.

Section 8.26 Delay or Omission Not Waiver

No delay or omission by any Lender to exercise any right or remedy accruing upon
any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein. Every right and
remedy given by this ARTICLE VIII or by law to the Lenders may be exercised from
time to time, and as often as may be deemed expedient, by the Lenders.

Section 8.27 Waiver of Past Defaults

Subject to Section 14.3, the Majority Lenders by written notice to the Borrower
may rescind an acceleration and its consequences if the rescission would not
conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of principal or interest that has become due solely because
of the acceleration) have been cured or waived.

 

83



--------------------------------------------------------------------------------

Section 8.28 Rights of Lenders to Receive Payment

Notwithstanding anything to the contrary contained in this Credit Agreement, the
right of any Lender to receive payment of principal of, premium, if any, and
interest on the Loans and Bridge Notes held by such Lender, on or after the
respective due dates expressed in this Credit Agreement or the Bridge Notes, or
to bring suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of such
Lender.

ARTICLE IX.

TERMINATION

Section 9.1 Termination

The Lenders, by notice to the Borrower, may terminate this Credit Agreement (and
all other obligations hereunder) at any time after the earlier of (a) the date
on which it becomes impossible to satisfy any condition precedent not waived
hereunder and (b) March 31, 2008 if the initial Utilization Date has not
occurred by that date.

Section 9.2 Survival of Certain Provisions

If this Credit Agreement is terminated pursuant to this ARTICLE IX, such
termination shall be without liability of any party to any other party, except
that, whether or not the transactions contemplated by this Credit Agreement are
consummated, (a) the Obligations of the Borrower and the Guarantors to reimburse
the Lenders for all of their out-of-pocket expenses pursuant to Section 14.1,
the Fee Letter and the Engagement Letter and (b) the indemnity provisions
contained in ARTICLE XII shall, in each case, remain operative and in full force
and effect.

ARTICLE X.

GUARANTEE

Section 10.1 The Guarantees

(a) Subject to the limitations set forth in Section 10.2 upon execution of this
Credit Agreement or by acceding to this Credit Agreement pursuant to
Section 10.5, each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest, fees and premium
(if any) on the Loans and the Bridge Notes, and the full and punctual payment of
all other Obligations of the Borrower under this Credit Agreement, the Bridge
Notes and the other Bridge Finance Documents (other than Obligations under the
Exchange Notes and the Exchange Notes Indenture), including all reasonable costs
of collection and enforcement thereof and interest thereon which would be owing
by the Borrower but for the effect of any Bankruptcy Law (collectively, the
“Guaranteed Obligations”). Each Guarantor understands, agrees and confirms that
each of the Lenders may enforce these Guarantees up to the full amount
guaranteed by each Guarantor hereunder against each Guarantor without proceeding
against any other obligor or against any security for the Guaranteed
Obligations. All payments made by each Guarantor under this Guarantee shall be
paid at the place and in the manner specified in Section 2.9. Each Guarantor
agrees that this is a continuing Guarantee of payment and not merely a Guarantee
of collection.

(b) The obligations of each Guarantor hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any Obligation of the Borrower under this Credit Agreement, the Bridge Notes
or any other Bridge Finance Document, by operation of law or otherwise;

 

84



--------------------------------------------------------------------------------

(ii) any modification or amendment of or supplement to this Credit Agreement,
the Bridge Notes or any of the other Bridge Finance Documents;

(iii) any release, non-perfection or invalidity of any direct or indirect
security for, or any other person’s guarantee of, any of the Guaranteed
Obligations;

(iv) any change in the corporate existence, structure or ownership of the
Borrower or any other guarantor of the Borrower’s Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower or any obligor or any of their respective assets or any resulting
release or discharge of any Obligation of the Borrower contained in the Bridge
Finance Documents;

(v) the existence of any claim, set-off or other rights which any obligor may
have at any time against the Borrower or any other person, whether in connection
herewith or with any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

(vi) any invalidity or unenforceability relating to or against the Borrower for
any reason of this Credit Agreement, the Bridge Notes or any other Bridge
Finance Document, or any provision of applicable law or regulation purporting to
prohibit the payment by the Borrower of the principal of, interest, premium or
fees on the Loans or any other amount payable by the Borrower under this Credit
Agreement, the Bridge Notes or any of the other Bridge Finance Documents; or

(vii) any other act or omission to act or delay of any kind by the Borrower or
any other person or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of
Guaranteed Obligations hereunder.

(c) Each Guarantor hereby waives diligence, presentment, demand of payment,
filing of claims with a court in the event of insolvency or bankruptcy of the
Borrower, any right to require a proceeding first against the Borrower or
another obligor, protest, notice and all demands whatsoever and covenants that,
subject to this ARTICLE X, this Guarantee shall not be discharged except by
complete payment and performance of all Guaranteed Obligations.

(d) If any Lender is required by any court or otherwise to return to the
Borrower or any Guarantor, or any Custodian for the Borrower or any of the other
obligors or their respective assets, any amount paid to any Lender, this
Guarantee, to the extent of the amount so returned, shall be reinstated in full
force and effect.

(e) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Lenders in respect of any Guaranteed Obligations
until payment in full of all Guaranteed Obligations. Each Guarantor further
agrees that (i) the maturity of the Guaranteed Obligations may be accelerated as
provided in Section 8.22 notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the Guaranteed
Obligations and (ii) in the event of any declaration of acceleration of such
Guaranteed Obligations as provided Section 8.22, such Guaranteed Obligations
(whether or not due and payable) shall forthwith become due and payable by each
Guarantor for the purpose of this Guarantee.

 

85



--------------------------------------------------------------------------------

Section 10.2 Limitation on Liability

(a) Each Guarantor and, by making any Loan hereunder or becoming a party hereto,
each Lender, hereby confirms that it is the intention of all such parties that
this Guarantee not constitute a fraudulent transfer or conveyance for purposes
of any provision of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar law to the extent applicable to
this Guarantee. To effectuate the foregoing intention, the Lenders and the
Obligors hereby irrevocably agree that the obligations of such Guarantor will be
limited to the maximum amount that will, after giving effect to such maximum
amount and all other contingent and fixed liabilities of such Guarantor that are
relevant under such laws, and after giving effect to any collections from,
rights to receive contribution from or payments made by or on behalf of any
Guarantor in respect of the obligation of such Guarantor under this ARTICLE XII
that are relevant under such laws, result in the obligation of such Guarantor
under its Guarantee not constituting a fraudulent transfer or conveyance or
otherwise being voidable under such laws.

(b) Guarantee Limitations of Austrian Guarantors

(i) None of the obligations of any Austrian Guarantor as Guarantor pursuant to
this Credit Agreement shall be construed to create any obligation on an Austrian
Guarantor to act in violation of mandatory Austrian Capital Maintenance Rules
(Kapitalerhaltungsvorschriften) (including any applicable rules on financial
assistance) pursuant to Austrian company law (“Austrian Capital Maintenance
Rules”), including without limitation Section 82 of the Austrian Act on Limited
Liability Companies (Gesetz über Gesellschaften mit beschränkter Haftung) and
Section 52 of the Austrian Act on Stock Corporations (Aktiengesetz), and all
obligations of each Austrian Guarantor under this Credit Agreement shall be
limited in accordance with Austrian Capital Maintenance Rules. In the event that
any obligation of an Austrian Guarantor under this Credit Agreement infringes or
contradicts Austrian Capital Maintenance Rules and is therefore held invalid or
unenforceable, such obligation shall be deemed to be replaced by an obligation
of a similar nature which is in compliance with Austrian Capital Maintenance
Rules and which provides the best possible security interest in favor of the
Finance Parties and, if required by Austrian Capital Maintenance Rules, the
amount payable by such Austrian Guarantor under this Credit Agreement shall be
reduced to such amount which is permitted pursuant to Austrian Capital
Maintenance Rules. For the avoidance of doubt, it is noted that the Austrian
Capital Maintenance Rules do not prevent or restrain an Austrian Guarantor from
guaranteeing or providing security for the obligations of its direct or indirect
subsidiaries.

(ii) Notwithstanding any term or provision of this ARTICLE X or any other term
or provision in this Credit Agreement or any other Finance Document, any
guarantee or indemnity given by an Austrian Guarantor is meant as and is to be
interpreted as an abstract guarantee agreement (abstrakter Garantievertrag) and
not as surety (Bürgschaft) or joint obligation as a borrower
(Mitschuldnerschaft) and the Austrian Guarantor undertakes to pay the amounts
due under or pursuant to this guarantee unconditionally, irrevocably, upon first
demand and without raising any defenses (unbedingt, unwiderruflich, auf erste
Anforderung und unter Verzicht auf alle Einwendungen).

 

86



--------------------------------------------------------------------------------

(iii) Each Austrian Guarantor agrees that the benefit of this guarantee shall be
transferred and shall remain in full legal effect when a Lender seeks to
transfer all or any of its rights and obligations under the Finance Documents by
assignment or by novation to any third party pursuant to ARTICLE VII.

(c) The obligations of each Romanian Guarantor to guarantee the Guaranteed
Obligations will be applicable only to the extent, and be limited to the maximum
amount permitted by the applicable law so that, the entry by a Romanian
Guarantor into this Credit Agreement, any applicable Transaction Security
Documents and the other Bridge Finance Documents and the creation of the
Security Interest pursuant to the relevant Transaction Security Documents do not
qualify as a breach of the legal requirements relating to corporate benefit
(legal capacity and underlying cause of an agreement) as conditions for the
validity of agreements entered into by a Romanian company (including Article 34
of Decree 31/1954) and do not fall within the scope of Article 272 (2) and
(3) of the Romanian Companies Law 31/1990.

Section 10.3 Stay of Acceleration

In the event that acceleration of the time for payment of any Guaranteed
Obligation is stayed upon insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Credit Agreement and the Bridge Notes shall nonetheless by payable by the
Guarantors forthwith on demand by any Lender.

Section 10.4 Further Guarantee Provisions

The Guaranteed Obligations of each Guarantor under Section 10.1:

(a) are a continuing guarantee and will extend to the ultimate balance of all
amounts payable by each Obligor in respect of the Guaranteed Obligations under
any Bridge Finance Document, regardless of any intermediate payment or discharge
in whole or in part;

(b) are in addition to and are not in any way prejudiced by any other security
now or subsequently held by any Affected Party; and

(c) are subject to any limitation on the amount guaranteed which is contained in
the Accession Document by which that Guarantor becomes a Guarantor and as set
out in Section 10.2.

Section 10.5 Additional Guarantors

(a) The Borrower must notify the Administrative Agent (which must promptly
notify the Lenders) of its intention to request Memorex or one of its
wholly-owned Subsidiaries to become an Additional Guarantor.

(b) The Borrower must ensure that (i) except for Euroweb Romania, any person
that is a Guarantor under the Senior Credit Agreement on or before the
Completion Date also is a Guarantor under this Credit Agreement, and (ii) within
90 days of the Completion Date, Euroweb Romania becomes an Additional Guarantor
under this Credit Agreement. Furthermore, the Borrower must ensure that any
person that becomes or is required to become a Guarantor under the Senior
Finance Documents or this Credit Agreement supplies to the Administrative Agent
all of the documents and evidence set out in Part 2 of Schedule 2 in form and
substance satisfactory to it.

 

87



--------------------------------------------------------------------------------

(c) The relevant Subsidiary will become an Additional Guarantor on the date of
the Accession Document substantially in the form of Exhibit C executed by it.

(d) Delivery of an Accession Document in respect of an Additional Guarantor,
executed by the relevant Subsidiary and the Borrower, to the Administrative
Agent constitutes confirmation by that Subsidiary and the Borrower that the
Repeating Representations are then correct.

(e) Each member of the Group must promptly give the Administrative Agent all
assistance it reasonably requires in relation to the guarantees and security to
be granted pursuant to this Credit Agreement including promptly answering all
reasonable questions and requisitions of the Administrative Agent and its
advisors in relation to the assets of the Group.

Section 10.6 Release of Guarantors

Subject to the terms of the Intercreditor Deed, the Guarantee of a Guarantor
will be released:

(a) upon the full and final payment and performance of all Obligations of the
Borrower and Guarantors under the Loans and this Credit Agreement;

(b) in connection with any sale or other disposition of all or substantially all
of the assets of that Guarantor (including by way of merger or consolidation) to
or the merger, consolidation or amalgamation of such Guarantor with a person
that is not (either before or after giving effect to such transaction) a
Subsidiary of the Borrower, if the sale, disposition or other such transaction
complies with the applicable provisions of this Credit Agreement, including
without limitation Section 4.22 and Section 2.5;

(c) in connection with any sale of all of the Capital Stock of that Guarantor to
a person that is not (either before or after giving effect to such transaction)
a Subsidiary of the Borrower, if the sale complies with the applicable
provisions of this agreement, including without limitation Section 4.22 and
Section 2.5;

(d) if there is any security enforcement or sale of any of the Guarantors or any
of their Holding Companies outside the Group in compliance with the
Intercreditor Deed.

Notwithstanding the foregoing, the Guarantee of the Borrower will only be
released upon the full and final payment and performance of all Obligations of
the Borrower under the Loans and this Credit Agreement. Any Guarantor not
released from its Obligations under its Guarantee shall remain liable for the
full amount of principal of and premium, interest and Mandatory Cost, if any, on
the Loans and for the other Obligations of any Guarantor under this Credit
Agreement as provided in this ARTICLE X.

ARTICLE XI.

SECURITY

Section 11.1 Security Documents

The due and punctual payment of the principal of and premium, interest and
Mandatory Cost, if any, on the Loans and Guarantees when and as the same shall
be due and payable, whether on an interest payment date, at maturity, by
acceleration, repurchase, repayment or otherwise, and interest on the overdue
principal of and interest and Mandatory Cost (to the extent permitted by law),
if any, on the Loans and the Guarantees and performance of all other obligations
of the Borrower and the Guarantors to

 

88



--------------------------------------------------------------------------------

the Lenders under Bridge Finance Documents according to the terms hereunder or
thereunder, are secured as provided in the Transaction Security Documents and
the Intercreditor Deed which the Borrower and the Guarantors either have entered
or will enter into in connection with the execution of this Credit Agreement.
Each Lender consents and agrees to the terms of the Transaction Security
Documents (including, without limitation, the provisions providing for
foreclosure and release of Collateral and authorizing the Security Agent to
enter into any Transaction Security Document on its behalf) as the same may be
in effect or may be amended from time to time in accordance with its terms and
authorizes and directs the Administrative Agent and the Security Agent, as the
case may be, to enter into the Transaction Security Documents and the
Intercreditor Deed and to perform its obligations and exercise its rights
thereunder in accordance therewith. The Borrower will deliver to the Lenders
copies of all documents delivered to the Security Agent pursuant to the
Transaction Security Documents, and the Borrower and each Guarantor will, and
will cause each of its Subsidiaries to, do or cause to be done all such acts and
things as may be required, or which the Security Agent from time to time may
reasonably request, to assure and confirm to the Lenders that the Security Agent
holds, for the benefit of the Lenders, duly created, enforceable and perfected
Security Interests as contemplated hereby, by the Transaction Security Documents
or any part thereof, as from time to time constituted, so as to render the same
available for the security and benefit of this Credit Agreement and of the Loans
and Guarantees secured hereby, according to the intent and purposes herein
expressed. The Borrower and the Guarantors will each take, and will cause its
respective Subsidiaries to take, upon request of the Administrative Agent, any
and all actions reasonably required to cause the Transaction Security Documents
to create and maintain, as security for the Obligations of the Borrower and the
Guarantors hereunder, a valid and enforceable perfected Security Interest
ranking as specified in the relevant Transaction Security Document and
Intercreditor Deed in and on the relevant Collateral in favor of the Security
Agent for the benefit of the Lenders and subject to no other Security Interests
other than the Security Interests created by the relevant Transaction Security
Documents or otherwise contemplated by a Senior Finance Document or the
Intercreditor Deed. Any Security Interest created by a Transaction Security
Document for the benefit of the Lenders shall survive, and continue in effect
upon, the transfer of the Loans to another person who becomes a Lender hereunder
(unless otherwise released or terminated in accordance with the terms hereof or
thereof).

Section 11.2 Release of Security Interest

Collateral shall be released from a Security Interest and security interests
created by the Transaction Security Documents in accordance with the provisions
of the Transaction Security Documents, the Intercreditor Deed or this Credit
Agreement. Without prejudice to the foregoing, in addition, and subject to the
terms and conditions of the relevant Transaction Security Documents, the
Security Agent shall, at the request of the Borrower upon having provided the
Security Agent an Officers’ Certificate certifying compliance with this
Section 11.2 and stating whether or not such release is in connection with an
Asset Sale (at the sole cost and expense of the Borrower), authorize the release
of such Collateral from the security created by the Transaction Security
Documents that is sold, conveyed or disposed of in compliance with the
provisions of this Credit Agreement (i) upon the full and final payment and
performance of all Obligations of the Borrower and the Guarantors under this
Credit Agreement and the Loans; (ii) in connection with any sale or other
disposition of all of the Capital Stock of such Guarantor or all of the assets
of such Guarantor, if the sale or other disposition complies with the applicable
provisions of this Credit Agreement, including without limitation Section 4.22;
or (iii) with respect to the Collateral of a Guarantor, if there is any disposal
outside the Group and the disposal complies with the Intercreditor Deed;
provided, that if such sale, conveyance or disposition constitutes an Asset
Sale, the Borrower and the Guarantors will apply the Net Proceeds in accordance
with Section 2.5.

Upon receipt of such Officers’ Certificate and subject to the terms and
conditions of the relevant Transaction Security Documents and Intercreditor
Deed, the Security Agent shall execute, deliver or acknowledge any necessary or
proper instruments of termination, satisfaction or release to evidence the
release of any Collateral permitted to be released pursuant to this Credit
Agreement or the Transaction Security Documents and the Intercreditor Deed.

 

89



--------------------------------------------------------------------------------

Any Collateral granted pursuant to a share pledge by a pledgor other than the
Borrower or a Guarantor shall be released as provided in the Intercreditor Deed
and the relevant Transaction Security Document.

Section 11.3 Further Action

Upon the terms and subject to the conditions of this Credit Agreement and the
Transaction Security Documents, the Borrower and each Guarantor shall use its
respective best efforts to take, or cause to be taken, all appropriate action,
and to do or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the security
over the Collateral as contemplated by the Transaction Security Documents,
including, without limitation, (i) cooperating in the preparation of any
required filings under the Transaction Security Documents, (ii) using best
efforts to make all required filings, notifications, releases and applications
and to obtain licenses, permits, consents, approvals, authorizations,
qualifications and orders of governmental authorities and parties to contracts
with the Borrower and the Guarantors as are necessary for the grants of security
contemplated by this Credit Agreement and the Transaction Security Documents and
to fulfill the conditions of the Transaction Security Documents including,
without limitation, delivery of title deeds, share certificates and all other
documents of title relating to the Collateral secured by the Transaction
Security Documents in the manner as provided for in the Transaction Security
Documents related thereto and as dated as of the date hereof to which the
Guarantors are a party, (iii) taking any and all action to perfect the security
over the Collateral as contemplated by this Credit Agreement and the Transaction
Security Documents, (iv) cooperating in all respects with each other in
connection with any investigation or other inquiry, including any proceeding
initiated by any person, in connection with the granting of security over the
Collateral, (v) keeping the Administrative Agent and Security Agent informed in
all material respects of any material communication received by the Borrower or
any Guarantor from, or given by them to, any governmental authority or any other
person regarding any matters contemplated by the Transaction Security Documents
or with respect to the Collateral, and (vi) permitting the Administrative Agent
and Security Agent to review any material communication given by the Borrower or
any Guarantor to any such governmental authority or any other person.

Section 11.4 Co-Security Agent

(a) The Security Agent may appoint a co-security agent in any jurisdiction
outside the United Kingdom:

(i) if the Security Agent considers that without the appointment the interests
of the Lenders under the Bridge Finance Documents might be materially and
adversely affected;

(ii) for the purpose of complying with any law, regulation or other condition in
any jurisdiction; or

(iii) for the purpose of obtaining or enforcing a judgment or enforcing any
Bridge Finance Document in any jurisdiction.

(b) Any appointment under (a) will only be effective if the co-security agent
confirms to the Security Agent and the Borrower in form and substance
satisfactory to the Security Agent that it is bound by the terms of this Credit
Agreement as if it were the Security Agent.

 

90



--------------------------------------------------------------------------------

(c) Any co-security agent appointed pursuant to this Section 11.4 will benefit
from the same protections and have the same rights as the Security Agent under
this Credit Agreement.

(d) The Security Agent may remove any co-security agent appointed by it and may
appoint a new co-security agent in its place.

(e) Neither the Security Agent nor any co-security agent shall be responsible
for the actions of the other party pursuant to the terms of this Credit
Agreement.

(f) The Borrower or any Guarantor must pay to the Security Agent any reasonable
remuneration paid by the Security Agent to any co-security agent appointed by
it, together with any related costs and expenses properly incurred by the
co-security agent.

ARTICLE XII.

INDEMNITY

Section 12.1 Indemnification

The Obligors (each an “Indemnifying Party” and, collectively, the “Indemnifying
Parties”) jointly and severally agree to indemnify and hold harmless each Bridge
Finance Party, each receiver appointed under any Transaction Security Document
and their respective controlling persons and Affected Parties and each director,
officer, employee, affiliate, agent and delegates thereof (each an “Indemnified
Party”) from and against any and all losses, claims, damages and liabilities,
joint or several, to which any Indemnified Party may become subject relating to
or arising out of or in connection with the transactions contemplated by this
Credit Agreement (including the use of the proceeds of the Loans) or any related
transaction, and to reimburse each Indemnified Party, promptly upon demand, for
expenses (including reasonable counsel fees and expenses) as they are incurred
in connection with the investigation of, preparation for or defense of any
pending or threatened loss, claim, damage or liability, or any litigation,
proceeding or other action in respect thereof, including any amount paid in
settlement of any litigation, proceeding or other action (commenced or
threatened) to which the Indemnifying Parties shall have consented in writing
(such consent not to be unreasonably withheld) whether or not any Indemnified
Party is a party and whether or not liability resulted; provided, however, that
the indemnity contained in this Section 12.1 will not apply to any Indemnified
Party with respect to losses, claims, damages, liabilities or related expenses
arising from the willful misconduct or gross negligence of such Indemnified
Party.

Section 12.2 Indemnity Not Available

If indemnification were for reason of public policy not to be available, the
Indemnifying Parties, on the one hand, and the relevant Indemnified Parties, on
the other hand, agree to contribute (in proportion to their respective
Commitments in the case of the Lenders) to the losses, claims, damages,
liabilities or expenses (or any investigation, claim, litigation, proceeding or
other action (collectively, an “Action”) in respect thereof) for which such
indemnification is held unavailable in such proportion as is appropriate to
reflect the relative benefits to the Indemnifying Parties, on the one hand, and
the relevant Indemnified Parties, on the other hand, in connection with the
matter giving rise to such losses, claims, damages, liabilities or expenses (or
actions in respect thereof). The Obligors agree that for the purposes of this
Section 12.2 the relative benefits to each of the Borrower and its Subsidiaries
on the one hand, and the Indemnified Parties on the other hand, of the
transactions contemplated by this Credit Agreement,

 

91



--------------------------------------------------------------------------------

including, without limitation, the Loans and the other transactions contemplated
by any of the Bridge Finance Documents in any way relating to any Loan,
including the use of the proceeds of the Loans shall be deemed to be in the same
proportion that the proceeds of all Loans made or to be made to the Borrower
bears to the interest and fees paid or to be paid to the Lenders in connection
with the Loans and the other transactions contemplated by any of the Bridge
Finance Documents; provided, however, that, to the extent permitted by
applicable law, in no event shall any Indemnified Party be required to
contribute an aggregate amount in excess of the aggregate interest and fees
actually paid to the Lenders in connection with the Loans and the other
transactions contemplated by any of the Bridge Finance Documents. The foregoing
contribution agreement shall be in addition to any rights that any Indemnified
Party may have at common law or otherwise. No investigation or failure to
investigate by any Indemnified Party shall impair the foregoing indemnification
and contribution agreement or any right an Indemnified Party may have.

Section 12.3 Settlement of Claims

The Obligors agree that, neither it nor any of its respective Subsidiaries or
Affiliates will settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding in respect of which
indemnification or contribution could be sought under Section 12.1 or
Section 12.2 (whether or not any Indemnified Party is an actual or potential
party to such claim, action or proceeding) without the prior written consent of
the Indemnified Parties, unless such settlement, compromise or consent includes
an unconditional release of each Indemnified Party from all liability arising
out of such claim, action or proceeding, which consent shall not be unreasonably
withheld. If any action, suit, proceeding or investigation is commenced as to
which an Indemnified Party proposes to demand indemnification, such Indemnified
Party shall notify an Indemnifying Party with reasonable promptness; provided
that any failure by such Indemnified Party to notify such Indemnifying Party
shall not relieve any Indemnifying Party from its obligations hereunder. In case
any such action is brought against any Indemnified Party and it notifies an
Indemnifying Party of the commencement thereof, such Indemnifying Party will be
entitled to participate therein and, to the extent that such Indemnifying Party
may wish, to assume the defense thereof, with counsel reasonably satisfactory to
the Indemnified Parties, and after notice from the relevant Obligor to the
Indemnified Parties of such Indemnifying Party’s election so to assume the
defense thereof, such Indemnifying Party will not be liable to such Indemnified
Parties under this Section 12.3 for any legal or other expense subsequently
incurred by such Indemnified Parties in connection with the defense thereof
other than reasonable costs of investigation. No Indemnifying Party shall,
without the prior written consent of the Indemnified Parties, effect any
settlement of any pending or threatened action in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party unless such settlement includes
(i) an unconditional release of such Indemnified Party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any Indemnified Party.

Section 12.4 Appearance Expenses

If an Indemnified Party is requested or required to appear as a witness in any
action brought by or on behalf of or against the Borrower, any Guarantor or any
Affiliate thereof in which such Indemnified Party is not named as a defendant,
the Borrower agrees to reimburse such Indemnified Party for all reasonable
expenses incurred by it in connection with such Indemnified Party’s appearing
and preparing to appear as such a witness, including, without limitation, the
reasonable fees and disbursements of its legal counsel.

 

92



--------------------------------------------------------------------------------

Section 12.5 Indemnity for Taxes, Reserves and Expenses

If, after the date hereof, the adoption of any law or guideline or any amendment
or change in the administration, interpretation or application of any existing
or future law or guideline by any Governmental Entity charged with the
administration, interpretation or application thereof, or the compliance with
any request or directive of any Governmental Entity (whether or not having the
force of law):

(a) subjects any Indemnified Party to any tax of any kind with respect to this
Credit Agreement or the Bridge Notes or changes the basis of taxation of
payments of amounts due hereunder or thereunder or with respect to this Credit
Agreement or any of the other Bridge Finance Documents, (including, without
limitation, any sales, gross receipts, general corporate, personal property,
privilege or license taxes, and including claims, losses and liabilities arising
from any failure to pay or delay in paying any such tax (unless such failure or
delay results solely from such Indemnified Party’s negligence or willful
misconduct), but excluding (i) federal, national, state or local taxes based on
net income incurred by such Indemnified Party arising out of or under this
Credit Agreement or any of the other Bridge Finance Documents) and (ii) Taxes,
Other Taxes and any taxes, levies, imposts, deductions, charges or withholding
specifically excluded under Section 2.10(a);

(b) imposes, modifies or deems applicable any reserve (including, without
limitation, any reserve imposed by the Board), special deposit or similar
requirement against assets of the Borrower and the Guarantors held by, credit to
the Borrower and the Guarantors extended by, deposits of the Borrower and the
Guarantors with or for the account of, or other acquisition of funds of the
Borrower and the Guarantors by, any Indemnified Party;

(c) shall change the amount of capital maintained or requested or directed to be
maintained by an Indemnified Party; or

(d) imposes upon an Indemnified Party any other condition or expense (including,
without limitation, (i) loss of margin and (ii) attorneys’ fees and expenses
incurred by officers or employees of an Indemnified Party (or any successor
thereto) and expenses of litigation or preparation therefore in contesting any
of the foregoing) with respect to this Credit Agreement or any of the other
Bridge Finance Documents or the purchase, maintenance or funding of the Loans by
an Indemnified Party,

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, reduce the rate of return on capital of, or impose any
expense (including loss of margin) upon, an Indemnified Party with respect to
this Credit Agreement, any of the other Bridge Finance Documents, the
obligations hereunder or thereunder or the funding of the Loans hereunder, the
Indemnified Party may notify the Indemnifying Party of the amount of such
increase, reduction, or imposition, and the Indemnifying Parties hereby jointly
and severally agree to pay to the Indemnified Party the amount the Indemnified
Party deems necessary to compensate the Indemnified Party for such increase,
reduction or imposition which determination shall be conclusive. Such amounts
shall be due and payable by the Indemnifying Parties 15 days after such notice
is given.

Section 12.6 Survival of Indemnification

The provisions contained in this ARTICLE XII shall remain in full force and
effect whether or not any of the transactions contemplated hereby are
consummated and notwithstanding the termination of this Credit Agreement or the
payment in full of all Obligations hereunder.

 

93



--------------------------------------------------------------------------------

Section 12.7 Liability Not Exclusive; Payments

The agreements of each Indemnifying Party in this ARTICLE XII shall be in
addition to any liability that each may otherwise have. All amounts due under
this ARTICLE XII shall be payable as incurred upon written demand therefore.

ARTICLE XIII.

THE ADMINISTRATIVE AGENT; THE ARRANGERS

Section 13.1 Appointment

Each Lender hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Credit Agreement and the other Bridge
Finance Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Credit Agreement and the other Bridge Finance Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Credit Agreement and the other
Bridge Finance Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Credit Agreement, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any other Bridge Finance Document or otherwise exist against
the Administrative Agent.

Section 13.2 Delegation of Duties

The Administrative Agent may execute any of its duties under this Credit
Agreement and the other Bridge Finance Documents by or through agents or
attorneys-in-fact and shall be entitled to the advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 13.3 Exculpatory Provisions

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such person under or in
connection with this Credit Agreement or any other Bridge Finance Document
(except for its own gross negligence or willful misconduct) or (ii) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any of its Subsidiaries or
any officer thereof contained in this Credit Agreement or any other Bridge
Finance Document or in any certificate, report, statement, opinion or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Credit Agreement or any other Bridge Finance
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Credit Agreement or any other Bridge Finance Document or
for any failure of the Borrower or any of its Subsidiaries to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Bridge Finance Document, or to inspect the properties,
books or records of the Parent or any of its Subsidiaries.

Section 13.4 Reliance by the Administrative Agent

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Bridge Note, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and

 

94



--------------------------------------------------------------------------------

correct and to have been signed, sent or made by the proper person or persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower or any of its Subsidiaries), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of the Bridge Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Credit Agreement or any other Bridge Finance Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Credit Agreement and the other Bridge Finance Documents in accordance with
a request of the Majority Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

Section 13.5 Notice of Default

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender, the Borrower or any of
its Subsidiaries referring to this Credit Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

Section 13.6 Non-Reliance on the Administrative Agent and Other Lenders

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lenders, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition, prospects and credit worthiness of the Borrower
and its Subsidiaries and made its own decision to make its Loans hereunder and
enter into this Credit Agreement. Each Lender confirms that it is a qualified
institutional buyer within the meaning of Rule 144A under the Securities Act.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Credit Agreement and the other Bridge Finance Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition, prospects and credit
worthiness of the Borrower and its Subsidiaries. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial or other condition,
prospects or credit worthiness of the Borrower or any of its Subsidiaries which
may come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

95



--------------------------------------------------------------------------------

Section 13.7 Indemnification

The Lenders agree to indemnify each of the Administrative Agent and the Security
Agent in their capacity as such (to the extent not reimbursed by the Borrower or
any of its Subsidiaries and without limiting the obligations of the Borrower and
any of its Subsidiaries to do so), ratably according to their respective
Commitments in effect on the date on which indemnification is sought, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent or the Security Agent in any way relating to or
arising out of, the Commitments, this Credit Agreement, any other Bridge Finance
Document or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or the Security Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the Administrative Agent’s or the Security Agent’s gross negligence or
willful misconduct. The agreements in this subsection shall survive the payment
of the Loans and all other Obligations payable hereunder.

Section 13.8 Administrative Agent, in Its Individual Capacities

The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower or any of
its Subsidiaries as though the Administrative Agent were not acting in such
capacities hereunder and under the other Bridge Finance Documents. With respect
to the Loans made or renewed by it and the Bridge Note issued to it the
Administrative Agent shall have the same rights and powers under this Credit
Agreement and the other Bridge Finance Documents as any Lender and may exercise
the same as though it were not the Administrative Agent, and the terms “Lender”
and “Lenders” shall include the Administrative Agent in its individual capacity.

Section 13.9 Successor Administrative Agent

The Administrative Agent may resign as Administrative Agent upon 30 days’ notice
to the Lenders. If the Administrative Agent shall resign as Administrative Agent
under this Credit Agreement and the other Bridge Finance Documents then the
Majority Lenders shall appoint a successor agent for the Lenders, which
successor agent (provided that it shall have been approved by the Borrower),
shall succeed to the rights, powers and duties of the Administrative Agent,
hereunder. Effective upon such appointment and approval, the term
“Administrative Agent” shall mean and include such successor agent, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent any of the parties to this Credit Agreement or
any Lender. After any retiring Administrative Agent’s resignation as
Administrative Agent the provisions of this ARTICLE XIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Credit Agreement and the other Bridge Finance
Documents.

 

96



--------------------------------------------------------------------------------

Section 13.10 Role of the Arrangers

Except as expressly set forth herein, the Arrangers, in their capacity as such,
shall have no duties or responsibilities, and shall incur no liabilities, under
this Credit Agreement or the other Bridge Finance Documents.

Section 13.11 Reliance and Engagement Letters

Each Bridge Finance Party confirms that each of the Arranger and the
Administrative Agent has authority to accept on its behalf (and ratifies the
acceptance on its behalf of any letters or reports already accepted by the
Arranger or the Administrative Agent) the terms of any reliance letter or
engagement letter relating to the Reports or any reports or letters provided by
accountants in connection with the Bridge Finance Documents or the transactions
contemplated in the Bridge Finance Documents and to bind it in respect of those
Reports, reports or letters and to sign such letters on its behalf and further
confirms that it accepts the terms and qualifications set out in such letters;
provided that in the event that any letter or report is to be accepted or
received by the Administrative Agent after the date of this Credit Agreement,
the Administrative Agent shall obtain the consent of the Security Agent in order
to bind the Security Agent in respect thereof.

ARTICLE XIV.

MISCELLANEOUS

Section 14.1 Expenses; Documentary Taxes

The Borrower and the Guarantors hereby jointly and severally agree to pay
(a) all reasonable out-of-pocket expenses (including, without limitation,
expenses incurred in connection with due diligence of the Lenders) associated
with the preparation, execution and delivery, administration, waiver,
enforcement or modification and enforcement of the documentation contemplated
hereby and (b) the reasonable fees and disbursements of legal counsel to the
Lenders in connection with the transactions contemplated herein, including in
each case those incurred prior to the date hereof plus any sales, use, VAT or
similar taxes (including additions to such taxes, if any). The Borrower and the
Guarantors hereby jointly and severally agree to indemnify the Lenders against
any transfer taxes, documentary taxes, assessments or charges made by any
Governmental Entity by reason of the execution and delivery, or the terms, of
this Credit Agreement or any of the other Bridge Finance Documents.

Section 14.2 Notices

All notices and other communications pertaining to this Credit Agreement or any
Bridge Note shall be in writing and shall be delivered by facsimile, addressed
as follows:

 

  (a) If to the Administrative Agent, to it at:

Merrill Lynch International

2 King Edward Street

London EC1A 1HQ

United Kingdom

Attention:

Facsimile No:

 

97



--------------------------------------------------------------------------------

with a copy to:

Latham & Watkins

99 Bishopsgate

London EC2M 3XF

United Kingdom

Attention:

Facsimile No.:

 

  (b) If to the Security Agent, to it at:

BNP Paribas Trust Corporation UK Limited

55 Moorgate

London

EC2R 6PA

United Kingdom

Attention:

Facsimile No:

 

  (c) If to any Lender, to it at its address set forth on the signature pages
hereto.

 

  (d) If to any Obligor, to it at:

Magyar Telecom B.V.

c/o Invitel Zrt.

Puskás Tivadar utca 8-10

2040 Budaörs Hungary

Attention: Chief Financial Officer

Facsimile No:

Invitel Zrt.

Puskás Tivadar utca 8-10

2040 Budaörs Hungary

Attention: Chief Financial Officer

Facsimile No:

Invitel Technocom Kft.

c/o Invitel Zrt.

Puskás Tivadar utca 8-10

2040 Budaörs Hungary

Attention: Chief Financial Officer

Facsimile No:

with a copy to:

White & Case LLP

5 Old Broad Street

London EC2N 1DW

United Kingdom

 

98



--------------------------------------------------------------------------------

Attention:

Facsimile No.:

or to such other person or address as shall be furnished in writing delivered to
the other parties in compliance with this Section 14.2. Any communication or
notice to be made by facsimile, letter or electronic mail by or to the Turkish
Subsidiary pursuant to this Credit Agreement shall constitute legally written
evidence between the Parties thereto pursuant to the provisions of the second
sentence of Article 287 of the Civil Procedure Code of Turkey.

No communication or notice under or in connection with the Bridge Finance
Documents shall be made to or from an address located inside of the Republic of
Austria. The forgoing sentence applies mutatis mutandis to any communication
made by fax, electronic message or in other written form.

Section 14.3 Consent to Amendments and Waivers

(a) This Credit Agreement, the Loans, any Bridge Notes, the Transaction Security
Documents and the Intercreditor Deed (including any agreement supplemental
thereto) may be amended or supplemented with the consent of the Borrower, each
Guarantor (in the case of each of the foregoing, to the extent they are a party
hereto or thereto) and the Majority Lenders and any default or compliance with
any provision of this Credit Agreement, the Loans, the Bridge Notes, the
Transaction Security Documents on the Intercreditor Deed may be waived with the
consent of the Majority Lenders. Bridge Notes held by the Borrower or any of its
Affiliates will not be deemed to be outstanding for purposes of this
Section 14.3. For the avoidance of doubt, this Section 14.3(a) shall not require
the consent of the Majority Lenders under the amendment provisions of the
Intercreditor Deed (including any agreement supplemental thereto) or any other
document or agreement referred to therein to the extent the consent of the
Lenders or the Administrative Agent is not otherwise required pursuant to the
terms of the relevant agreement in order to effect the relevant amendment or
supplement to such agreement; provided that, notwithstanding the foregoing, if
at any time the Administrative Agent agrees to any amendment or other
modification to the Intercreditor Deed (including any agreement supplemental
thereto) or any other document or agreement referred to therein it must first
have obtained the consent of the Majority Lenders (or all Lenders, as may be
required below).

(b) Notwithstanding the provisions of Section 14.3(a), without the consent of
each Lender affected thereby, an amendment or waiver may not: (i) reduce the
principal amount of any Loan, (ii) change the fixed maturity of any Loan,
(iii) reduce the rate of or change the time for payment of interest on any Loan,
(iv) make any change to the redemption provisions of any Loan; (v) waive a
Default or Event of Default in the payment of principal of, or premium, fees or
interest, if any, on the Loans or any other amounts payable under any of the
Bridge Finance Documents, (vi) make any change in the provisions of this Credit
Agreement relating to the rights of Lenders to receive (A) prepayments on, or
(B) payments of principal of, premium, if any, or fees or interest on, the
Loans, (vii) make any change to the provisions of ARTICLE XI that would
adversely affect the rights of any Lender, (viii) make any change to the
definition of “Majority Lenders”, (ix) make any change to any provisions
relating to the pro rata treatment of Lenders, (x) release all or substantially
all of the Guarantors from their respective Guarantees except as provided in
this Credit Agreement or (xi) make any change in the foregoing amendment and
waiver provisions.

(c) An amendment or waiver which relates to the rights or obligations of the
Security Agent may not be effected without the consent of the Security Agent.

 

99



--------------------------------------------------------------------------------

(d) The Borrower shall not and shall not permit any of its Affiliates to,
directly or indirectly, pay or cause to be paid any consideration, whether by
way of interest, fee or otherwise, to any Lender for or as an inducement to any
consent, waiver or amendment permitted by (a) unless such consideration is
offered to be paid and is paid to all Lenders that consent, waive or agree to
amend in the time frame set forth in the solicitation documents relating to such
consent, waiver or amendment.

(e) Upon having received the requisite consent of the Lenders, the
Administrative Agent, acting on behalf of and as agent of the Lenders, shall be
authorized to (and shall) execute or otherwise effect any amendment or
supplement permitted by Section 14.3 on behalf of the Lenders without the need
for the Lenders to execute such amendment or supplement.

Section 14.4 Parties

This Credit Agreement shall inure to the benefit of and be binding upon the
Borrower, each Guarantor, the Lenders and each of their respective successors
and assigns. Except as expressly provided to the contrary in this Credit
Agreement, nothing expressed or mentioned in this Credit Agreement is intended
or shall be construed to give any other person any legal or equitable right,
remedy or claim under or in respect of this Credit Agreement or any provision
herein contained. Except as expressly provided in this Credit Agreement, this
Credit Agreement and all conditions and provisions hereof are intended to be for
the sole and exclusive benefit of the Lenders and other parties hereto and their
respective successors and assigns, and for the benefit of no other person.

Section 14.5 New York Law; Submission to Jurisdiction; Waiver of Jury Trial

(a) THIS CREDIT AGREEMENT AND THE BRIDGE NOTES SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE BORROWER, EACH
GUARANTOR AND EACH OF THE LENDERS HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK (EACH, A “NEW YORK COURT”) FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THE BRIDGE NOTES, THIS CREDIT AGREEMENT, ANY OF
THE OTHER BRIDGE FINANCE DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE
BORROWER, EACH GUARANTOR AND EACH OF THE LENDERS IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. THE BORROWER, EACH GUARANTOR AND EACH OF THE LENDERS
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THE BRIDGE NOTES, THIS CREDIT AGREEMENT, ANY OF
THE OTHER BRIDGE FINANCE DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(b) Without limiting the generality of any of the foregoing, the Turkish
Subsidiary agrees, without prejudice, to the enforcement of a judgment obtained
from the courts of New York according to the provisions of Article 54 of the
International Private and Procedure Law of Turkey (Law No. 5718), that in the
event that the Turkish Subsidiary is sued in a court in Turkey

 

100



--------------------------------------------------------------------------------

in connection with this Credit Agreement, such judgment shall constitute
conclusive evidence of the existence and amount of the claim against the Turkish
Subsidiary pursuant to the provisions of the second sentence of Article 287 of
the Civil Procedure Code of Turkey and Article 58 of the International Private
and Procedure Law of Turkey (Law No. 5718).

Section 14.6 Replacement Notes

If any Bridge Note becomes mutilated and is surrendered by the applicable Lender
to the Borrower, or if any Lender claims that any of its Bridge Notes has been
lost, destroyed or wrongfully taken, the Borrower shall execute and deliver to
such Lender a replacement Bridge Note, upon the delivery by such Lender of an
indemnity to the Borrower to hold it and any agent of it harmless in respect of
such loss, destruction or wrongful taking with respect to such Bridge Note.

Section 14.7 Appointment of Agent for Service

The Borrower and each Guarantor irrevocably designates and appoints CT
Corporation System, located at 111 Eight Avenue, New York, New York 10011 and
such other persons as may irrevocably agree in writing to serve as their
respective agent to receive on their behalf service of all process in any
proceedings in any New York Court, such service being hereby acknowledged by the
Borrower, and each Guarantor to be effective and binding in every respect. If
any agent appointed by the Borrower or a Guarantor refuses to receive and
forward such service, the Borrower and each Guarantor hereby agree that service
upon it by mail shall constitute sufficient service.

If any person appointed as process agent is unable for any reason to act as
agent for service of process, each Obligor must immediately (and in any event
within 10 days of such event taking place) appoint another agent on terms
acceptable to the Arrangers. Failing this, the Arrangers may appoint another
agent for this purpose.

Section 14.8 Marshalling; Recapture

Neither the Administrative Agent, the Security Agent, nor any Lender shall be
under any obligation to marshal any assets in favor of the Borrower or any other
party or against or in payment of any or all of the Obligations. To the extent
any Lender receives any payment by or on behalf of the Borrower, which payment
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to the Borrower or its estate,
trustee, receiver, custodian or any other party under any Bankruptcy Law, state
federal, or national law, common law or equitable cause, then, to the extent of
such payment or repayment, the obligation or part thereof which has been paid,
reduced or satisfied by the amount so repaid shall be reinstated by the amount
so repaid and shall be included within the liabilities of the Borrower to such
Lender as of the date such initial payment, reduction or satisfaction occurred.

Section 14.9 Limitation of Liability

No claim may be made by the Borrower, any Guarantor or any other person against
the Administrative Agent, the Security Agent, the Arrangers, any Lender or the
Affiliates, directors, officers, employees, attorneys or agents of any of them
for any special, indirect, consequential or punitive damages in respect of any
claim for breach of contract or any theory of liability arising out of or
related to the transactions contemplated by this Credit Agreement or the other
Bridge Finance Document, or any act, omission or event occurring in connection
therewith; and the Borrower and each Guarantor hereby waive, release and agree
not to sue and shall cause each of its respective Subsidiaries to waive, release
or agree not to sue (if required), upon any claim for any such special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

 

101



--------------------------------------------------------------------------------

Section 14.10 Independence of Covenants

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
Event of Default if such action is taken or condition exists.

Section 14.11 Currency Indemnity

In respect of any judgment or order given or made for any amount due hereunder
that is expressed and paid in a currency (the “Judgment Currency”) other than
the currency in which such loss or damage is denominated or in which the
relevant Obligor’s obligation is denominated, as the case may be (the
“Obligation Currency”), the relevant Obligor will indemnify each Bridge Finance
Party against any loss incurred by the Bridge Finance Parties, as applicable, as
a result of any variation as between (i) the rate of exchange at which the
Obligation Currency is converted into the Judgment Currency for the purpose of
such judgment or order and (ii) the rate of exchange at which the Bridge Finance
Parties are able to purchase the Obligation Currency with the amount of the
Judgment Currency actually received by the Bridge Finance Parties. The foregoing
indemnity will constitute a separate and independent obligation of the Obligors
and will continue in full force and effect notwithstanding any such judgment or
order as aforesaid. The term “rate of exchange” will include any premiums and
costs of exchange payable in connection with the purchase of, or conversion
into, the Obligation Currency.

Section 14.12 Waiver of Immunity

To the extent that the Borrower or any Guarantor has or hereafter may acquire
any immunity from:

(a) the jurisdiction of any court of (i) any jurisdiction in which the Borrower
or any Guarantor owns or leases property or assets or (ii) the United States,
the State of New York or any political subdivision thereof; or

(b) from any legal process (whether through service of notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property and assets, this Credit Agreement, any Bridge
Finance Document or actions to enforce judgments in respect of any thereof,

it hereby irrevocably waives such immunity in respect of its obligations under
the above-referenced document.

Section 14.13 Freedom of Choice

The submission to the jurisdiction of the courts referred to in this Article XIV
shall not (and shall not be construed so as to) limit the right of any Lender to
take proceedings against the Borrower or any Guarantor in the courts of any
country in which the Borrower or such Guarantor has assets or in any other court
of competent jurisdiction nor shall the taking of proceedings in any one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction
(whether concurrently or not) if and to the extent permitted by applicable law.

 

102



--------------------------------------------------------------------------------

Section 14.14 Successors and Assigns

Whenever in this Credit Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants and agreements of the Borrower, the Guarantors and each
additional Guarantor in this Credit Agreement shall bind their respective
successors and assigns. Neither the Borrower nor any other Guarantor may assign
or transfer any of its rights or obligations hereunder (by operation of law or
otherwise) without the prior written consent of all Lenders, except (on and
after the Conversion Date) as otherwise expressly permitted by this Credit
Agreement. Any assignment by any Lender must be made in compliance with ARTICLE
VII hereof.

Section 14.15 Merger

This Credit Agreement constitutes the entire contract among the parties relating
to the subject matter hereof and supersedes any and all previous agreements
among the parties relating to the subject matter hereof, except for those
provisions in the Fee Letter and the Engagement Letter that are in addition to
the provisions contained herein.

Section 14.16 Severability Clause

In case any provision in this Credit Agreement or any Bridge Note shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and such provision shall be ineffective in such jurisdiction
only to the extent of such invalidity, illegality or unenforceability.

Section 14.17 Representations, Warranties and Agreements to Survive Delivery

All representations, warranties and agreements contained in or incorporated into
this Credit Agreement, or contained in Officers’ Certificates submitted pursuant
hereto, shall remain operative and in full force and effect until all
Obligations under all of the Bridge Finance Documents have been repaid in full,
regardless of any investigation made by or on behalf of the Lenders or any
controlling person of the Lenders, or by or on behalf of the Parent, the
Borrower or any controlling person of the Parent, the Borrower, and shall
survive the making of the Bridge Loans and the delivery of the Bridge Notes.

Section 14.18 Day Count Connection

Any interest, commission or fee accruing under a Bridge Finance Document shall
accrue from day to day on the basis of actual number of days elapsed in a
360-day year of twelve 30-day months.

Section 14.19 PATRIOT Act Notice

Each Lender subject to the USA PATRIOT Act of 2001 (31 U.S.C. 5318 et seq.)
hereby notifies the Borrower that, pursuant to Section 326 thereof, it is
required to obtain, verify and record information that identifies the Borrowers
and Guarantors including the names and addresses of the Borrowers and Guarantors
and other information allowing such Lender to identify the Borrowers and
Guarantors in accordance with such act.

Section 14.20 Nature of a Bridge Finance Party’s Rights and Obligations

Unless all the Bridge Finance Parties agree otherwise:

(a) the obligations of a Bridge Finance Party under the Bridge Finance Documents
are several;

 

103



--------------------------------------------------------------------------------

(b) failure by a Bridge Finance party to perform its obligations does not affect
the obligations of any other Party under the Bridge Finance Documents;

(c) no Bridge Finance party is responsible for the obligations of any other
Bridge Finance Party under the Bridge Finance Documents;

(d) the rights of a Bridge Finance Party under the Bridge Finance Documents are
separate and independent rights;

(e) a Bridge Finance Party may, except as otherwise stated in the Bridge Finance
Documents, separately enforce those rights; and

(f) a debt arising under the Bridge Finance Documents to a Bridge Finance Party
is a separate and independent debt.

Section 14.21 Counterparts

This Credit Agreement may be executed by one or more of the parties to this
agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Credit Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Credit Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

Section 14.22 Place of Performance outside Austria

The parties agree that the exclusive place of performance (Erfüllungsort) for
all rights and obligations under this Credit Agreement shall be at the
registered office of the Administrative Agent or any other place reasonably
designated by the Administrative Agent but in any case a place outside the
Republic of Austria, which in particular, but without limitation, means that the
payment of all amounts, if any, under this Credit Agreement or any Bridge
Finance Document must be made from and to, respectively, a bank account outside
the Republic of Austria. It is expressly agreed between the parties hereto that
any such performance within the Republic of Austria will not establish Austria
as the place of performance and shall be deemed not effective with respect to
any party hereto. Further, the parties hereto agree that the fulfillment of any
contractual obligation under this Credit Agreement within the Republic of
Austria does not result in a discharge of debt.

Section 14.23 Original Guarantors

(a) The Borrower must, by giving not less than 10 Business Days’ prior notice to
the Administrative Agent, notify the Administrative Agent (which must promptly
notify the Lenders) of its intention to request any member of the Group to
become an Original Guarantor.

(b) The Borrower must, by giving not less than 10 Business Days notice to the
Administrative Agent (which must promptly notify the Lenders), notify the
Administrative Agent of its intention to request any Original Guarantor to
accede to this Credit Agreement.

 

104



--------------------------------------------------------------------------------

(c) If the accession of an Original Guarantor requires any Bridge Finance Party
to carry out know your customer requirements in circumstances where the
necessary information is not already available to it, the Borrower must promptly
on request by any Bridge Finance Party supply to that Bridge Finance Party any
documentation or other evidence which is reasonably requested by that Bridge
Finance Party (whether for itself, on behalf of any Bridge Finance Party or any
prospective new Lender) to enable a Bridge Finance Party or prospective new
Lender to carry out and be satisfied with the results of all applicable know
your customer requirements.

(d) The Borrower must ensure that any person who becomes an Original Guarantor
supplies to the Administrative Agent all of the documents and evidence set out
in Part 1 of Schedule 2 which are expressed to be deliverable by an Original
Guarantor in form and substance satisfactory to it.

(e) The relevant party will become an Original Guarantor on the date of the
Accession Agreement executed by it.

(f) Delivery of an Accession Agreement, executed by the relevant party, to the
Administrative Agent constitutes confirmation by that party and the Borrower
that the Repeating Representations are then correct.

(g) Each member of the Group must promptly give the Administrative Agent all
assistance it reasonably requires in relation to the guarantees and security to
be granted pursuant to this Credit Agreement including promptly answering all
reasonable questions and requisitions of the Administrative Agent and its
advisors in relation to the assets of the Group.

Section 14.24 Security for Costs

To the extent that any Obligor may, in any suit, action or proceeding brought in
a court in Turkey or elsewhere arising out of or in connection with this Credit
Agreement, be entitled to the benefit of any provisions of law requiring the
Bridge Finance Parties or any of them in such suit, action or proceeding to post
security for costs of such Obligor (“Cautio judicatum solvi”), or to post a bond
or take similar action, such Obligor hereby irrevocably waives any such benefit,
in each case to the fullest extent now or hereafter permitted under the laws of
Turkey or, as the case may be, such other jurisdictions.

(Signature pages follow.)

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Credit Agreement
as of the date first above written.

 

MAGYAR TELECOM B.V.

By:  

 

Name:   Title:   INVITEL ZRT. By:  

 

Name:   Title:  

INVITEL TECHNOCOM TÁVKÖZLÉSI

SZOLGÁLTATÓ KORLÁTOLT FELELÖSSÉGÜ

By:  

 

Name:   Title:  

 

S-1



--------------------------------------------------------------------------------

Administrative Agent

MERRILL LYNCH INTERNATIONAL By:  

 

Name:   Title:   By:  

 

Name:   Title:  

Security Agent

BNP PARIBAS TRUST CORPORATION UK LIMITED By:  

 

Name:   Title:   By:  

 

Name:   Title:  

Arrangers

MERRILL LYNCH INTERNATIONAL By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

S-2



--------------------------------------------------------------------------------

BNP PARIBAS

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

Lenders

MERRILL LYNCH INTERNATIONAL BANK LIMITED, LONDON BRANCH By:  

 

Name:   Title:   By:  

 

Name:   Title:   BNP PARIBAS By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

S-3



--------------------------------------------------------------------------------

EXHIBIT A

THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OF IT OR ANY DOCUMENT WHICH
CONSTITUTES SUBSTITUTE DOCUMENTATION FOR IT, OR ANY DOCUMENT WHICH INCLUDES
WRITTEN CONFIRMATIONS OR REFERENCES TO IT, INTO AUSTRIA AS WELL AS PRINTING OUT
ANY E-MAIL COMMUNICATION WHICH REFERS TO ANY FINANCE DOCUMENT IN AUSTRIA OR
SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE
WHICH REFERS TO ANY FINANCE DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE
IMPOSITION OF AUSTRIAN STAMP DUTY. ACCORDINGLY, KEEP THE ORIGINAL DOCUMENT AS
WELL AS ALL CERTIFIED COPIES THEREOF AND WRITTEN AND SIGNED REFERENCES TO IT
OUTSIDE OF AUSTRIA AND AVOID PRINTING OUT ANY E-MAIL COMMUNICATION WHICH REFERS
TO ANY BRIDGE FINANCE DOCUMENT IN AUSTRIA OR SENDING ANY E-MAIL COMMUNICATION
CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE WHICH REFERS TO ANY BRIDGE FINANCE
DOCUMENT TO AN AUSTRIAN ADDRESSEE

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Bridge Loan Agreement, dated as of [•], 2008 (as
amended, supplemented or otherwise modified from time to time, the “Bridge Loan
Agreement”), by and among [Name of Borrower], a             , (the “Borrower”),
[Name of Guarantors], [insert type of entity and jurisdiction of formation for
each Guarantor] as guarantors (each a “Guarantor” and, collectively, the
“Guarantors”) and Merrill Lynch International and BNP Paribas (the “Arrangers”),
Merrill Lynch International as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”), the lenders a party thereto (the
“Lenders”) and [BNP Paribas Trust Corporation UK Limited], as security agent.
Unless otherwise defined herein, terms defined in the Bridge Loan Agreement and
used herein shall have the meanings given to them in the Bridge Loan Agreement.

The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:

(i) The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the percentage interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Bridge Loan Agreement (the “Assigned Facilities”), in a principal amount for
the Assigned Facilities as set forth on Schedule 1 hereto.

(ii) The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Bridge Loan Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Bridge Loan Agreement, any other Bridge Finance Document or any other
instrument or document furnished pursuant thereto, other than that the Assignor
has not created any adverse claim upon the interest being assigned by it
hereunder and that such interest is free and clear of any such adverse claim;
(b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of its Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Bridge Loan Agreement or any other Bridge Finance Document or any other
instrument or document furnished pursuant hereto or thereto; and (c) attaches
any Bridge Notes held by it evidencing the Assigned Facilities and (i) requests
that the Administrative Agent, upon request by the Assignee, exchange the
attached Bridge Notes for a new Bridge Note or Bridge Notes payable to the
Assignee and (ii) if the Assignor has retained any interest in the Assigned
Facility, requests that the

 

A-1



--------------------------------------------------------------------------------

Administrative Agent exchange the attached Bridge Notes for a new Bridge Note or
Bridge Notes payable to the Assignor, in each case in amounts which reflect the
assignment being made hereby (and after giving effect to any other assignments
which are effective on the Effective Date).

(iii) The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Bridge Loan Agreement, and all schedules and exhibits thereto
together with copies of the financial information delivered pursuant to
Section 5.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (c) agrees that it will, independently and without
reliance upon the Assignor, the Administrative Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Bridge Loan Agreement, the other Bridge Finance Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Bridge Loan Agreement, the
other Bridge Finance Documents or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; (e) agrees
that it will be bound by the provisions of the Bridge Loan Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Bridge Loan Agreement are required to be performed by it as a Lender; and
(f) agrees that it shall have no recourse against the Assignor with respect to
any matters relating to the Bridge Loan Agreement, the other Bridge Finance
Documents or any others instrument or documents furnished pursuant hereto or
thereto.

(iv) [The Assignor hereby assigns to Assignee all of its rights and obligations
under the Fee Letter with respect to the Assigned Interest.]

(v) The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to Section 7.7 of the Bridge Loan Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of such acceptance and recording by the Administrative Agent).

(vi) Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

(vii) From and after the Effective Date, (a) the Assignee shall be a party to
the Bridge Loan Agreement [and the Fee Letter] and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the other Bridge Finance Documents and shall be bound by
the provisions thereof and (b) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Bridge Loan Agreement [and the Fee Letter].

(viii) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

A-3



--------------------------------------------------------------------------------

Schedule I to Assignment and Acceptance

 

Name of Assignor:                                         
                        

Name of Assignee:                                         
                         Effective Date of Assignment:
                                             

 

    

Principal Commitment Amount Assigned

   Commitment Percentage Assigned1  

€                                     

           .                        %

 

1

Calculate the Commitment Percentage that is assigned to at least 9 decimal
places and show as a percentage of the aggregate commitments of all Lenders.

 

A-4



--------------------------------------------------------------------------------

[Name of Assignee]     [Name of Assignor] By:  

 

    By:  

 

Name:       Name:   Title:       Title:   Accepted:        

[NAME OF ADMINISTRATIVE AGENT]

 

as Administrative Agent

      By:  

 

      Name:         Title:        

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OF IT OR ANY DOCUMENT WHICH
CONSTITUTES SUBSTITUTE DOCUMENTATION FOR IT, OR ANY DOCUMENT WHICH INCLUDES
WRITTEN CONFIRMATIONS OR REFERENCES TO IT, INTO AUSTRIA AS WELL AS PRINTING OUT
ANY E-MAIL COMMUNICATION WHICH REFERS TO ANY FINANCE DOCUMENT IN AUSTRIA OR
SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE
WHICH REFERS TO ANY FINANCE DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE
IMPOSITION OF AUSTRIAN STAMP DUTY. ACCORDINGLY, KEEP THE ORIGINAL DOCUMENT AS
WELL AS ALL CERTIFIED COPIES THEREOF AND WRITTEN AND SIGNED REFERENCES TO IT
OUTSIDE OF AUSTRIA AND AVOID PRINTING OUT ANY E-MAIL COMMUNICATION WHICH REFERS
TO ANY BRIDGE FINANCE DOCUMENT IN AUSTRIA OR SENDING ANY E-MAIL COMMUNICATION
CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE WHICH REFERS TO ANY BRIDGE FINANCE
DOCUMENT TO AN AUSTRIAN ADDRESSEE

 

No. -     

   London, England

€                                         

               , 200[•]

BRIDGE NOTE

FOR VALUE RECEIVED, the undersigned, [•] (the “Borrower”), promises to pay to
the order of             , or its registered assigns (the “Holder”), the
principal sum of the aggregate of             euros (€            ) and to pay
interest from the date hereof on the unpaid principal amount hereof from time to
time outstanding, at the rates per annum and on the dates specified in that
certain Bridge Loan Agreement, dated as of [•], 2008 among [•] and [Name of
Guarantors], [Insert type of entity and jurisdiction of formation of on each
Guarantor] as guarantors (each a “Guarantor” and, collectively, the
“Guarantors”), and [•] as Administrative Agent and [•] as Security Agent (as
amended, restated and/or otherwise modified from time to time, the “Bridge Loan
Agreement”). Terms used herein and not otherwise defined have the meanings
assigned to them in the Bridge Loan Agreement.

The unpaid principal balance of this Bridge Note, together with all accrued and
unpaid interest thereon, shall become due and payable on the Initial Maturity
Date unless extended pursuant to Section 2.2, in which case the unpaid principal
balance hereof, together with all accrued and unpaid interest thereon, shall
become due and payable on the date that is Extended Maturity Date.

The Borrower promises to pay interest on demand, to the extent permitted by law,
on any overdue principal and interest from their due dates at the rate per annum
as specified in Section 2.4 of the Bridge Loan Agreement.

All payments of the principal of and premium and interest on this Bridge Note
shall be made in euro by transfer of immediately available funds into a bank
account designated by the Holder in writing to the Borrower.

The Borrower agrees to pay, upon demand, all reasonable out-of-pocket expenses
(including, without limitation, the reasonable fees and disbursements of legal
counsel to the Holder) associated with the waiver, enforcement or modification
of the Bridge Loan Agreement or this Bridge Note.

This Bridge Note is entitled to the benefits of a joint and several
unconditional and irrevocable guarantee (the “Note Guarantee”) of, inter alia,
the due and punctual payment of the principal of, premium (if any) and interest
on this Bridge Note as set forth in the Bridge Loan Agreement. Subject to
Section 10.2 of the Bridge Loan Agreement, each of the Guarantors has
acknowledged its liability under the Note Guarantee by signing this Bridge Note.

 

B-1



--------------------------------------------------------------------------------

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The non-exercise by the Holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

This Bridge Note is one of the Bridge Notes referred to in the Bridge Loan
Agreement, which Agreement, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment in full of the principal hereof prior to
maturity and for the amendment or waiver of certain provisions of the Bridge
Loan Agreement, all upon the terms and conditions therein specified. The
benefits under this Bridge Note are governed by, and subject to all the terms
and conditions of, the Bridge Loan Agreement. In the event of any conflict
between the provisions of this Bridge Note and the Bridge Loan Agreement, the
provisions of the Bridge Loan Agreement shall govern.

THIS BRIDGE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Bridge Note to be signed in its
corporate name by its duly authorized officer and to be dated as of the day and
year first above written.

 

[•]   By:  

 

Name:   Title:  

Acknowledgment of Note Guarantee:

[INSERT NAME AND SIGNATURE BLOCK FOR EACH GUARANTOR]

 

By:

 

 

Name:   Title:  

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OF IT OR ANY DOCUMENT WHICH
CONSTITUTES SUBSTITUTE DOCUMENTATION FOR IT, OR ANY DOCUMENT WHICH INCLUDES
WRITTEN CONFIRMATIONS OR REFERENCES TO IT, INTO AUSTRIA AS WELL AS PRINTING OUT
ANY E-MAIL COMMUNICATION WHICH REFERS TO ANY FINANCE DOCUMENT IN AUSTRIA OR
SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE
WHICH REFERS TO ANY FINANCE DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE
IMPOSITION OF AUSTRIAN STAMP DUTY. ACCORDINGLY, KEEP THE ORIGINAL DOCUMENT AS
WELL AS ALL CERTIFIED COPIES THEREOF AND WRITTEN AND SIGNED REFERENCES TO IT
OUTSIDE OF AUSTRIA AND AVOID PRINTING OUT ANY E-MAIL COMMUNICATION WHICH REFERS
TO ANY BRIDGE FINANCE DOCUMENT IN AUSTRIA OR SENDING ANY E-MAIL COMMUNICATION
CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE WHICH REFERS TO ANY BRIDGE FINANCE
DOCUMENT TO AN AUSTRIAN ADDRESSEE

FORM OF ACCESSION DOCUMENT

 

To:   [•] as Administrative Agent From:   [ADDITIONAL GUARANTOR] Date:   [•]

Reference is made to that certain Bridge Loan Agreement dated [•], 2008 and made
between, among others, [•] and [•] (the “Bridge Loan Agreement”, which
expression shall include any amendments in force from time to time).

We refer to the Bridge Loan Agreement. This is an Accession Document.

1. [Name of company] of [address/registered office] agrees to become an
[Additional Guarantor] under the Agreement and to be bound by the terms of the
Agreement as an Additional Guarantor.

2. The Repeating Representations are correct on the date of this Accession
Document.

3. This Accession Document has been executed and delivered on the date stated at
the beginning of this Accession Document and is governed by New York law.

By:

[ADDITIONAL GUARANTOR]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF UTILIZATION NOTICE

THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OF IT OR ANY DOCUMENT WHICH
CONSTITUTES SUBSTITUTE DOCUMENTATION FOR IT, OR ANY DOCUMENT WHICH INCLUDES
WRITTEN CONFIRMATIONS OR REFERENCES TO IT, INTO AUSTRIA AS WELL AS PRINTING OUT
ANY E-MAIL COMMUNICATION WHICH REFERS TO ANY FINANCE DOCUMENT IN AUSTRIA OR
SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE
WHICH REFERS TO ANY FINANCE DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE
IMPOSITION OF AUSTRIAN STAMP DUTY. ACCORDINGLY, KEEP THE ORIGINAL DOCUMENT AS
WELL AS ALL CERTIFIED COPIES THEREOF AND WRITTEN AND SIGNED REFERENCES TO IT
OUTSIDE OF AUSTRIA AND AVOID PRINTING OUT ANY E-MAIL COMMUNICATION WHICH REFERS
TO ANY BRIDGE FINANCE DOCUMENT IN AUSTRIA OR SENDING ANY E-MAIL COMMUNICATION
CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE WHICH REFERS TO ANY BRIDGE FINANCE
DOCUMENT TO AN AUSTRIAN ADDRESSEE

UTILIZATION NOTICE

 

From:   [Borrower]   [Address] To:   Merrill Lynch International and BNP Paribas
  The Arrangers Dated:  

Dear Sirs,

Reference is made to that certain Bridge Loan Agreement dated [•], 2008 and made
between, among others, [•] and [•] (the “Bridge Loan Agreement”, which
expression shall include any amendments in force from time to time).

1. We refer to the Bridge Loan Agreement. This is the Utilization Notice
referred to in Section 2.1(b)(i) of the Bridge Loan Agreement. Terms defined in
the Bridge Loan Agreement have the same meaning in this Utilization Notice
unless given a different meaning in this Utilization Notice.

2. We wish to borrow Bridge Loans on the following terms:

 

D-1



--------------------------------------------------------------------------------

Proposed Utilization Date:   [•] (or, if that is not a Business Day, the next
Business Day) Amount:   € [•] [or, if less, the available Loans]

3. We confirm that each condition specified in Article VII of the Bridge Loan
Agreement is or will be satisfied simultaneously with drawdown on the date of
the Utilization.

4. The payment instructions for the proceeds of Bridge Loans are:

 

Payment to:   [•] Account number:   [•] Bank:   [•] Bank Address:   [•] Sort
Code:   [•] Account Name:   [•]

The Closing for this Request shall be held at [time] (London time) at the
offices of [•], London, United Kingdom.

This Request is irrevocable.

 

Yours faithfully,

   

 

   

authorized signatory for [•]

   

 

D-2



--------------------------------------------------------------------------------

SCHEDULE 1

ORIGINAL GUARANTORS

 

Name

  

Registered Addresses

  

Jurisdiction of

incorporation

Magyar Telecom B.V.   

Laan van Kronenburg 8

1183 AS Amsterdam

The Netherlands

   The Netherlands Invitel Zrt.   

2040 Budaörs

Puskás Tivadar U.8-10

Hungary

   Hungary

Invitel Technocom Távközlési Korlátolt

Felelõsségû Társaság

  

2040 Budaörs

Puskás Tivadar U.8-10

Hungary

   Hungary

Schedule-1

Page 1



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT DOCUMENTS

PART ONE

TO BE DELIVERED BEFORE THE UTILIZATION DATE

I. Obligors

1. A copy of the constitutional documents of each Original Obligor.

2. A copy of a resolution of the board of directors of each Original Obligor:

(a) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;

(b) authorizing a specified person or persons to execute the Finance Documents
to which it is a party on its behalf;

(c) authorizing a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilization
Notice) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party; and

(d) in the case of an Original Obligor other than the Borrower, authorizing the
Borrower to act as its agent in connection with the Finance Documents.

3. A specimen of the signature of each person authorized by the resolution
referred to in paragraph (b) above in relation to the Finance Documents and
related documents.

4. If required under applicable law, a copy of a resolution signed by all the
holders of the issued shares in each Original Obligor, approving the terms of,
and the transactions contemplated by, the Finance Documents to which the
Original Obligor is a party.

5. A certificate of an authorized signatory of the Borrower or other relevant
Original Obligor:

(a) certifying that each copy document relating to it specified in this Schedule
2 is correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of this Credit Agreement; and

(b) confirming that borrowing or guaranteeing or securing, as appropriate, the
total Commitments would not cause any borrowing, guarantee, security or similar
limit, binding on any Original Obligor, to be exceeded.

II. Acquisition Documents

A copy of the Acquisition Agreement and a copy of the Disclosure Letter, each
substantially in the form of the draft delivered to and approved by the
Arrangers on December 19, 2007, with such amendments or modifications as do not
materially and adversely affect the interests of the Lenders or which have been
made with the consent of the Arrangers (acting reasonably).

Schedule-2

Page 1



--------------------------------------------------------------------------------

III. Finance Documents

1. The Second Intercreditor Deed Supplemental Deed executed by the original
parties thereto.

2. Intercreditor Deed.

3. The Credit Agreement executed by the Original Obligors party thereto.

4. The Fee Letter executed by the Borrower.

5. Engagement Letter.

6. The Senior Credit Agreement (as amended and restated or refinanced to allow
for the Acquisition), executed by the parties thereto.

7. The Funding Loans executed by the original parties thereto.

IV. Transaction Security

The following Transaction Security Documents, provided, that with respect to any
pledge over receivables, fixed charge, floating charge, real estate mortgage,
security assignment or pledge over bank accounts, such Transaction Security
Documents shall be entered into within 90 days of the Closing Date: each of the
security documents entered into with respect to the Senior Debt, granted on a
second ranking basis to the Senior Debt (or any interim facility entered into in
lieu thereof).

V. Other documents and evidence

1. Evidence that any agent for service of process referred to in this Credit
Agreement, if not an Original Obligor, has accepted its appointment.

2. The Reports and related reliance letters with respect to the Purchaser Due
Diligence Reports.

3. The Base Case Model.

4. The Structure Memorandum.

5. The Funds Flow Statement in a form agreed by the Borrower and the
Administrative Agent detailing the proposed movement of funds on or before the
Completion Date.

6. A copy, certified by an authorized signatory of the Borrower to be a true
copy, of the Original Financial Statements.

7. A copy, certified by an authorized signatory of the Borrower to be a true
copy, of the latest audited financial statements of that Borrower, if available.

8. A certificate of Invitel (signed by a director) certifying that no terms and
conditions of the Acquisition Agreement have been amended, varied, novated,
supplemented, superseded, waived or terminated except to the extent the same
does not materially and adversely affect the interests of the Lenders or with
the prior consent of the Arrangers (who shall act reasonably in giving consent)
and each of the conditions to closing specified in the Acquisition Agreement has
been satisfied or waived in each case except to the extent it does not
materially and adversely affect the interests of the Lenders or with the prior
written consent of the Arrangers (who shall act reasonably in giving consent).

Schedule-2

Page 2



--------------------------------------------------------------------------------

9. A Utilization Notice in relation to any proposed Utilization on the first
Utilization Date.

10. Evidence of completion of steps 1 to 4 pursuant to the Structure Memorandum
will be completed on the Completion Date, including for the avoidance of doubt
copies of the solvency opinion delivered in connection with the same.

11. Evidence of payment of fees and expenses agreed to be paid prior to the
Completion Date.

12. Group Structure Chart.

13. Delivery of all information reasonably required in connection with KYC
requirements.

14. The last available audited accounts of HTCC and the Major Companies (if
any).

VI. Legal opinions

The following legal opinions, each addressed to the Administrative Agent, the
Security Agent and the Original Lenders and capable of being relied upon by any
persons to become Lenders pursuant to the primary syndication of the Bridge
Loan:

1. A legal opinion of Burai-Kovacs and Partners, advisers to the Administrative
Agent and the Arrangers, as to Hungarian law substantially in the form
distributed to the Original Lenders prior to signing this Credit Agreement.

2. A legal opinion of White & Case LLP, legal advisers to the Borrowers as to
New York, U.S., English and Hungarian law substantially in the form distributed
to the Original Lenders prior to signing this Credit Agreement.

3. A legal opinion of Baker & McKenzie, legal advisers to the Borrowers as to
Netherlands law substantially in the form distributed to the Original Lenders
prior to signing this Credit Agreement.

4. A legal opinion of STvB Advocaten (Europe) N.V., legal advisers to the
Borrowers as to Netherlands Antilles law substantially in the form distributed
to the Original Lenders prior to signing this Credit Agreement.

5. A legal opinion of Dorda Brugger Jordis Rechtsanwaelte, legal advisers to the
Borrowers as to Austrian law substantially in the form distributed to the
Original Lenders prior to signing this Credit Agreement.

Schedule-2

Page 3



--------------------------------------------------------------------------------

PART TWO

CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN ADDITIONAL OBLIGOR

1. An Accession Document executed by the Additional Obligor and the Borrower.

2. A copy of the constitutional documents of the Additional Obligor.

3. A copy of a resolution of the board of directors of the Additional Obligor:

(a) approving the terms of, and the transactions contemplated by, the Accession
Document and the Finance Documents and resolving that it execute, deliver and
perform the Accession Document and any other Finance Document to which it is a
party;

(b) authorizing a specified person or persons to execute the Accession Document
and other Finance Documents on its behalf;

(c) authorizing a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Guarantor, any Utilization Notice) to be signed and/or despatched by
it under or in connection with the Finance Documents to which it is a party; and

(d) authorizing the Borrower to act as its agent in connection with the Finance
Documents. A specimen of the signature of each person authorized by the
resolution referred to in paragraph 3 above.

4. If required under applicable law, a copy of a resolution signed by all the
holders of the issued shares of the Additional Obligor, approving the terms of,
and the transactions contemplated by, the Finance Documents to which the
Additional Obligor is a party.

5. A certificate of an authorized signatory of the Additional Obligor certifying
that each copy document listed in Part 2 of this Schedule is correct, complete
and in full force and effect and has not been amended or superseded as at a date
no earlier than the date of the Accession Document and that its borrowing,
guaranteeing or securing of the total Commitments would not exceed any limit
imposed on the same.

6. The following legal opinions, each addressed to the Administrative Agent, the
Security Agent and the Lenders:

(a) A legal opinion of the legal advisers to the Administrative Agent in the
United States, as to US law.

(b) If the Additional Obligor is incorporated in a jurisdiction other than New
York or is executing a Finance Document which is governed by a law other than
New York law, a legal opinion of the legal advisers to the Administrative Agent
in the jurisdiction of its incorporation; or, as the case may be, the
jurisdiction of the governing law of that Finance Document (the “Applicable
Jurisdiction”) as to the law of the Applicable Jurisdiction.

7. If available, a copy the latest audited statutory financial statements of the
Additional Obligor.

Schedule-2

Page 4



--------------------------------------------------------------------------------

8. If the proposed Additional Obligor is incorporated in a jurisdiction other
than New York, evidence that the agent for service of process specified in
Section 14.7, if not an Obligor, has accepted its appointment in relation to the
proposed Additional Obligor.

9. An accession memorandum to the Second Intercreditor Deed Supplemental Deed
executed by the Additional Obligor.

10. If the Additional Obligor is incorporated in England and Wales or Scotland
evidence that the Additional Obligor has done all that is necessary (to the
extent reasonable) to follow the procedures set out in Sections 151 to 158 of
the Companies Act 1985 in order to enable that Additional Obligor to enter into
the Finance Documents and perform its obligations under the Finance Documents.
Such evidence shall include copies of the resolutions, statutory declarations,
auditor’s report and net assets letter (addressed to the Bridge Finance Parties)
for the Additional Obligor and copies of the register of directors and
shareholders of the Additional Obligor.

11. If the Additional Obligor is not incorporated in New York, such documentary
evidence as legal counsel to the Administrative Agent may require, that such
Additional Obligor has (to the extent reasonable) complied with any law in its
jurisdiction relating to financial assistance or analogous process.

12. Required know-your-customer checks.

Schedule-2

Page 5



--------------------------------------------------------------------------------

PART THREE

TO BE DELIVERED IN RESPECT OF ADDITIONAL SECURITY

1. A copy of the constitutional documents of the relevant Obligor.

2. A copy of a resolution of the board of directors of the relevant Obligor (or
a committee of its board of directors) approving the terms of, the transactions
contemplated by, and the execution, delivery and performance of the Transaction
Security Document.

3. If applicable, a copy of a resolution of the board of directors of the
relevant Obligor establishing the committee referred to in paragraph 2 above.

4. A specimen of the signature of each person authorized on behalf of the
relevant Obligor to execute or witness the execution of the Transaction Security
Document or to sign or send any document or notice in connection with such
Transaction Security Document.

5. A copy of a resolution, signed by all (or any lower percentage agreed by the
Administrative Agent) of the holders of the Obligor’s issued or allotted shares,
approving the execution of the Transaction Security Document.

6. If applicable, a copy of a resolution of the board of directors of each
corporate shareholder in the Obligor approving the resolution referred to in
paragraph 5 above.

7. A certificate of an authorized signatory of the relevant Obligor certifying
that each copy document specified in Part 3 of this Schedule is correct and
complete and that the original of those documents is in full force and effect
and has not been amended or superseded as at a date no earlier than the date of
the additional Transaction Security Document.

8. A legal opinion of counsel approved by the Administrative Agent in respect of
the laws of the jurisdiction in which the relevant Obligor is incorporated, and,
if different, in respect of the laws governing the additional Transaction
Security Document, addressed to the Bridge Finance Parties.

9. A copy of all notices required to be sent or other documents required to be
executed under the Transaction Security Document.

10. If applicable, title certificates (addressed inter alias to the Bridge
Finance Parties) and corresponding title deeds (or in the latter case a letter
from solicitors satisfactory to the Security Agent holding the same undertaking
to hold them to the order of the Security Agent) or the equivalent in the
jurisdiction of location of the relevant assets.

11. In relation to property situate in England and Wales, if applicable,
priority searches at HM Land Registry and Land Charges Searches or the
equivalent in the jurisdiction of location of the relevant assets.

12. In relation to property situate in England and Wales, if applicable, a
letter of undertaking (if applicable) concerning the charge of properties and a
check payable to HM Land Registry in respect of registration fees or the
equivalent in the jurisdiction of location of the relevant assets.

13. Evidence that the procedure contemplated by sections 155-158 of the
Companies Act 1985 has been completed by any relevant Obligor incorporated under
the laws of England and Wales, including:

(a) copies of the resolutions, statutory declarations, auditors’ report and net
assets letter (addressed to the Bridge Finance Parties) for the relevant
Obligor; and

Schedule-2

Page 6



--------------------------------------------------------------------------------

(b) copies of its register of directors and shareholders,

(c) or that the equivalent provisions and requirements under the law of the
jurisdiction of incorporation of the relevant Obligor have been complied with.

14. A copy of any other authorization or other document, opinion or assurance
which the Administrative Agent notifies the Borrower is necessary or desirable
in connection with the entry into and performance of, and the transactions
contemplated by, the Transaction Security Document or for the validity and
enforceability of any Bridge Finance Document.

Schedule-2

Page 7



--------------------------------------------------------------------------------

SCHEDULE 3

CALCULATION OF THE MANDATORY COST

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (the “Additional Cost
Rate”) for each Lender, in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

in relation to a Loan in any currency other than sterling:

LOGO [g52855ex10_3page17.jpg]

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost) payable for the relevant Interest Period on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the Agent
on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

Schedule-3

Page 1



--------------------------------------------------------------------------------

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

Schedule-3

Page 2



--------------------------------------------------------------------------------

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all Parties.

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.

Schedule-3

Page 3



--------------------------------------------------------------------------------

SCHEDULE 4

COMMITMENT AMOUNTS

 

Commitment

   Merrill Lynch
International
Bank Limited,
London Branch    BNP Paribas    Total                                    €
100,000,000                 

Schedule-4

Page 1



--------------------------------------------------------------------------------

SCHEDULE 5

Principal Agreements

Schedule-5

Page 1